EXHIBIT 10

 

 

 

 

 

CREDIT AGREEMENT

 

 

among

 

 

TRICO MARINE SERVICES, INC.,
TRICO MARINE ASSETS, INC.,
TRICO MARINE OPERATORS, INC.,

 

 

VARIOUS LENDERS

 

 

and

 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH,

as Administrative Agent,
Lead Arranger and Book Runner

 

 

__________________________________

 

Dated as of December 18, 2002

__________________________________

 

$50,000,000

THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND and
HAMBURGISCHE LANDESBANK,
as Co-Arrangers





 

 

 

 

CREDIT AGREEMENT, dated as of December 18, 2002, among TRICO MARINE SERVICES,
INC., a Delaware corporation (the "Parent"), TRICO MARINE ASSETS, INC., a
Delaware corporation ("Trico Assets"), TRICO MARINE OPERATORS, INC., a Louisiana
corporation ("Trico Operators" and, together with Trico Assets, the "Borrowers"
and each, a "Borrower"), the Lenders party hereto from time to time, and NORDEA
BANK FINLAND PLC, NEW YORK BRANCH, as Administrative Agent (in such capacity,
the "Administrative Agent"). All capitalized terms used herein and defined in
Section 11 are used herein as therein defined.
 

W I T N E S S E T H

:
 



WHEREAS, subject to and upon the terms and conditions herein set forth, the
Lenders are willing to make available to the Borrowers, on a joint and several
basis, the credit facility provided for herein;
 

NOW, THEREFORE, IT IS AGREED:
 

SECTION 1.  Amount and Terms of Credit Facility

 

1.01  Revolving Loan Commitments.    Subject to and upon the terms and
conditions set forth herein, each Lender severally agrees, at any time and from
time to time on and after the Effective Date and prior to the Maturity Date, to
make a revolving loan or revolving loans (each, a "Revolving Loan" and,
collectively, the "Revolving Loans") to the Borrowers, which Revolving Loans (i)
shall be denominated in Dollars, (ii) shall bear interest in accordance with
Section 1.07, (iii) may be repaid and reborrowed in accordance with the
provisions hereof, (iv) shall not exceed for any Lender at any time outstanding
that aggregate principal amount which, when added to the product of (x) such
Lender’s Percentage and (y) the aggregate amount of all Letter of Credit
Outstandings (exclusive of Unpaid Drawings which are repaid with the proceeds
of, and simultaneously with the incurrence of, the respective incurrence of
Revolving Loans) at such time, equals the Revolving Loan Commitment of such
Lender at such time, and (v) shall be the joint and several obligations of the
Borrowers.
 

1.02  Minimum Amount of Each Borrowing; Limitation on Number of Borrowings.   
The aggregate principal amount of each Borrowing shall not be less than
$1,000,000. More than one Borrowing may occur on the same date, but at no time
shall there be outstanding more than six Borrowings of Revolving Loans.
 

1.03   Notice of Borrowing.   (a) Whenever the Borrowers desire to incur
Revolving Loans hereunder, they shall give the Administrative Agent at the
Notice Office at least three Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) of each Revolving Loan to be incurred
hereunder, provided that any such notice shall be deemed to have been given on a
certain day only if given before 11:00 a.m. (New York time) on such day. Each
such written notice or written confirmation of telephonic notice (each, a
"Notice of Borrowing"), except as otherwise expressly provided in Section 1.09,
shall be irrevocable and shall be given by the Borrowers in the form of Exhibit
A, appropriately completed to specify (i) the aggregate principal amount of the
Revolving Loans to be made pursuant to such Borrowing, (ii) the date of such
Borrowing (which shall be a Business Day), (iii) the initial Interest Period to
be applicable to such Borrowing and (iv) to which account the proceeds of such
Revolving Loans are to be deposited. The Administrative Agent shall promptly
give each Lender notice of such proposed Borrowing, of such Lender’s
proportionate share thereof and of the other matters required by the immediately
preceding sentence to be specified in the Notice of Borrowing.
 

(b)        Without in any way limiting the obligation of the Borrowers to
confirm in writing any telephonic notice of any Borrowing, the Administrative
Agent may act without liability upon the basis of telephonic notice of such
Borrowing, believed by the Administrative Agent in good faith to be from the
president, the chief executive officer, the chief financial officer, the
treasurer or the controller of each Borrower (or any other officer of each
Borrower designated in writing to the Administrative Agent by the respective
Borrower as being authorized to give such notices under this Agreement) prior to
receipt of written confirmation. In each such case, each Borrower hereby waives
the right to dispute the Administrative Agent’s record of the terms of such
telephonic notice of such Borrowing, absent manifest error.
 

1.04   Disbursement of Funds.  No later than 12:00 Noon (New York time) on the
date specified in each Notice of Borrowing, each Lender will make available its
pro rata portion of each such Borrowing requested to be made on such date. All
such amounts shall be made available in Dollars and in immediately available
funds at the Payment Office and the Administrative Agent will make available to
the Borrowers (prior to 1:00 p.m. (New York time) on such day to the extent of
funds actually received by the Administrative Agent prior to 12:00 Noon (New
York time) on such day) at the Payment Office, in the account specified in the
applicable Notice of Borrowing, the aggregate of the amounts so made available
by the Lenders. Unless the Administrative Agent shall have been notified by any
Lender prior to the date of Borrowing that such Lender does not intend to make
available to the Administrative Agent such Lender’s portion of any Borrowing to
be made on such date, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on such date of Borrowing
and the Administrative Agent may (but shall not be obligated to), in reliance
upon such assumption, make available to the Borrowers a corresponding amount. If
such corresponding amount is not in fact made available to the Administrative
Agent by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrowers and the
Borrowers shall immediately pay on a joint and several basis such corresponding
amount to the Administrative Agent. The Administrative Agent also shall be
entitled to recover on demand from such Lender or the Borrowers, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Borrowers until the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if recovered from such
Lender, at the overnight Federal Funds Rate for the first three days and at the
interest rate otherwise applicable to such Revolving Loans for each day
thereafter and (ii) if recovered from the Borrowers, at the rate of interest
applicable to the respective Borrowing, as determined pursuant to Section 1.07.
Nothing in this Section 1.04 shall be deemed to relieve any Lender from its
obligation to make Revolving Loans hereunder or to prejudice any rights which
the Borrowers may have against any Lender as a result of any failure by such
Lender to make Revolving Loans hereunder.
 

1.05   Revolving Notes.   (a) The Borrowers’ joint and several obligation to pay
the principal of, and interest on, the Revolving Loans made by each Lender shall
be evidenced in the Register maintained by the Administrative Agent pursuant to
Section 14.15 and shall, if requested by such Lender as provided below, also be
evidenced by a promissory note duly executed and delivered by each Borrower
substantially in the form of Exhibit B, with blanks appropriately completed in
conformity herewith (each a "Revolving Note" and, collectively, the "Revolving
Notes").
 

(b)        Each Revolving Note shall (i) be executed by each Borrower, (ii) be
payable to the order of such Lender and be dated the Effective Date (or, in the
case of Revolving Notes issued after the Effective Date, be dated the date of
the issuance thereof), (iii) be in a stated principal amount equal to the
Revolving Loan Commitment of such Lender (or, if issued after the termination
thereof, be in a stated principal amount equal to the outstanding Revolving
Loans of such Lender at such time) and be payable in the principal amount of the
Revolving Loans evidenced thereby, (iv) mature on the Maturity Date, (v) bear
interest as provided in Section 1.07, (vi) be subject to voluntary prepayment
and mandatory repayment as provided in Sections 4.01 and 4.02 and (vii) be
entitled to the benefits of this Agreement and the other Credit Documents.
 

(c)        Each Lender will note on its internal records the amount of each
Revolving Loan made by it and each payment in respect thereof and will, prior to
any transfer of any of its Revolving Notes, endorse on the reverse side thereof
the outstanding principal amount of Revolving Loans evidenced thereby. Failure
to make any such notation or any error in any such notation or endorsement shall
not affect the Borrowers’ joint and several obligations in respect of such
Revolving Loans.
 

(d)        Notwithstanding anything to the contrary contained above in this
Section 1.05 or elsewhere in this Agreement, Revolving Notes shall only be
delivered to Lenders which at any time specifically request the delivery of such
Revolving Notes. No failure of any Lender to request or obtain a Revolving Note
evidencing its Loans to the Borrowers shall affect or in any manner impair the
joint and several obligations of the Borrowers to pay the Revolving Loans (and
all related Obligations) incurred by the Borrowers which would otherwise be
evidenced thereby in accordance with the requirements of this Agreement, and
shall not in any way affect the security or guaranties therefor provided
pursuant to the various Credit Documents. Any Lender which does not have a
Revolving Note evidencing its outstanding Revolving Loans shall in no event be
required to make the notations otherwise described in preceding clause (c). At
any time when any Lender requests the delivery of a Revolving Note to evidence
any of its Revolving Loans, the Borrowers shall (at their joint and several
expense) promptly execute and deliver to the respective Lender the requested
Revolving Note in the appropriate amount or amounts to evidence such Revolving
Loans.
 

1.06  Pro Rata Borrowings.  All Borrowings of Revolving Loans under this
Agreement shall be incurred from the Lenders pro rata on the basis of their
Revolving Loan Commitments. It is understood that no Lender shall be responsible
for any default by any other Lender of its obligation to make Revolving Loans
hereunder and that each Lender shall be obligated to make the Revolving Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to make its Revolving Loans hereunder.
 

1.07  Interest.   (a) The Borrowers jointly and severally agree to pay interest
in respect of the unpaid principal amount of each Revolving Loan from the date
of Borrowing thereof until the maturity (whether by acceleration or otherwise)
of such Revolving Loan at a rate per annum which shall, during each Interest
Period applicable thereto, be equal to (except as otherwise provided in Section
1.09(a)) the sum of the Applicable Margin plus the Eurodollar Rate for such
Interest Period.
 

(b)        Overdue principal and, to the extent permitted by law, overdue
interest in respect of each Revolving Loan and any other overdue amount payable
hereunder shall, in each case, bear interest at a rate per annum equal to 2% per
annum in excess of the rate then borne by such Revolving Loans. Interest that
accrues under this Section 1.07(b) shall be payable on demand.
 

(c)        Accrued (and theretofore unpaid) interest shall be payable on the
last day of each Interest Period applicable thereto and, in the case of an
Interest Period in excess of three months, on each date occurring at three month
intervals after the first day of such Interest Period, on any repayment or
prepayment (on the amount repaid or prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.
 

(d)        Upon each Interest Determination Date, the Administrative Agent shall
determine the Eurodollar Rate for each Interest Period applicable to the
Revolving Loans to be made pursuant to the applicable Borrowing and shall
promptly notify the Borrowers and the Lenders thereof. Each such determination
shall, absent manifest error, be final and conclusive and binding on all parties
hereto.
 

1.08   Interest Periods.  At the time the Borrowers give any Notice of Borrowing
in respect of the making of any Revolving Loan (in the case of the initial
Interest Period applicable thereto) or prior to 11:00 a.m. (New York time) on
the third Business Day prior to the expiration of an Interest Period applicable
to such Revolving Loan (in the case of any subsequent Interest Period), the
Borrowers shall have the right to elect, by giving the Administrative Agent
notice thereof, the interest period (each an "Interest Period") applicable to
such Revolving Loan, which Interest Period shall, at the option of the
Borrowers, be a one, two, three or six-month period (it being understood,
however, that during the one month period preceding the Maturity Date, the
Borrowers, with the consent of the Administrative Agent, may select an Interest
Period of less than one month so long as such Interest Period ends no later than
the Maturity Date); provided that:
 

 

(i)        all Revolving Loans comprising a Borrowing shall at all times have
the same Interest Period;

 

 

 

(ii)        the initial Interest Period for any Revolving Loan shall commence on
the date of Borrowing of such Revolving Loan and each Interest Period occurring
thereafter in respect of such Revolving Loan shall commence on the day
immediately following the day on which the immediately preceding Interest Period
applicable thereto expires;

 

 

 

(iii)        if any Interest Period relating to a Revolving Loan begins on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period, such Interest Period shall end on the last Business
Day of such calendar month;

 

 

 

(iv)        if any Interest Period would otherwise expire on a day which is not
a Business Day, such Interest Period shall expire on the first succeeding
Business Day; provided, however, that if any Interest Period for a Revolving
Loan would otherwise expire on a day which is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;

 

 

 

(v)         no Interest Period longer than one month may be selected at any time
when a Default or an Event of Default is then in existence;

 

 

 

(vi)        no Interest Period in respect of any Borrowing shall be selected
which extends beyond the Maturity Date; and

 

 

 

(vii)        the selection of Interest Periods shall be subject to the
provisions of Section 1.02.

 

 

If by 11:00 a.m. (New York time) on the third Business Day preceding the
expiration of any Interest Period applicable to a Borrowing, the Borrowers have
failed to elect a new Interest Period to be applicable to such Revolving Loans
as provided above, the Borrowers shall be deemed to have elected a one month
Interest Period to be applicable to such Revolving Loans effective as of the
expiration date of such current Interest Period.
 

1.09  Increased Costs, Illegality, etc.   (a) In the event that any Lender shall
have determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto but, with respect to clause (i)
below, may be made only by the Administrative Agent):
 

 

(i)        on any Interest Determination Date that, by reason of any changes
arising after the date of this Agreement affecting the applicable interbank
Eurodollar market, adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in the definition of
Eurodollar Rate; or

 

 

 

(ii)       at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Revolving Loan because of (x) any change since the Effective Date in any
applicable law or governmental rule, regulation, order, guideline or request
(whether or not having the force of law) or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, order, guideline or request, such as but not
limited to: (A) a change in the basis of taxation of payment to any Lender of
the principal of or interest on such Revolving Loan or any other amounts payable
hereunder (except for changes in the rate of tax on, or determined by reference
to, the net income or net profits of such Lender pursuant to the laws of the
jurisdiction in which such Lender is organized or in which such Lender’s
principal office or applicable lending office is located or any subdivision
thereof or therein), but without duplication of any increased costs with respect
to Taxes which are addressed in Section 4.04, or (B) a change in official
reserve requirements but, in all events, excluding reserves required under
Regulation D to the extent included in the computation of the Eurodollar Rate,
and/or (y) other circumstances arising since the Effective Date affecting such
Lender or the interbank Eurodollar market or the position of such Lender in such
market; or

 

 

 

(iii)        at any time, that the making or continuance of any Revolving Loan
has been made (x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) and/or (z) impracticable as a
result of a contingency occurring after the Effective Date which materially and
adversely affects the interbank Eurodollar market;

 

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone confirmed in
writing) to the Borrowers and, except in the case of clause (i) above, to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, any Notice of Borrowing given by the Borrowers
with respect to any affected Revolving Loans which have not yet been incurred
shall be deemed rescinded by the Borrowers and the Total Unutilized Revolving
Loan Commitment shall thereafter not be available to be borrowed hereunder, and
the rate of interest applicable to any affected Revolving Loans then outstanding
shall be the Base Rate, as in effect from time to time, plus the Applicable
Margin as in effect from time to time minus 1%, from the date such notice is
delivered to the Borrowers and thereafter until such time as the Administrative
Agent notifies the Borrowers and the Lenders that the circumstances giving rise
to such notice by the Administrative Agent no longer exist, (y) in the case of
clause (ii) above, the Borrowers jointly and severally agree to pay to such
Lender, upon such Lender’s written request therefor, such additional amounts (in
the form of an increased rate of, or a different method of calculating, interest
or otherwise as such Lender in its sole discretion shall determine) as shall be
required to compensate such Lender for such increased costs or reductions in
amounts received or receivable hereunder (a written notice as to the additional
amounts owed to such Lender, showing in reasonable detail the basis for and the
calculation thereof, submitted to the Borrowers by such Lender shall, absent
manifest error, be final and conclusive and binding on all the parties hereto)
and (z) in the case of clause (iii) above, such Lender shall so notify the
Administrative Agent and the Borrowers (and the Administrative Agent shall give
notice thereof to the other Lenders) and thereafter (A) except in the case of an
event of the type described in clause (iii)(z) above, the Revolving Loan
Commitment of such Lender shall be permanently reduced by an amount sufficient
to alleviate such circumstance arising pursuant to clause (iii)(x) or (y) above,
or shall be terminated in its entirety if all of such Lender’s Revolving Loans
are so affected, and the Borrowers shall prepay in full the affected Revolving
Loans of such Lender, together with accrued and unpaid interest thereon and, in
the event of a termination of such Lender’s Revolving Loan Commitment, any
Commitment Commission which may be due to such Lender under this Agreement (and,
in the event all of such Lender’s Revolving Loans are being repaid, any other
amounts which may be owing to such Lender hereunder), on either the last day of
the then current Interest Period applicable to each such affected Revolving Loan
(if such Lender may lawfully continue to maintain and fund such Revolving Loans)
or immediately (if such Lender may not lawfully continue to maintain and fund
such Revolving Loans to such day) and (B) in the case of an event of the type
described in clause (iii)(z) above, the Unutilized Revolving Loan Commitment of
such Lender shall be terminated in its entirety and the Borrowers jointly and
severally shall pay to such Lender any accrued and unpaid Commitment Commission
which may be due to such Lender under this Agreement, and all outstanding
Revolving Loans of such Lender shall, from the date such notice is delivered to
the Borrowers and thereafter until such time as the Administrative Agent or such
Lender shall notify the Borrowers that the circumstances giving rise to the
operation of clause (iii)(z) above with respect to such Lender no longer exist,
bear interest at a rate equal to the Base Rate, as in effect from time to time,
plus the Applicable Margin as in effect from time to time minus 1%, it being
understood that, notwithstanding anything to the contrary in this Agreement, to
the extent any repayment of Revolving Loans of any Lender affected by
circumstances described in clause (iii)(z) above are repaid prior to receipt by
the Borrowers of the notice described above with respect to the elimination of
such circumstances giving rise to the operation of clause (iii)(z) above with
respect to such Lender, any amount of the Unutilized Revolving Loan Commitment
of such Lender which may otherwise result from such repayment shall be deemed
permanently reduced upon the effectiveness of such repayment. The Administrative
Agent and each Lender (to the extent it continues to be a Lender hereunder)
agree that if any of them gives notice to the Borrowers of any of the events
described in clause (i) or (iii) above, it shall promptly notify the Borrowers
and, in the case of any such Lender, the Administrative Agent, if such event
ceases to exist. If any such event described in clause (iii) above ceases to
exist as to a Lender (to the extent it continues at such time to be a Lender
hereunder), the obligations of such Lender to make Revolving Loans on the terms
and conditions contained herein shall to the extent of such Lender’s outstanding
Revolving Loans and Revolving Loan Commitments as in effect at such time, be
immediately reinstated.
 

(b)        If any Lender determines that after the Effective Date the
introduction or effectiveness of or any change in any applicable law or
governmental rule, regulation, order, guideline, directive or request (whether
or not having the force of law) concerning capital adequacy, or any change in
interpretation or administration thereof by the NAIC or any governmental
authority, central bank or comparable agency will have the effect of increasing
the amount of capital required or expected to be maintained by such Lender or
any corporation controlling such Lender based on the existence of such Lender’s
Revolving Loan Commitments hereunder or its obligations hereunder, then the
Borrowers jointly and severally agree (to the extent applicable) to pay to such
Lender, upon its written demand therefor, such additional amounts as shall be
required to compensate such Lender or such other corporation for the increased
cost to such Lender or such other corporation or the reduction in the rate of
return to such Lender or such other corporation as a result of such increase of
capital. In determining such additional amounts, each Lender will act reasonably
and in good faith and will use averaging and attribution methods which are
reasonable, provided that such Lender’s determination of compensation owing
under this Section 1.09(b) shall, absent manifest error, be final and conclusive
and binding on all the parties hereto. Each Lender, upon determining that any
additional amounts will be payable pursuant to this Section 1.09(b), will give
prompt written notice thereof to the Borrowers, which notice shall show in
reasonable detail the basis for calculation of such additional amounts.
 

1.10  Compensation. The Borrowers jointly and severally agree to compensate each
Lender, upon its written request (which request shall set forth in reasonable
detail the basis for requesting such compensation), for all reasonable losses,
expenses and liabilities (including, without limitation, any such loss, expense
or liability incurred by reason of the liquidation or reemployment of deposits
or other funds required by such Lender to fund its Revolving Loans but excluding
loss of anticipated profits) which such Lender may sustain in respect of
Revolving Loans made to the Borrowers: (i) if for any reason (other than a
default by such Lender or the Administrative Agent) a Borrowing does not occur
on a date specified therefor in a Notice of Borrowing (whether or not withdrawn
by the Borrowers or deemed withdrawn pursuant to Section 1.09(a)); (ii) if any
prepayment or repayment (including any prepayment or repayment made pursuant to
Section 1.09(a), Section 4.01, Section 4.02 or as a result of an acceleration of
the Revolving Loans pursuant to Section 10) of any of its Revolving Loans, or
assignment of any of its Revolving Loans pursuant to Section 1.12, occurs on a
date which is not the last day of an Interest Period with respect thereto; (iii)
if any prepayment of any of its Revolving Loans is not made on any date
specified in a notice of prepayment given by the Borrowers; or (iv) as a
consequence of any other default by either Borrower to repay Revolving Loans or
make payment on any Revolving Note held by such Lender when required by the
terms of this Agreement.
 

1.11  Change of Lending Office.  Each Lender agrees that upon the occurrence of
any event giving rise to the operation of Section 1.09(a)(ii) or (iii),
Section 1.09(b), Section 2.06 or Section 4.04 with respect to such Lender, it
will, if requested by the Borrowers, use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Revolving Loans or Letters of Credit affected by such event, provided that
such designation is made on such terms that such Lender and its lending office
suffer no economic, legal or regulatory disadvantage, with the object of
avoiding the consequence of the event giving rise to the operation of such
Section. Nothing in this Section 1.11 shall affect or postpone any of the
obligations of either Borrower or the rights of any Lender provided in
Sections 1.09, 2.06 and 4.04.
 

1.12  Replacement of Lenders. (x)  If any Lender becomes a Defaulting Lender or
otherwise defaults in its obligations to make Revolving Loans or fund Unpaid
Drawings, (y) upon the occurrence of any event giving rise to the operation of
Section 1.09(a)(ii) or (iii), Section 1.09(b) or Section 4.04 with respect to
any Lender which results in such Lender charging to either Borrower increased
costs in excess of those being generally charged by the other Lenders, or (z) as
provided in Section 14.12(b) in the case of certain refusals by a Lender to
consent to certain proposed changes, waivers, discharges or terminations with
respect to this Agreement which have been approved by the Required Lenders, the
Borrowers shall have the right, if no Default or Event of Default will exist
immediately after giving effect to the respective replacement, to either replace
such Lender (the "Replaced Lender") with one or more other Eligible Transferee
or Eligible Transferees, none of whom shall constitute a Defaulting Lender at
the time of such replacement (collectively, the "Replacement Lender") and each
of whom shall be required to be reasonably acceptable to the Administrative
Agent, provided that:
 

 

(i)        at the time of any replacement pursuant to this Section 1.12, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 14.04(b) (and with all fees payable pursuant to
said Section 14.04(b) to be paid by the Replacement Lender) pursuant to which
the Replacement Lender shall acquire the Revolving Loan Commitment and all
outstanding Revolving Loans of, and in each case participations in Letters of
Credit by, the Replaced Lender and, in connection therewith, shall pay to (x)
the Replaced Lender in respect thereof an amount equal to the sum (without
duplication) of (I) an amount equal to the principal of, and all accrued
interest on, all outstanding Revolving Loans of the Replaced Lender, (II) an
amount equal to all Unpaid Drawings that have been funded by (and not reimbursed
to) such Replaced Lender, together with all then accrued unpaid interest with
respect thereto at such time, and (III) an amount equal to all accrued, but
theretofore unpaid, Fees owing to the Replaced Lender pursuant to Section 3.01
and (y) each Issuing Lender an amount equal to such Replaced Lender’s Percentage
of any Unpaid Drawing (which at such time remains an Unpaid Drawing) to the
extent such amount was not theretofore funded by such Replaced Lender to such
Issuing Lender, together with all then accrued and unpaid interest with respect
thereto at such time; and

 

 

 

(ii)        all obligations of the Borrowers due and owing to the Replaced
Lender at such time (other than those specifically described in clause (i) above
in respect of which the assignment purchase price has been, or is concurrently
being, paid) shall be paid in full to such Replaced Lender concurrently with
such replacement.

 

 

Upon the execution of the respective Assignment and Assumption Agreement, the
payment of amounts referred to in clauses (i) and (ii) above and, if so
requested by the Replacement Lender, delivery to the Replacement Lender of the
appropriate Revolving Notes executed by the Borrowers, the Replacement Lender
shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder, except with respect to indemnification provisions
under this Agreement (including, without limitation, Sections 1.09, 1.10, 2.06,
4.04, 12.06 and 14.01), which shall survive as to such Replaced Lender.
 

SECTION 2.  Letters of Credit.
 

2.01  Letters of Credit.   (a) Subject to and upon the terms and conditions set
forth herein, the Borrowers may request that an Issuing Lender issue, at any
time and from time to time on and after the Effective Date and prior to the 60th
day prior to the Maturity Date, for the joint and several account of the
Borrowers, an irrevocable standby letter of credit, in a form customarily used
by such Issuing Lender or in such other form as is reasonably acceptable to such
Issuing Lender (each such letter of credit, a "Letter of Credit" and,
collectively, the "Letters of Credit"). All Letters of Credit shall be
denominated in Dollars and shall be issued on a sight basis only. Without
affecting the joint and several nature of the Borrowers’ obligations in respect
of each Letter of Credit, any particular Letter of Credit may only have one of
the Borrowers as the account party thereof.
 

(b)        Subject to and upon the terms and conditions set forth herein, each
Issuing Lender agrees that it will, at any time and from time to time on and
after the Effective Date and prior to the 60th day prior to the Maturity Date,
following its receipt of the respective Letter of Credit Request, issue for
joint and several account of the Borrowers, one or more Letters of Credit as are
permitted to remain outstanding hereunder without giving rise to a Default or an
Event of Default, provided that no Issuing Lender shall be under any obligation
to issue any Letter of Credit of the types described above if at the time of
such issuance:
 

 

(i)        any order, judgment or decree of any governmental authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any governmental authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect with respect to such Issuing
Lender on the date hereof, or any unreimbursed loss, cost or expense which was
not applicable or in effect with respect to such Issuing Lender as of the date
hereof and which such Issuing Lender reasonably and in good faith deems material
to it; or

 

 

 

(ii)        such Issuing Lender shall have received from either Borrower, any
other Credit Party or the Required Lenders prior to the issuance of such Letter
of Credit notice of the type described in the second sentence of Section
2.03(b).

 

 

2.02  Maximum Letter of Credit Outstandings; Maturities. Notwithstanding
anything to the contrary contained in this Agreement, (i) no Letter of Credit
shall be issued the Stated Amount of which, when added to the Letter of Credit
Outstandings (exclusive of Unpaid Drawings which are repaid on the date of, and
prior to the issuance of, the respective Letter of Credit) at such time would
exceed either (x) $20,000,000 or (y) when added to the aggregate principal
amount of all Revolving Loans then outstanding, an amount equal to the Total
Revolving Loan Commitment at such time, and (ii) each Letter of Credit shall by
its terms terminate on or before the earlier of (A) the date which occurs 12
months after the date of the issuance thereof (although any such Letter of
Credit shall be extendible for successive periods of up to 12 months, but, in
each case, not beyond the twentieth Business Day prior to the Maturity Date, on
terms acceptable to the respective Issuing Lender) and (B) twenty Business Days
prior to the Maturity Date.
 

2.03  Letter of Credit Requests; Minimum Stated Amount.   (a) Whenever the
Borrowers desire that a Letter of Credit be issued for their joint and several
account, the Borrowers shall give the Administrative Agent and the respective
Issuing Lender at least five Business Days’ (or such shorter period as is
acceptable to such Issuing Lender) written notice thereof (including by way of
facsimile). Each notice shall be in the form of Exhibit C, appropriately
completed (each a "Letter of Credit Request").
 

(b)        The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by each Borrower to the Lenders that such Letter of
Credit may be issued in accordance with, and will not violate the requirements
of, Section 2.02. Unless the respective Issuing Lender has received notice from
either Borrower, any other Credit Party or the Required Lenders before it issues
a Letter of Credit that one or more of the conditions specified in Section 5 or
6 are not then satisfied, or that the issuance of such Letter of Credit would
violate Section 2.02, then such Issuing Lender shall, subject to the terms and
conditions of this Agreement, issue the requested Letter of Credit for the joint
and several account of the Borrowers in accordance with such Issuing Lender’s
usual and customary practices. Upon the issuance of or modification or amendment
to any Letter of Credit, each Issuing Lender shall promptly notify the Borrowers
and the Administrative Agent, in writing of such issuance, modification or
amendment and such notice shall be accompanied by a copy of such Letter of
Credit or the respective modification or amendment thereto, as the case may be.
Promptly after receipt of such notice the Administrative Agent shall notify the
Participants, in writing, of such issuance, modification or amendment.
Notwithstanding anything to the contrary contained in this Agreement, in the
event that a Lender Default exists, no Issuing Lender shall be required to issue
any Letter of Credit unless such Issuing Lender has entered into arrangements
satisfactory to it and the Borrowers to eliminate such Issuing Lender’s risk
with respect to the participation in Letters of Credit by the Defaulting Lender
or Lenders, including by cash collateralizing such Defaulting Lender’s or
Lenders’ Percentage of the Letter of Credit Outstandings.
 

(c)        The initial Stated Amount of each Letter of Credit shall not be less
than $20,000 or such lesser amount as is acceptable to the respective Issuing
Lender.
 

2.04  Letter of Credit Participations.   (a) Immediately upon the issuance by an
Issuing Lender of any Letter of Credit, such Issuing Lender shall be deemed to
have sold and transferred to each Lender, and each such Lender (in its capacity
under this Section 2.04, a "Participant") shall be deemed irrevocably and
unconditionally to have purchased and received from such Issuing Lender, without
recourse or warranty, an undivided interest and participation, to the extent of
such Participant’s Percentage, in such Letter of Credit, each drawing or payment
made thereunder and the obligations of the Borrowers under this Agreement with
respect thereto, and any security therefor or guaranty pertaining thereto. Upon
any change in the Revolving Loan Commitments or Percentages of the Lenders
pursuant to Section 1.12 or 14.04(b), it is hereby agreed that, with respect to
all outstanding Letters of Credit and Unpaid Drawings relating thereto, there
shall be an automatic adjustment to the participations pursuant to this Section
2.04 to reflect the new Percentages of the assignor and assignee Lender, as the
case may be.
 

(b)        In determining whether to pay under any Letter of Credit, no Issuing
Lender shall have any obligation relative to the other Lenders other than to
confirm that any documents required to be delivered under such Letter of Credit
appear to have been delivered and that they appear to substantially comply on
their face with the requirements of such Letter of Credit. Any action taken or
omitted to be taken by an Issuing Lender under or in connection with any Letter
of Credit issued by it shall not create for such Issuing Lender any resulting
liability to either Borrower, any other Credit Party, any Lender or any other
Person unless such action is taken or omitted to be taken with gross negligence
or willful misconduct on the part of such Issuing Lender (as determined by a
court of competent jurisdiction in a final and non-appealable decision).
 

(c)        In the event that any Issuing Lender makes any payment under any
Letter of Credit issued by it and the Borrowers shall not have reimbursed such
amount in full to such Issuing Lender pursuant to Section 2.05(a), such Issuing
Lender shall promptly notify the Administrative Agent, which shall promptly
notify each Participant of such failure, and each Participant shall promptly and
unconditionally pay to such Issuing Lender the amount of such Participant’s
Percentage of such unreimbursed payment in Dollars and in same day funds. If the
Administrative Agent so notifies, prior to 11:00 a.m. (New York time) on any
Business Day, any Participant required to fund a payment under a Letter of
Credit, such Participant shall make available to the respective Issuing Lender
in Dollars such Participant’s Percentage of the amount of such payment on such
Business Day in same day funds. If and to the extent such Participant shall not
have so made its Percentage of the amount of such payment available to the
respective Issuing Lender, such Participant agrees to pay to such Issuing
Lender, forthwith on demand such amount, together with interest thereon, for
each day from such date until the date such amount is paid to such Issuing
Lender at the overnight Federal Funds Rate for the first three days and at the
Base Rate, as in effect from time to time, plus the Applicable Margin as in
effect from time to time minus 1% for each day thereafter. The failure of any
Participant to make available to an Issuing Lender its Percentage of any payment
under any Letter of Credit issued by such Issuing Lender shall not relieve any
other Participant of its obligation hereunder to make available to such Issuing
Lender its Percentage of any payment under any Letter of Credit on the date
required, as specified above, but no Participant shall be responsible for the
failure of any other Participant to make available to such Issuing Lender such
other Participant’s Percentage of any such payment.
 

(d)        Whenever an Issuing Lender receives a payment of a reimbursement
obligation as to which it has received any payments from the Participants
pursuant to clause (c) above, such Issuing Lender shall pay to each such
Participant which has paid its Percentage thereof, in Dollars and in same day
funds, an amount equal to such Participant’s share (based upon the proportionate
aggregate amount originally funded by such Participant to the aggregate amount
funded by all Participants) of the principal amount of such reimbursement
obligation and interest thereon accruing after the purchase of the respective
participations.
 

(e)        Upon the request of any Participant, each Issuing Lender shall
furnish to such Participant copies of any Letter of Credit issued by it and such
other documentation as may reasonably be requested by such Participant.
 

(f)         The obligations of the Participants to make payments to each Issuing
Lender with respect to Letters of Credit shall be irrevocable and not subject to
any qualification or exception whatsoever and shall be made in accordance with
the terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:
 

 

(i)        any lack of validity or enforceability of this Agreement or any of
the other Credit Documents;

 

 

 

(ii)        the existence of any claim, setoff, defense or other right which the
Parent or any of its Subsidiaries may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), the Administrative Agent,
any Participant, or any other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Parent or any
Subsidiary of the Parent and the beneficiary named in any such Letter of
Credit);

 

 

 

(iii)        any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

 

 

(iv)       the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

 

 

 

(v)         the occurrence of any Default or Event of Default

 

 

2.05  Agreement to Repay Letter of Credit Drawings.   (a) The Borrowers jointly
and severally agree to reimburse each Issuing Lender, by making payment to the
Administrative Agent in immediately available funds at the Payment Office, for
any payment or disbursement made by such Issuing Lender under any Letter of
Credit issued by it (each such amount, so paid until reimbursed, an "Unpaid
Drawing"), not later than one Business Day following receipt by the Borrowers of
notice of such payment or disbursement (provided that no such notice shall be
required to be given if a Default or an Event of Default under Section 10.05
shall have occurred and be continuing, in which case the Unpaid Drawing shall be
due and payable immediately without presentment, demand, protest or notice of
any kind (all of which are hereby waived by each Borrower)), with interest on
the amount so paid or disbursed by such Issuing Lender, to the extent not
reimbursed prior to 12:00 Noon (New York time) on the date of such payment or
disbursement, from and including the date paid or disbursed to but excluding the
date such Issuing Lender was reimbursed by the Borrowers therefor at a rate per
annum equal to the Base Rate, as in effect from time to time, plus the
Applicable Margin as in effect from time to time minus 1%; provided, however, to
the extent such amounts are not reimbursed prior to 12:00 Noon (New York time)
on the third Business Day following the receipt by the Borrowers of notice of
such payment or disbursement or following the occurrence of a Default or an
Event of Default under Section 10.05, interest shall thereafter accrue on the
amounts so paid or disbursed by such Issuing Lender (and until reimbursed by the
Borrowers) at a rate per annum equal to the Base Rate in effect from time to
time plus the Applicable Margin as in effect from time to time plus 1%, with
such interest to be payable on demand. Each Issuing Lender shall give the
Borrowers prompt written notice of each Drawing under any Letter of Credit
issued by it, provided that the failure to give any such notice shall in no way
affect, impair or diminish the Borrowers’ obligations hereunder.
 

(b)        The joint and several obligations of the Borrowers under this Section
2.05 to reimburse each Issuing Lender with respect to drafts, demands and other
presentations for payment under Letters of Credit issued by it (each a
"Drawing") (including, in each case, interest thereon) shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which the Borrowers may have or have had
against any Lender (including in its capacity as an Issuing Lender or as a
Participant), including, without limitation, any defense based upon the failure
of any drawing under a Letter of Credit to conform to the terms of the Letter of
Credit or any nonapplication or misapplication by the beneficiary of the
proceeds of such Drawing; provided, however, that neither Borrower shall be
obligated to reimburse any Issuing Lender for any wrongful payment made by such
Issuing Lender under a Letter of Credit issued by it as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of
such Issuing Lender (as determined by a court of competent jurisdiction in a
final and non-appealable decision).
 

2.06  Increased Costs.  If at any time after the Effective Date, the
introduction or effectiveness of or any change in any applicable law, rule,
regulation, order, guideline or request or in the interpretation or
administration thereof by the NAIC or any governmental authority charged with
the interpretation or administration thereof, or compliance by any Issuing
Lender or any Participant with any request or directive by the NAIC or by any
such governmental authority (whether or not having the force of law), shall
either (i) impose, modify or make applicable any reserve, deposit, capital
adequacy or similar requirement against letters of credit issued by any Issuing
Lender or participated in by any Participant, or (ii) impose on any Issuing
Lender or any Participant any other conditions relating, directly or indirectly,
to this Agreement or any Letter of Credit; and the result of any of the
foregoing is to increase the cost to any Issuing Lender or any Participant of
issuing, maintaining or participating in any Letter of Credit, or reduce the
amount of any sum received or receivable by any Issuing Lender or any
Participant hereunder or reduce the rate of return on its capital with respect
to Letters of Credit (except for changes in the rate of tax on, or determined by
reference to, the net income or net profits of such Issuing Lender or such
Participant pursuant to the laws of the jurisdiction in which it is organized or
in which its principal office or applicable lending office is located or any
subdivision thereof or therein), then, upon the delivery of the certificate
referred to below to the Borrowers by any Issuing Lender or any Participant (a
copy of which certificate shall be sent by such Issuing Lender or such
Participant to the Administrative Agent), the Borrowers jointly and severally
agree to pay to such Issuing Lender or such Participant such additional amount
or amounts as will compensate such Issuing Lender or such Participant for such
increased cost or reduction in the amount receivable or reduction on the rate of
return on its capital. Any Issuing Lender or any Participant, upon determining
that any additional amounts will be payable pursuant to this Section 2.06, will
give prompt written notice thereof to the Borrowers, which notice shall include
a certificate submitted to the Borrowers by such Issuing Lender or such
Participant (a copy of which certificate shall be sent by the Issuing Lender or
such Participant to the Administrative Agent), setting forth in reasonable
detail the basis for the calculation of such additional amount or amounts
necessary to compensate such Issuing Lender or such Participant. The certificate
required to be delivered pursuant to this Section 2.06 shall, absent manifest
error, be final and conclusive and binding on the Borrowers.
 

SECTION 3.  Commission; Reductions of Commitment.
 

3.01  Fees.  (a) The Borrowers jointly and severally agree to pay to the
Administrative Agent for distribution to each Non-Defaulting Lender, a
commitment commission (the "Commitment Commission") for the period from and
including the Effective Date to and including the Maturity Date (or such earlier
date on which the Total Revolving Loan Commitment has been terminated), computed
at a rate per annum equal to the lesser of (i) 40% of the Applicable Margin then
in effect and (ii) 0.85%, on the Unutilized Revolving Loan Commitment of such
Non-Defaulting Lender as in effect from time to time. Accrued Commitment
Commission shall be due and payable quarterly in arrears on each Quarterly
Payment Date and on the Maturity Date (or such earlier date upon which the Total
Revolving Loan Commitment is terminated).
 

(b)        The Borrowers jointly and severally agree to pay to the
Administrative Agent for distribution to each Lender (based on each such
Lender’s respective Percentage), a fee in respect of each Letter of Credit (the
"Letter of Credit Fee") for the period from and including the date of issuance
of such Letter of Credit to and including the date of termination or expiration
of such Letter of Credit, computed at a rate per annum equal to the Applicable
Margin then in effect from time to time on the daily Stated Amount of each such
Letter of Credit. Accrued Letter of Credit Fees shall be due and payable
quarterly in arrears on each Quarterly Payment Date and on the Maturity Date (or
such earlier date upon which the Total Revolving Loan Commitment is terminated).
 

(c)        The Borrowers jointly and severally agree to pay directly to each
Issuing Lender, for its own account, a facing fee in respect of each Letter of
Credit issued by it (the "Facing Fee") for the period from and including the
date of issuance of such Letter of Credit to and including the date of
termination or expiration of such Letter of Credit, computed at a rate per annum
equal to 1/8 of 1% on the daily Stated Amount of such Letter of Credit, provided
that in any event the minimum amount of Facing Fees payable in any twelve-month
period for each Letter of Credit shall be not less than $500; it being agreed
that, on the day of issuance of any Letter of Credit and on each anniversary
thereof prior to the termination or expiration of such Letter of Credit, if $500
will exceed the amount of Facing Fees that will accrue with respect to such
Letter of Credit for the immediately succeeding twelve-month period, the full
$500 shall be payable on the date of issuance of such Letter of Credit and on
each such anniversary thereof. Except as otherwise provided in the proviso to
the immediately preceding sentence, accrued Facing Fees shall be due and payable
quarterly in arrears on each Quarterly Payment Date and upon the first day on or
after the termination of the Total Revolving Loan Commitment upon which no
Letters of Credit remain outstanding.
 

(d)        The Borrowers jointly and severally agree to pay to each Issuing
Lender, for its own account, upon each payment under, issuance of, or amendment
to, any Letter of Credit issued by it, such amount as shall at the time of such
event be the administrative charge and the reasonable expenses which such
Issuing Lender is generally imposing in connection with such occurrence with
respect to letters of credit.
 

(e)        The Borrowers jointly and severally agree to pay to the
Administrative Agent such fees as may be agreed to in writing from time to time
by the Parent, the Borrowers and/or the Administrative Agent.
 

3.02  Voluntary Termination of Unutilized Commitments.   (a) Upon at least three
Business Day’s prior notice to the Administrative Agent at the Notice Office
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders), the Borrowers shall have the right, at any time or from time to time,
without premium or penalty, to terminate the Total Unutilized Revolving Loan
Commitment, in whole or in part, pursuant to this Section 3.02(a), in integral
multiples of $1,000,000 in the case of partial reductions thereto, provided that
each such reduction shall apply proportionately to permanently reduce the
Revolving Loan Commitment of each Lender.
 

(b)        In the event of certain refusals by a Lender as provided in Section
14.12(b) to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders, the Borrowers may, subject to the requirements of Section
14.12(b) and upon five Business Days’ written notice to the Administrative Agent
at the Notice Office (which notice the Administrative Agent shall promptly
transmit to each of the Lenders), terminate the Revolving Loan Commitment of
such Lender so long as all Revolving Loans, together with accrued and unpaid
interest, Fees and all other amounts, owing to such Lender (including all
amounts, if any, owing pursuant to Section 1.10) are repaid concurrently with
the effectiveness of such termination pursuant to Section 4.01(b) (at which time
Schedule I shall be deemed modified to reflect such changed amounts) and such
Lender’s Percentage of all outstanding Letters of Credit is cash collateralized
in a manner satisfactory to the Administrative Agent and the respective Issuing
Lender(s), and at such time such Lender shall no longer constitute a "Lender"
for purposes of this Agreement, except with respect to indemnification
provisions under this Agreement (including, without limitation, Sections 1.09,
1.10, 2.06, 4.04, 12.06 and 14.01), which shall survive as to such repaid
Lender.
 

3.03  Mandatory Reduction of Commitments.   (a) The Total Revolving Loan
Commitment (and the Revolving Loan Commitment of each Lender) shall terminate in
its entirety on December 30, 2002 unless the Effective Date shall have occurred
on or prior to such date.
 

(b)        In addition to any other mandatory commitment reductions pursuant to
this Section 3.03, the Total Revolving Loan Commitment (and the Revolving Loan
Commitment of each Lender) shall terminate in its entirety on the Maturity Date.
 

(c)        In addition to any other mandatory commitment reductions pursuant to
this Section 3.03, on the date of any Collateral Disposition involving a
Collateral Vessel, the Total Revolving Loan Commitment shall be permanently
reduced by a percentage thereof, expressed as a fraction, equal to (x) the
appraised value (as determined in accordance with the most recent appraisal
report delivered to the Administrative Agent (or obtained by the Administrative
Agent) pursuant to Section 8.01(c)) of the Collateral Vessel or Collateral
Vessels which is/are the subject of such Collateral Disposition divided by (y)
the Aggregate Collateral Vessel Value (as determined in accordance with the most
recent appraisal report delivered to the Administrative Agent (or obtained by
the Administrative Agent) pursuant to Section 8.01(c) before giving effect to
such Collateral Disposition), provided that, so long as (w) no Default or Event
of Default then exists, (x) the appraised value (as determined in accordance
with the most recent appraisal report delivered to the Administrative Agent (or
obtained by the Administrative Agent) pursuant to Section 8.01(c)) of any
Collateral Vessel which is subject to any Collateral Disposition does not exceed
$3,000,000, (y) the appraised value (as determined in accordance with the most
recent appraisal report delivered to the Administrative Agent (or obtained by
the Administrative Agent) pursuant to Section 8.01(c)) of all Collateral Vessels
which are subject to all such Collateral Dispositions after the Effective Date
does not exceed $10,000,000 in the aggregate, and (z) the appraised value (as
determined in accordance with the most recent appraisal report delivered to the
Administrative Agent (or obtained by the Administrative Agent) pursuant to
Section 8.01(c) prior to the respective Collateral Disposition) of the remaining
Collateral Vessels (after giving effect to such Collateral Disposition) is an
amount greater than or equal to 250% of the Total Revolving Loan Commitment
immediately after giving effect to such Collateral Disposition, the Total
Revolving Loan Commitment, as otherwise required to be reduced pursuant to this
Section 3.03(c), shall not be required to be so reduced.
 

(d)        Each reduction to, or termination of, the Total Revolving Loan
Commitment pursuant to this Section 3.03 shall be applied to proportionately
reduce or terminate, as the case may be, the Revolving Loan Commitment of each
Lender.
 

SECTION 4.  Prepayments; Payments; Taxes.
 

4.01  Voluntary Prepayments.   (a) The Borrowers shall have the right to prepay
the Revolving Loans, without premium or penalty, in whole or in part at any time
and from time to time on the following terms and conditions:
 

 

(i)       the Borrowers shall give the Administrative Agent prior to 12:00 Noon
(New York time) at the Notice Office at least three Business Days’ prior written
notice (or telephonic notice promptly confirmed in writing) of its intent to
prepay such Revolving Loans, the amount of such prepayment and the specific
Borrowing or Borrowings pursuant to which such Revolving Loans were made, and
which notice the Administrative Agent shall promptly transmit to each of the
Lenders;

 

 

 

(ii)        each prepayment shall be in an aggregate principal amount of at
least $1,000,000 (or such lesser amount as is acceptable to the Administrative
Agent), provided that no partial prepayment of Revolving Loans made pursuant to
any Borrowing shall reduce the outstanding Revolving Loans made pursuant to such
Borrowing to an amount less than $1,000,000;

 

 

 

(iii)       at the time of any prepayment of Revolving Loans pursuant to this
Section 4.01 on any date other than the last day of the Interest Period
applicable thereto, the Borrowers shall pay the amounts required to be paid
pursuant to Section 1.10; and

 

 

 

(iv)       each prepayment pursuant to this Section 4.01(a) in respect of any
Revolving Loans made pursuant to a Borrowing shall be applied pro rata among
such Revolving Loans, provided that at the Borrowers’ election in connection
with any prepayment of Revolving Loans pursuant to this Section 4.01(a), such
prepayment shall not, so long as no Default or Event of Default then exists, be
applied to any Revolving Loan of a Defaulting Lender.

 

 

(b)        In the event of a refusal by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 14.12(b), the Borrowers may, upon five Business Days’ prior written
notice to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), repay all
Revolving Loans of such Lender (including all amounts, if any, owing pursuant to
Section 1.10), together with accrued and unpaid interest, Fees and all other
amounts then owing to such Lender in accordance with, and subject to the
requirements of, said Section 14.12(b), so long as (A) the Revolving Loan
Commitment of such Lender is terminated concurrently with such prepayment (at
which time Schedule I shall be deemed modified to reflect the changed Revolving
Loan Commitments), (B) such Lender’s Percentage of all outstanding Letters of
Credit is cash collateralized in a manner satisfactory to the Administrative
Agent and the respective Issuing Lender(s), and (C) the consents, if any,
required under Section 14.12(b) in connection with the prepayment pursuant to
this clause (b) have been obtained.
 

4.02 Mandatory Repayments.   (a) On any day on which the sum of (I) the
aggregate outstanding principal amount of all Revolving Loans (after giving
effect to all other repayments thereof on such date) and (II) the aggregate
amount of all Letter of Credit Outstandings exceeds the Total Revolving Loan
Commitment at such time, the Borrowers (on a joint and several basis) shall
repay on such date the principal of Revolving Loans in an amount equal to such
excess. If, after giving effect to the repayment of all outstanding Revolving
Loans, the aggregate amount of the Letter of Credit Outstandings exceeds the
Total Revolving Loan Commitment at such time, the Borrowers (on a joint and
several basis) shall pay to the Administrative Agent at the Payment Office on
such day an amount of cash and/or Cash Equivalents equal to the amount of such
excess (up to a maximum amount equal to the Letter of Credit Outstandings at
such time), such cash and/or Cash Equivalents to be held as security for all
obligations of the Borrowers to the Issuing Lenders and the Lenders hereunder in
a cash collateral account to be established by the Administrative Agent.
 

(b)        In addition to any other mandatory repayments pursuant to this
Section 4.02, on the date of any Collateral Disposition involving a Collateral
Vessel, the Borrowers (on a joint and several basis) shall be required to repay
a percentage (expressed as a fraction), of the then outstanding aggregate
principal amount of Revolving Loans, equal to (x) the appraised value (as
determined in accordance with the most recent appraisal report delivered to the
Administrative Agent (or obtained by the Administrative Agent) pursuant to
Section 8.01(c)) of the Collateral Vessel or Collateral Vessels which is/are the
subject of such Collateral Disposition divided by (y) the Aggregate Collateral
Vessel Value (as determined in accordance with the most recent appraisal report
delivered to the Administrative Agent (or obtained by the Administrative Agent)
pursuant to Section 8.01(c) before giving effect to such Collateral
Disposition), provided that, so long as (w) no Default or Event of Default then
exists, (x) the appraised value (as determined in accordance with the most
recent appraisal report delivered to the Administrative Agent (or obtained by
the Administrative Agent) pursuant to Section 8.01(c)) of any Collateral Vessel
which is subject to any Collateral Disposition does not exceed $3,000,000, (y)
the appraised value (as determined in accordance with the most recent appraisal
report delivered to the Administrative Agent (or obtained by the Administrative
Agent) pursuant to Section 8.01(c)) of all Collateral Vessels which are subject
to all such Collateral Dispositions after the Effective Date does not exceed
$10,000,000 in the aggregate, and (z) the appraised value (as determined in
accordance with the most recent appraisal report delivered to the Administrative
Agent (or obtained by the Administrative Agent) pursuant to Section 8.01(c)
prior to the respective Collateral Disposition) of the remaining Collateral
Vessels (after giving effect to such Collateral Disposition) is an amount
greater than or equal to 250% of the Total Revolving Loan Commitment immediately
after giving effect to such Collateral Disposition, such repayment of Revolving
Loans as otherwise required by this Section 4.02(b) shall not be so required.
 

(c)        With respect to each repayment of Revolving Loans required by this
Section 4.02, the Borrowers may designate the specific Borrowing or Borrowings
pursuant to which such Revolving Loans were made, provided that (i) repayments
of Revolving Loans pursuant to this Section 4.02 may only be made on the last
day of an Interest Period applicable thereto unless all Revolving Loans with
Interest Periods ending on such date of required repayment have been paid in
full and (ii) each repayment of any Revolving Loans comprising a Borrowing shall
be applied pro rata among such Revolving Loans. In the absence of a designation
by the Borrowers as described in the preceding sentence, the Administrative
Agent shall, subject to the above, make such designation in its sole discretion.
 

(d)        Notwithstanding anything to the contrary contained elsewhere in this
Agreement, all then outstanding Revolving Loans shall be repaid in full on the
Maturity Date.
 

4.03  Method and Place of Payment. Except as otherwise specifically provided
herein, (i) all Obligations under this Agreement and under any Revolving Note
shall be the joint and several obligations of the Borrowers and (ii) all
payments under this Agreement and under any Revolving Note shall be made to the
Administrative Agent for the account of the Lender or Lenders entitled thereto
not later than 12:00 Noon (New York time) on the date when due and shall be made
in Dollars in immediately available funds at the Payment Office. Any payments
under this Agreement or under any Revolving Note which are made later than 12:00
Noon (New York time) on any day shall be deemed to have been made on the next
succeeding Business Day. Whenever any payment to be made hereunder or under any
Revolving Note shall be stated to be due on a day which is not a Business Day,
the due date thereof shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest shall be payable at the
applicable rate during such extension.
 

4.04  Net Payments; Taxes.  (a) All payments made by any Credit Party hereunder
or under any other Credit Document will be made without setoff, counterclaim or
other defense. Except as provided in Section 4.04(b), all such payments will be
made free and clear of, and without deduction or withholding for, any present or
future taxes, levies, imposts, duties, fees, assessments or other charges of
whatever nature now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding, except as provided in the second succeeding sentence, any tax
imposed on or measured by the net income or net profits of a Lender pursuant to
the laws of the jurisdiction in which it is organized or the jurisdiction in
which the principal office or applicable lending office of such Lender is
located or any subdivision thereof or therein) and all interest, penalties or
similar liabilities with respect to such non-excluded taxes, levies, imposts,
duties, fees, assessments or other charges (all such non-excluded taxes, levies,
imposts, duties, fees, assessments or other charges being referred to
collectively as "Taxes"). If any Taxes are so levied or imposed, the Borrowers
jointly and severally agree to pay the full amount of such Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement or under any Revolving Note, after withholding or deduction
for or on account of any Taxes, will not be less than the amount provided for
herein or in such Revolving Note. If any amounts are payable in respect of Taxes
pursuant to the preceding sentence, the Borrowers jointly and severally agree to
reimburse each Lender, upon the written request of such Lender, for taxes
imposed on or measured by the net income or net profits of such Lender pursuant
to the laws of the jurisdiction in which such Lender is organized or in which
the principal office or applicable lending office of such Lender is located or
under the laws of any political subdivision or taxing authority of any such
jurisdiction in which such Lender is organized or in which the principal office
or applicable lending office of such Lender is located and for any withholding
of taxes as such Lender shall determine are payable by, or withheld from, such
Lender, in respect of such amounts so paid to or on behalf of such Lender
pursuant to the preceding sentence and in respect of any amounts paid to or on
behalf of such Lender pursuant to this sentence. The Borrowers will furnish to
the Administrative Agent within 45 days after the date the payment of any Taxes
is due pursuant to applicable law certified copies of tax receipts evidencing
such payment by the Borrowers. The Borrowers jointly and severally agree to
indemnify and hold harmless each Lender, and reimburse such Lender upon its
written request, for the amount of any Taxes so levied or imposed and paid by
such Lender.
 

(b)        Each Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes
(hereinafter, a "Foreign Lender") agrees to deliver to the Borrowers and the
Administrative Agent on or prior to the Effective Date (i) two accurate and
complete original signed copies of Internal Revenue Service Form W-8ECI or Form
W-8BEN (with respect to a complete exemption under an income tax treaty) (or
successor forms) certifying to such Foreign Lender’s entitlement as of such date
to a complete exemption from United States withholding tax with respect to
payments to be made under this Agreement and under any Revolving Note, or (ii)
if the Foreign Lender is not a "bank" within the meaning of Section 881(c)(3)(A)
of the Code and cannot deliver either Internal Revenue Service Form W-8ECI or
Form W-8BEN (with respect to a complete exemption under an income tax treaty)
(or any successor forms) pursuant to clause (i) above, (x) a certificate
substantially in the form of Exhibit D (any such certificate, a "Section
4.04(b)(ii) Certificate") and (y) two accurate and complete original signed
copies of Internal Revenue Service Form W-8BEN (with respect to the portfolio
interest exemption) (or successor form) certifying to such Foreign Lender’s
entitlement as of such date to a complete exemption from United States
withholding tax with respect to payments of interest to be made under this
Agreement and under any Revolving Note. In addition, each Foreign Lender agrees
that from time to time after the Effective Date, when a lapse in time or change
in circumstances renders the previous certification obsolete or inaccurate in
any material respect, such Foreign Lender will deliver to the Borrowers and the
Administrative Agent two new accurate and complete original signed copies of
Internal Revenue Service Form W-8ECI, Form W-8BEN (with respect to the benefits
of any income tax treaty), or Form W-8BEN (with respect to the portfolio
interest exemption) and a Section 4.04(b)(ii) Certificate, as the case may be,
and such other forms as may be required in order to confirm or establish the
entitlement of such Foreign Lender to a continued exemption from or reduction in
United States withholding tax with respect to payments under this Agreement and
any Revolving Note, or such Foreign Lender shall immediately notify the
Borrowers and the Administrative Agent of its inability to deliver any such Form
or Certificate, in which case such Foreign Lender shall not be required to
deliver any such Form or Certificate pursuant to this Section 4.04(b).
Notwithstanding anything to the contrary contained in Section 4.04(a), but
subject to Section 14.04(b) and the immediately succeeding sentence, (x) each
Borrower shall be entitled, to the extent it is required to do so by law, to
deduct or withhold income or similar taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from interest,
Fees or other amounts payable hereunder for the account of any Foreign Lender
for U.S. to the extent that such Foreign Lender has not provided to the
Borrowers U.S. Internal Revenue Service Forms that establish a complete
exemption from such deduction or withholding and (y) the Borrowers shall not be
obligated pursuant to Section 4.04(a) to gross-up payments to be made to a
Foreign Lender in respect of income or similar taxes imposed by the United
States if (I) such Foreign Lender has not provided to the Borrower the Internal
Revenue Service Forms required to be provided to the Borrowers pursuant to this
Section 4.04(b) or (II) in the case of a payment, other than interest, to a
Foreign Lender described in clause (ii) above, to the extent that such Forms do
not establish a complete exemption from withholding of such taxes.
Notwithstanding anything to the contrary contained in the preceding sentence or
elsewhere in this Section 4.04 and except as set forth in Section 14.04(b), the
Borrowers jointly and severally agree to pay any additional amounts and to
indemnify each Foreign Lender in the manner set forth in Section 4.04(a)
(without regard to the identity of the jurisdiction requiring the deduction or
withholding) in respect of any amounts deducted or withheld by it as described
in the immediately preceding sentence as a result of any changes that are
effective after the Effective Date in any applicable law, treaty, governmental
rule, regulation, guideline or order, or in the interpretation thereof, relating
to the deducting or withholding of income or similar taxes.
 

SECTION 5.  Conditions Precedent to the Effective Date. The occurrence of the
Effective Date pursuant to Section 14.10 is subject to the satisfaction of the
following conditions:
 

5.01  Execution of Agreement; Revolving Notes. On or prior to the Effective
Date, (i) this Agreement shall have been executed and delivered as provided in
Section 14.10 and (ii) there shall have been delivered to the Administrative
Agent, for the account of each of the Lenders that has requested same, the
appropriate Revolving Notes executed by the Borrowers, in each case in the
amount, maturity and as otherwise provided herein.
 

5.02  Fees, etc. On the Effective Date, the Borrowers shall have paid to the
Administrative Agent and the Lenders all costs, fees and expenses (including,
without limitation, legal fees and expenses) payable to the Administrative Agent
and the Lenders to the extent then due.
 

5.03  Officer’s Certificate. On the Effective Date, the Administrative Agent
shall have received a certificate, dated the Effective Date, and signed by the
chairman of the board, the chief executive officer, the president or any vice
president of the Parent, certifying on behalf of the Parent that all of the
conditions set forth in Sections 5.07, 5.11, 5.12 and 6.02 have been satisfied
on such date.
 

5.04  Opinions of Counsel.  On the Effective Date, the Administrative Agent
shall have received from Jones, Walker, Waechter, Poitevent, Carrère & Denègre,
L.L.P., counsel to each Credit Party, an opinion addressed to the Administrative
Agent and each of the Lenders and dated the Effective Date covering the matters
set forth in Exhibit E and such other matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request.
 

5.05  Corporate Documents; Proceedings; etc.   (a) On the Effective Date, the
Administrative Agent shall have received a certificate from each Credit Party,
dated the Effective Date, signed by the chairman of the board, the chief
executive officer, the president or any vice president of each Credit Party, and
attested to by the secretary or any assistant secretary of such Credit Party, in
the form of Exhibit F, with appropriate insertions, together with copies of the
Certificate of Incorporation and By-Laws (or equivalent organizational
documents) of such Credit Party and the resolutions of such Credit Party
referred to in such certificate, and each of the foregoing shall be reasonably
acceptable to the Administrative Agent.
 

(b)        On the Effective Date, all corporate, limited liability company,
partnership and legal proceedings, and all instruments and agreements in
connection with the transactions contemplated by this Agreement and the other
Credit Documents, shall be reasonably satisfactory in form and substance to the
Administrative Agent, and the Administrative Agent shall have received all
information and copies of all documents and papers, including records of
corporate, limited liability company and partnership proceedings, governmental
approvals, good standing certificates and bring-down telegrams or facsimiles, if
any, which the Administrative Agent reasonably may have requested in connection
therewith, such documents and papers, where appropriate, to be certified by
proper corporate or governmental authorities.
 

5.06  Employee Benefit Plans; Shareholders’ Agreements; Existing Indebtedness
Agreements; Tax Sharing Agreements; Title XI Subsidiary Agreements. On or before
the Effective Date, there shall have been delivered to the Administrative Agent
or its counsel true and correct copies of the following documents:

 

 

(i)        all Plans (and for each Plan that is required to file an annual
report on Internal Revenue Service Form 5500-series, a copy of the most recent
such report (including, to the extent required, the related financial and
actuarial statements and opinions and other supporting statements,
certifications, schedules and information), and for each Plan that is a
"single-employer plan," as defined in Section 4001(a)(15) of ERISA, the most
recently prepared actuarial valuation therefor) and a summary or description of
any other "employee benefit plans," as defined in Section 3(3) of ERISA, and a
summary or description of any other material agreements, plans or arrangements,
with or for the benefit of current or former employees of the Parent or any of
its Subsidiaries or ERISA Affiliates (provided that the foregoing shall apply in
the case of any multiemployer plan, as defined in Section 4001(a)(3) of ERISA,
only to the extent that any document described therein is in the possession of
the Parent, any Subsidiary of the Parent or any ERISA Affiliate, or reasonably
available thereto from the sponsor or trustee of any such Plan) (collectively,
the "Employee Benefit Plans");

 

 

 

(ii)        all agreements entered into by the Parent governing the terms and
relative rights of its capital stock and any agreements entered into by
shareholders of the Parent relating to the Parent’s capital stock (collectively,
the "Shareholders’ Agreements");

 

 

 

(iii)       all agreements evidencing or relating to Existing Indebtedness of
the Parent or any of its Subsidiaries which is to remain outstanding after the
Effective Date (other than the Credit Documents) (collectively, the "Existing
Indebtedness Agreements");

 

 

 

(iv)      all tax sharing, tax allocation and other similar agreements entered
into by the Parent or any of its Subsidiaries (collectively, the "Tax Sharing
Agreements");

 

 

 

(v)         all agreements in respect of the Title XI Subsidiary which give rise
to any encumbrance or restriction of the type described in Section 9.14
(collectively, the "Title XI Subsidiary Agreements"); and

 

 

 

(vi)        all GECC Lease Documents;

 

 

all of which Employee Benefit Plans, Shareholders’ Agreements, Existing
Indebtedness Agreements, Tax Sharing Agreements, Title XI Subsidiary Agreements
and GECC Lease Documents shall be in form and substance reasonably satisfactory
to the Administrative Agent and shall be in full force and effect on the
Effective Date.
 

5.07  Consummation of the Refinancing; etc.  (a) On the Effective Date, all
Indebtedness under the Existing Credit Agreement shall have been repaid in full
(other than certain letters of credit issued thereunder by Wells Fargo Bank,
N.A., which letters of credit are back-stopped by one or more Letters of Credit
issued hereunder) and all commitments in respect thereof shall have been
terminated and all Liens and guaranties in connection therewith shall have been
terminated (and all appropriate releases, termination statements or other
instruments of assignment with respect thereto shall have been obtained) to the
reasonable satisfaction of the Administrative Agent. The Administrative Agent
shall have received satisfactory evidence (including satisfactory pay-off
letters, UCC-3 Termination Statements and releases, assignments or amendments of
vessel mortgages) that the matters set forth in the immediately preceding
sentence have been satisfied as of the Effective Date.
 

(b)        After giving effect to the consummation of the Transaction, neither
the Parent nor any of its Subsidiaries shall have any outstanding Indebtedness
except (i) the Obligations, (ii) in respect of the Senior Notes and (iii) such
other indebtedness as is permitted to remain outstanding pursuant to Section
9.04.
 

5.08  Pledge Agreement. On or before the Effective Date, the Parent shall have
duly authorized, executed and delivered the Pledge Agreement in the form of
Exhibit G (as modified, supplemented, restated and/or amended from time to time,
the "Pledge Agreement") covering all of the present and future Pledge Agreement
Collateral in each case together with:

 

 

(i)        the delivery to the Collateral Agent, as pledgee, of all of the
Pledge Agreement Collateral referred to therein, accompanied by executed and
undated endorsements for transfer;

 

 

 

(ii)        proper Financing Statements (Form UCC-1) for filing under the UCC or
in other appropriate filing offices of each jurisdiction as may be necessary or,
in the reasonable opinion of the Collateral Agent desirable, to perfect the
security interests purported to be created by the Pledge Agreement;

 

 

 

(iii)       certified copies of requests for information or copies (Form
UCC-11), or equivalent reports, listing all effective financing statements that
name the Parent as debtor and that are filed in the jurisdictions referred to in
Section 5.08(ii), together with copies of such other financing statements that
name the Parent as debtor (none of which shall cover the Collateral except (x)
to the extent evidencing Permitted Liens or (y) in respect of which the
Collateral Agent shall have received Form UCC-3 Termination Statements (or such
other termination statements as shall be required by local law) fully executed
for filing); and

 

 

 

(iv)      evidence that all other actions necessary or, in the reasonable
opinion of the Collateral Agent desirable, to perfect and protect the security
interests purported to be created by the Pledge Agreement have been taken.

 

 

5.09  Security Agreement. On or before the Effective Date, the Borrowers shall
have duly authorized, executed and delivered the Security Agreement and
Assignment of Earnings and Insurances in the form of Exhibit H (as amended,
modified or supplemented from time to time, a "Security Agreement" and, together
with any additional security agreements executed and delivered pursuant to
Section 8.11(c), the "Security Agreements") covering all the Security Agreement
Collateral, together with:
 

 

(i)        proper financing statements (Form UCC-1 or the equivalent) fully
executed for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be necessary or, in the reasonable opinion of the Collateral
Agent desirable, to perfect the security interests purported to be created by
the Security Agreement executed and delivered on or before the Effective Date;

 

 

 

(ii)        certified copies of requests for information or copies (Form
UCC-11), or equivalent reports as of a recent date, listing all effective
financing statements that name any Borrower as debtor and that are filed in the
jurisdictions referred to in Section 5.09(i) and in such other jurisdictions in
which Collateral is located on the Effective Date, together with copies of such
other financing statements that name any Borrower as debtor (none of which shall
cover any of the Collateral except (x) to the extent evidencing Permitted Liens
or (y) those in respect of which the Collateral Agent shall have received
termination statements (Form UCC-3) or such other termination statements as
shall be required by local law fully executed for filing);

 

 

 

(iii)       evidence of the completion of all other recordings and filings of,
or with respect to, the Security Agreement executed and delivered on or before
the Effective Date as may be necessary or, in the reasonable opinion of the
Collateral Agent desirable, to perfect the security interests intended to be
created by such Security Agreement;

 

 

 

(iv)      evidence of the provision of notice of assignment of insurances to all
underwriters, together with the receipt of any consents required by such
underwriters as set forth in Section 5.10 of the Security Agreement executed and
delivered on or before the Effective Date; and

 

 

 

(v)        evidence that all other actions necessary or, in the reasonable
opinion of the Collateral Agent desirable to perfect and protect the security
interests purported to be created by the Security Agreement executed and
delivered on or before the Effective Date have been taken, and the Security
Agreement shall be in full force and effect.

 

 

5.10  Collateral Vessel Mortgage; Certificates of Ownership; Searches; Appraisal
Report; Insurance.  (a) On or before the Effective Date, Trico Assets shall have
duly authorized, executed and delivered, and arrangements satisfactory to the
Administrative Agent shall be in place for recording in the appropriate vessel
registry, a first preferred mortgage (as modified, amended or supplemented from
time to time in accordance with the terms thereof and hereof, a "Collateral
Vessel Mortgage" and, together with any additional collateral vessel mortgages
executed and delivered pursuant to Section 8.11(c), the "Collateral Vessel
Mortgages"), substantially in the form of Exhibit I, as applicable, with respect
to each of the Vessels listed on Schedule III (each, a "Collateral Vessel" and,
together with any additional Vessels in which the Collateral Agent is granted a
lien on pursuant to Section 8.11(c), the "Collateral Vessels") and such
Collateral Vessel Mortgage shall be effective to create in favor of the
Collateral Agent, for the benefit of the Lenders, a legal, valid and enforceable
first priority security interest in, and lien upon, such Collateral Vessels,
subject only to Permitted Liens. Except as specifically provided above, all
filings, deliveries of instruments and other actions necessary or desirable in
the reasonable opinion of the Collateral Agent to protect and preserve such
security interests shall have been duly effected (or, in each case, arrangements
satisfactory to the Administrative Agent shall have been made) and the
Collateral Agent shall have received evidence thereof in form and substance
reasonably satisfactory to the Collateral Agent.
 

(b)        On or before the Effective Date, the Administrative Agent shall have
received abstracts of title with respect to the Collateral Vessels indicating no
record liens other than Liens in favor of the lenders under the Existing Credit
Agreement.
 

(c)        On or before the Effective Date, the Administrative Agent shall have
received appraisal reports of recent date in scope, form and substance, and from
independent appraisers, reasonably satisfactory to the Administrative Agent,
stating the then current fair market value of each of the Collateral Vessels on
an individual charter-free basis, the results of such appraisal reports (i)
shall be reasonably satisfactory to the Administrative Agent and (ii)
demonstrate, to the reasonable satisfaction of the Administrative Agent, that
the Aggregate Collateral Vessel Value on the Effective Date is equal to or
greater than $100,000,000.
 

(d)        On or before the Effective Date, the Administrative Agent shall have
received a report, in form and scope reasonably satisfactory to the
Administrative Agent, from a firm of independent marine insurance brokers
reasonably acceptable to the Administrative Agent, with respect to the insurance
maintained by each Borrower in respect of the Collateral Vessels, together with
a certificate from such broker certifying that such insurances (i) are placed
with such insurance companies and/or underwriters and/or clubs, in such amounts,
against such risks, and in such form, as are customarily insured against by
similarly situated insureds for the protection of the Collateral Agent as
mortgagee and (ii) otherwise conform with the insurance requirements of the
Security Agreement and the Collateral Vessel Mortgage delivered pursuant to
Sections 5.09(a) and 5.10(a), respectively.
 

5.11  Adverse Change; Approvals.   (a)  Since December 31, 2001, nothing shall
have occurred (and neither the Administrative Agent nor any of the Lenders shall
have become aware of any facts or conditions not previously known to it or them)
which the Administrative Agent or the Required Lenders shall determine has had,
or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
 

(b)        On or prior to the Effective Date, all necessary governmental
(domestic and foreign) and third party approvals and/or consents in connection
with the Transaction and the other transactions contemplated hereby shall have
been obtained and remain in effect, and all applicable waiting periods with
respect thereto shall have expired without any action being taken by any
competent authority which, in the judgment of the Administrative Agent,
restrains, prevents or imposes materially adverse conditions upon the
consummation of the Transaction or the other transactions contemplated by the
Credit Documents or otherwise referred to herein or therein. On the Effective
Date, there shall not exist any judgment, order, injunction or other restraint
issued or filed or a hearing seeking injunctive relief or other restraint
pending or notified prohibiting or imposing materially adverse conditions upon
the Transaction or the other transactions contemplated by the Credit Documents
or otherwise referred to herein or therein.
 

5.12  Litigation. On the Effective Date, there shall be no actions, suits,
investigations or proceedings pending or threatened by any entity (private or
governmental) (i) with respect to the Transaction, this Agreement or any other
Credit Document or (ii) which the Administrative Agent or the Required Lenders
shall determine has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
 

5.13  Solvency Certificate. On or before the Effective Date, the Administrative
Agent shall have received a solvency certificate from the chief financial
officer of the Parent, in the form of Exhibit J, which shall be addressed to the
Administrative Agent and each of the Lenders and dated the Effective Date,
setting forth the conclusion that, after giving effect to the Transaction and
the incurrence of all the financings contemplated hereby, the Parent and each
Borrower, individually, and the Parent and its Subsidiaries, taken as a whole,
are not insolvent and will not be rendered insolvent by the incurrence of such
indebtedness, and will not be left with unreasonably small capital with which to
engage in their respective businesses and will not have incurred debts beyond
their ability to pay such debts as they mature.
 

5.14  Financial Statements; Projections. On or prior to the Effective Date, the
Administrative Agent shall have received copies of the financial statements and
Projections referred to in Sections 7.05(a) and (d), which historical financial
statements and Projections shall be in form and substance satisfactory to the
Administrative Agent.
 

SECTION 6.  Conditions Precedent to All Credit Events. The obligation of each
Lender to make Revolving Loans (including Revolving Loans made on the Effective
Date), and the obligation of each Issuing Lender to issue Letters of Credit
(including Letters of Credit issued on the Effective Date) is subject, at the
time of each such Credit Event (except as hereinafter indicated), to the
satisfaction of the following conditions:
 

6.01  Effective Date. The Effective Date shall have occurred.
 

6.02  No Default; Representations and Warranties. At the time of each Credit
Event and also after giving effect thereto (i) there shall exist no Default or
Event of Default and (ii) all representations and warranties contained herein
and in each other Credit Document shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on the date of such Credit Event (it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).
 

6.03  Notice of Borrowing.   (a) Prior to the making of each Revolving Loan, the
Administrative Agent shall have received the Notice of Borrowing required by
Section 1.03(a).
 

(b)        Prior to the issuance of each Letter of Credit, the Administrative
Agent and the respective Issuing Lender shall have received the notice referred
to in Section 2.03(a).
 

The occurrence of the Effective Date and the acceptance of the benefits of each
Credit Event shall constitute a representation and warranty by each of the
Parent and each Borrower to the Administrative Agent and each of the Lenders
that all the conditions specified in Section 5 (with respect to Credit Events
occurring on the Effective Date) and in this Section 6 (with respect to Credit
Events occurring on or after the Effective Date) and applicable to such Credit
Event have been satisfied as of that time. All of the Revolving Notes,
certificates, legal opinions and other documents and papers referred to in
Section 5 and in this Section 6, unless otherwise specified, shall be delivered
to the Administrative Agent at the Notice Office for the account of each of the
Lenders and, except for the Revolving Notes, in sufficient counterparts for each
of the Lenders and shall be in form and substance reasonably satisfactory to the
Administrative Agent.
 

SECTION 7  Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Revolving Loans and issue
and/or participate in the Letters of Credit provided for herein, each of the
Parent and each Borrower makes the following representations, warranties and
agreements, in each case after giving effect to the Transaction as consummated
on the Effective Date, all of which shall survive the execution and delivery of
this Agreement and the Revolving Notes and the making of the Revolving Loans and
the issuance of the Letters of Credit, with the occurrence of each Credit Event
on or after the Effective Date being deemed to constitute a representation and
warranty that the matters specified in this Section 7 are true and correct in
all material respects on and as of the Effective Date and on the date of each
such Credit Event (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date):
 

7.01  Corporate/Limited Liability Company/Limited Partnership Status. Each of
the Parent and each of its Subsidiaries (i) is a duly organized and validly
existing corporation, limited liability company or partnership, as the case may
be, in good standing under the laws of the jurisdiction of its organization,
(ii) has the corporate or other applicable power and authority to own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage and (iii) is duly qualified and is authorized to do
business and is in good standing in each jurisdiction where the ownership,
leasing or operation of its property or the conduct of its business requires
such qualifications, except for failures to be so qualified which, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 

7.02  Corporate Power and Authority. Each Credit Party has the corporate or
other applicable power and authority to execute, deliver and perform the terms
and provisions of each of the Credit Documents to which it is party and has
taken all necessary corporate or other applicable action to authorize the
execution, delivery and performance by it of each of such Credit Documents. Each
Credit Party has duly executed and delivered each of the Credit Documents to
which it is party, and each of such Credit Documents constitutes its legal,
valid and binding obligation enforceable in accordance with its terms, except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).
 

7.03  No Violation. Neither the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, (i) will contravene any provision of any law,
statute, rule or regulation or any order, writ, injunction or decree of any
court or governmental instrumentality, (ii) will conflict with or result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Security
Documents) upon any of the properties or assets any Credit Party pursuant to the
terms of any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other agreement, contract or instrument, in each case to which
any Credit Party is a party or by which it or any of its property or assets is
bound or to which it may be subject or (iii) will violate any provision of the
certificate or articles of incorporation or by-laws (or equivalent
organizational documents) of any Credit Party.
 

7.04  Governmental Approvals. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except for those that have otherwise been obtained or made on or prior to the
Effective Date), or exemption by, any governmental or public body or authority,
or any subdivision thereof, is required to be obtained or made by, or on behalf
of, any Credit Party to authorize, or is required to be obtained or made by, or
on behalf of, any Credit Party in connection with, (i) the execution, delivery
and performance of any Credit Document or (ii) the legality, validity, binding
effect or enforceability of any Credit Document.
 

7.05  Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc.  (a) The consolidated balance sheet of the Parent and its
Subsidiaries for the Parent’s fiscal year ended on December 31, 2001, and the
consolidated balance sheet of the Parent and its Subsidiaries for the Parent’s
fiscal quarter ended on September 30, 2002 and (in each case) the related
consolidated statements of income, cash flows and shareholders’ equity of the
Parent and its Subsidiaries for such fiscal year or fiscal quarter ended on such
dates, as the case may be, copies of which have been furnished to the
Administrative Agent and the Lenders prior to the Effective Date, present fairly
in all material respects the consolidated financial position of the Parent and
its Subsidiaries at the dates of such balance sheets and the consolidated
results of the operations of the Parent and its Subsidiaries for the periods
covered thereby. All of the foregoing historical financial statements have been
prepared in accordance with GAAP consistently applied (except, in the case of
the aforementioned quarterly financial statements, for normal year-end audit
adjustments and the absence of footnotes).
 

(b)        On and as of the Effective Date, and after giving effect to the
Transaction and to all Indebtedness (including the Revolving Loans) being
incurred or assumed and Liens created by the Credit Parties in connection
therewith, (i) the sum of the assets, at a fair valuation, of each of the Parent
and each Borrower, on an individual basis, and of the Parent and its
Subsidiaries, taken as a whole, will exceed their respective debts, (ii) each of
the Parent and each Borrower, on an individual basis, and the Parent and its
Subsidiaries, taken as a whole, have not incurred and do not intend to incur,
and do not believe that they will incur, debts beyond their respective ability
to pay such debts as such debts mature, and (iii) each of the Parent and each
Borrower, on an individual basis, and the Parent and its Subsidiaries, taken as
a whole, will have sufficient capital with which to conduct their respective
businesses. For purposes of this Section 7.05(b), "debt" means any liability on
a claim, and "claim" means (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured, or unsecured or (y)
right to an equitable remedy for breach of performance if such breach gives rise
to a payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured. The amount of contingent liabilities at any time shall be computed
as the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
 

(c)        Except as fully disclosed in the financial statements referred to in
Section 7.05(a), there were as of the Effective Date no liabilities or
obligations with respect to the Parent or any of its Subsidiaries of any nature
whatsoever (whether absolute, accrued, contingent or otherwise and whether or
not due) which, either individually or in the aggregate, could reasonably be
expected to be material to the Parent and its Subsidiaries taken as a whole. As
of the Effective Date, the Credit Parties know of no reasonable basis for the
assertion against it or any of its Subsidiaries of any liability or obligation
of any nature whatsoever that is not fully disclosed in the financial statements
or referred to in Section 7.05(a) which, either individually or in the
aggregate, could reasonably be expected to be material to the Parent and its
Subsidiaries taken as a whole.
 

(d)        On and as of the Effective Date, the Projections which have been
delivered to the Administrative Agent and the Lenders prior to the Effective
Date have been prepared in good faith and are based on reasonable assumptions,
and there are no statements or conclusions in any of the Projections which are
based upon or include information known to the Parent or either Borrower to be
misleading in any material respect or which fail to take into account material
information known to the Parent or either Borrower regarding the matters
reported therein; it being recognized by the Lenders, however, that projections
as to future events are not be viewed as facts and that actual results during
the period or periods covered by the Projections may differ from the projections
results.
 

(e)        After giving effect to the Transaction (but for this purpose assuming
that the Transaction and the related financing had occurred prior to December
31, 2001), since December 31, 2001, there has been no change in the property,
assets, operations, liabilities, financial condition or prospects of the Parent
or any of its Subsidiaries that has had, or could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.
 

7.06  Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of the Parent or either Borrower, threatened (i) with respect to the
Transaction or any Credit Document or (ii) that could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.
 

7.07  True and Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of the Parent or the Borrowers in writing to the
Administrative Agent or any Lender (including, without limitation, all
information contained in the Credit Documents) for purposes of or in connection
with this Agreement, the other Credit Documents or any transaction contemplated
herein or therein is, and all other such factual information (taken as a whole)
hereafter furnished by or on behalf of the Parent or either Borrower in writing
to the Administrative Agent or any Lender will be, true and accurate in all
material respects on the date as of which such information is dated or certified
and not incomplete by omitting to state any fact necessary to make such
information (taken as a whole) not misleading in any material respect at such
time in light of the circumstances under which such information was provided.
 

7.08  Use of Proceeds; Margin Regulations.   (a) (i) All proceeds of all
Revolving Loans shall be used (x) to consummate the Refinancing, (y) to pay fees
and expenses incurred in connection with the Transaction and (z) for the
Parent’s and its Subsidiaries’ general corporate and working capital purposes
and (ii) all Letters of Credit shall be issued for, and the proceeds of all
Drawings under all Letters of Credit shall be utilized in connection with, the
Parent’s and its Subsidiaries’ general corporate and working capital purposes
(other than for obligations of the Parent and its Subsidiaries that arise in
connection with the Senior Notes).
 

(b)        No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Revolving
Loan nor the use of the proceeds thereof nor the occurrence of any other Credit
Event will violate or be inconsistent with the provisions of Regulation T, U or
X of the Board of Governors of the Federal Reserve System.
 

7.09  Tax Returns and Payments. The Parent and each of its Subsidiaries have
timely filed or caused to be timely filed with the appropriate taxing authority
all returns, statements, forms and reports for taxes (the "Returns") required to
be filed by, or with respect to the income, properties or operations of, the
Parent and/or any of its Subsidiaries. The Returns accurately reflect in all
material respects all liability for taxes of the Parent and its Subsidiaries as
a whole for the periods covered thereby. Each of the Parent and each of its
Subsidiaries has paid all taxes and assessments payable by it, other than those
that are being contested in good faith and adequately disclosed and fully
provided for on the financial statements of the Parent and its Subsidiaries in
accordance with GAAP. There is no action, suit, proceeding, investigation, audit
or claim now pending or, to the best knowledge of the Parent, threatened by any
authority regarding any taxes relating to the Parent or any of its Subsidiaries
that, either individually or in the aggregate, could reasonably be expected to
result in a material liability to the Parent and its Subsidiaries taken as a
whole. Except as set forth on Schedule IV, neither the Parent nor any of its
Subsidiaries has entered into an agreement or waiver or been requested to enter
into an agreement or waiver extending any statute of limitations relating to the
payment or collection of taxes of the Parent or any of its Subsidiaries, or is
aware of any circumstances that would cause the taxable years or other taxable
periods of the Parent or any of its Subsidiaries not to be subject to the
normally applicable statute of limitations. None of the Parent or any of its
Subsidiaries has incurred, or will incur, any material tax liability in
connection with the Transaction or any other transactions contemplated hereby
(it being understood that the representation contained in this sentence does not
cover any future tax liabilities of the Parent or any of its Subsidiaries
arising as a result of the operation of their businesses in the ordinary course
of business).
 

7.10  Compliance with ERISA Schedule V sets forth, as of the Effective Date, the
name of each Plan. Neither the Parent nor any Subsidiary of the Parent nor any
ERISA Affiliate has ever sponsored, maintained, made any contributions to or has
any liability in respect of any Plan which is subject to Title IV of ERISA or
Section 302 of ERISA or Section 412 of the Code; each Plan has been maintained
and operated in compliance in all materials respects with the provisions of
ERISA and, to the extent applicable, the Code, including but not limited to the
provisions thereunder respecting prohibited transactions. No action, suit,
proceeding, hearing, audit or investigation with respect to the administration,
operation or the investment of assets of any Plan (other than routine claims for
benefits) is pending, expected or threatened. Except as would not result in a
material liability, each group health plan (as defined in Section 607(1) of
ERISA or Section 4980B(g)(2) of the Code) which covers or has covered employees
or former employees of the Parent, any Subsidiary of the Parent, or any ERISA
Affiliate has at all times been operated in compliance with the provisions of
Part 6 of subtitle B of Title I of ERISA and Section 4980B of the Code. Under
each Plan which is an employee welfare benefit plan within the meaning of
Section 3(1) or Section 3(2)(B) of ERISA, no benefits are due thereunder unless
the event giving rise to the benefit entitlement occurs prior to plan
termination (except as required by Title I, Part 6 of ERISA). Any of the Parent,
any Subsidiary of the Parent or any ERISA Affiliate, as appropriate, may
terminate each such Plan at any time (or at any time subsequent to the
expiration of any applicable bargaining agreement) in the discretion of such
Person without liability to any Person. Each of the Parent and each of its
Subsidiaries may cease contributions to or terminate any employee benefit plan
maintained by any of them without incurring any material liability.
 

(b)        Each Foreign Pension Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities. All
contributions required to be made with respect to a Foreign Pension Plan have
been timely made. Neither the Parent nor any of its Subsidiaries has incurred
any obligation in connection with the termination of, or withdrawal from, any
Foreign Pension Plan. The present value of the accrued benefit liabilities
(whether or not vested) under each Foreign Pension Plan, determined as of the
end of the Parent’s most recently ended fiscal year on the basis of then current
actuarial assumptions, each of which is reasonable, did not exceed the current
value of the assets of such Foreign Pension Plan allocable to such benefit
liabilities.

 

7.11  The Security Documents. Each of the Security Documents creates in favor of
the Collateral Agent for the benefit of the Secured Creditors a legal, valid and
enforceable fully perfected first priority security interest in and Lien on all
right, title and interest of the Credit Parties in the Collateral described
therein, subject to no other Liens other than Permitted Liens. No filings or
recordings are required in order to perfect the security interests created under
any Security Document except for filings or recordings which shall have been
made on or prior to the Effective Date.

 

7.12  Capitalization. On the Effective Date, the authorized capital stock of (a)
the Parent consists of (i) 55,000,000 shares of common stock, $0.01 par value
per share, of which 36,262,335 shares are issued and outstanding and
(ii) 5,000,000 shares of preferred stock (of which 100,000 shares have been
designated as "Series AA Participating Cumulative Preference Stock"), $0.01 par
value per share, none of which shares are issued and outstanding, (b) Trico
Assets consists of 3,000 shares of common stock, $0.10 par value per share, of
which 100 shares are issued and outstanding and (c) Trico Operators consists of
(i) 100 shares of common stock (of which 50 shares have been designated as
"Class A Shares" and 50 shares have been classified as "Class B Shares"), no par
value per share, all of which shares are issued and outstanding. All such
outstanding equity interests have been duly and validly issued, are fully paid
and non-assessable and have been issued free of preemptive rights. Except for
rights under the Shareholders’ Agreements delivered pursuant to Section 5.06(ii)
and options or other rights in respect of the equity interests of the Parent
that are convertible at the option of the holder thereof into common stock of
the Parent, neither the Parent nor either Borrower has any outstanding
securities convertible into or exchangeable for its capital stock or outstanding
any rights to subscribe for or to purchase, or any options for the purchase of,
or any agreement providing for the issuance (contingent or otherwise) of, or any
calls in respect of, the capital stock of the Parent or either Borrower, as the
case may be.

 

7.13  Subsidiaries. On the Effective Date, the Parent will have no Subsidiaries
other than those Subsidiaries listed on Schedule VI (which Schedule identifies
the correct legal name, direct owner, percentage ownership and jurisdiction of
organization of each such Subsidiary on the Effective Date). On the Effective
Date, no Subsidiary of the Parent (other than the Borrowers) guarantee the
obligations of the Parent under the Senior Notes.

 

7.14  Compliance with Statutes, etc.  Each of the Parent and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including, without limitation, applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls), except such noncompliances as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

7.15  Investment Company Act. Neither the Parent nor any of its Subsidiaries is
an "investment company" or a company "controlled" by an "investment company,"
within the meaning of the Investment Company Act of 1940, as amended.

 

7.16  Public Utility Holding Company Act. Neither the Parent nor any of its
Subsidiaries is a "holding company" or a "subsidiary company" of a "holding
company" or an "affiliate" of a "holding company" or of a "subsidiary company"
of a "holding company" within the meaning of the Public Utility Holding Company
Act of 1935, as amended.

 

7.17  Environmental Matters.   (a)  Each of the Parent and each of its
Subsidiaries is in compliance with all applicable Environmental Laws and the
requirements of any permits issued under such Environmental Laws. There are no
pending or, to the knowledge of the Parent or the Borrowers, threatened
Environmental Claims against the Parent or any of its Subsidiaries or any
Vessel, Real Property or other facility owned, leased or operated by the Parent
or any of its Subsidiaries (including any such claim arising out of the
ownership, lease or operation by the Parent or any of its Subsidiaries of any
Vessel, Real Property or other facility formerly owned, leased or operated by
the Parent or any of its Subsidiaries but no longer owned, leased or operated by
the Parent or any of its Subsidiaries). All licenses, permits, registrations or
approvals required for the business of the Parent and each of its Subsidiaries
under any Environmental Law have been secured and the Parent and each of its
Subsidiaries is in compliance therewith. There are no facts, circumstances,
conditions or occurrences in respect of any Vessel, Real Property or other
facility owned or operated by the Parent or any of its Subsidiaries that is
reasonably likely (i) to form the basis of an Environmental Claim against the
Parent, any of its Subsidiaries or any Vessel, Real Property or other facility
owned by the Parent or any of its Subsidiaries, or (ii) to cause such Vessel,
Real Property or other facility to be subject to any restrictions on its
ownership, occupancy, use or transferability under any Environmental Law.
 

(b)        Hazardous Materials have not at any time been generated, used,
treated or stored on, or transported to or from, or Released on or from, any
Vessel, Real Property or other facility owned, leased or operated by the Parent
or any of its Subsidiaries or, to the knowledge of the Parent or either
Borrower, any property adjoining or adjacent to any Real Property or other
facility, where such generation, use, treatment, storage, transportation or
Release has violated or could be reasonably expected to violate any applicable
Environmental Law or give rise to an Environmental Claim.
 

(c)        All of the Vessels comply with all applicable international
conventions, national, federal, state and other governmental laws and
regulations. The Parent and its Subsidiaries have made all required payments and
contributions to statutory environmental insurance schemes and other
environmental insurance schemes applicable to the Parent and its Subsidiaries
and customary for the business and operations conducted by them.
 

(d)        Notwithstanding anything to the contrary in this Section 7.17, the
representations and warranties made in this Section 7.17 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 

7.18  Labor Relations. Neither the Parent nor any of its Subsidiaries is engaged
in any unfair labor practice that, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. There is (i) no
unfair labor practice complaint pending against the Parent or any of its
Subsidiaries or, to the Parent’s or the Borrowers’ knowledge, threatened against
any of them before the National Labor Relations Board, and no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement is so pending against the Parent or any of its Subsidiaries or, to the
Parent’s or the Borrowers’ knowledge, threatened against any of them, (ii) no
strike, labor dispute, slowdown or stoppage pending against the Parent or any of
its Subsidiaries or, to the Parent’s or the Borrowers’ knowledge, threatened
against the Parent or any of its Subsidiaries and (iii) no union representation
proceeding pending with respect to the employees of the Parent or any of its
Subsidiaries, except (with respect to the matters specified in clauses (i), (ii)
and (iii) above) as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

7.19  Patents, Licenses, Franchises and Formulas. Each of the Parent and each of
its Subsidiaries owns, or has the right to use, all material patents,
trademarks, permits, service marks, trade names, copyrights, licenses,
franchises and formulas, and has obtained assignments of all leases and other
rights of whatever nature, necessary for the present conduct of its business,
without any known conflict with the rights of others, except for such failures
and conflicts which could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

7.20  Indebtedness. Schedule VII sets forth a list of all Indebtedness
(excluding the Obligations, the obligations in respect of Senior Notes and other
items of Indebtedness that are independently justified under Section 9.04 (other
than under clause (iii) thereof)) of the Parent and its Subsidiaries as of the
Effective Date and which is to remain outstanding after giving effect to the
Transaction (the "Existing Indebtedness"), in each case (other than in the case
of loans made by the Parent to its Subsidiaries) showing the aggregate principal
amount thereof and the name of the borrower and any other entity which directly
or indirectly guarantees such debt. On the Effective Date, neither the Parent
nor any Borrower is the obligor in respect of any Intercompany Loan.

 

7.21  Insurance. Schedule VIII sets forth a list of all insurance maintained by
each Credit Party as of the Effective Date, with the amounts insured (and any
deductibles) set forth therein.

 

7.22  Collateral Vessels.   (a)  The name, registered owner and official number
of each Collateral Vessel is set forth on Schedule III. Except as set forth on
Schedule III, each Collateral Vessel is registered and flagged in the United
States and is operated in all material respects in compliance with all
applicable law, rules and regulations (including, without limitation, in the
case of each Collateral Vessel that is classified on the Effective Date,
compliance in all material respects with all requirements of such classification
as required by the United States Coast Guard or other nationally recognized
classification society). Each Collateral Vessel is covered by all such insurance
as is required in accordance with the requirements of the respective Collateral
Vessel Mortgage.
 

(b)        The Borrowers and each of their respective Subsidiaries which owns or
operates one or more Collateral Vessels is qualified to own and operate such
Collateral Vessels under the laws of the United States.

 

7.23  Properties. The Parent and each of its Subsidiaries have good and
marketable title to all properties owned by them, including all property
reflected in Schedule III and in the balance sheets referred to in Section
7.05(a) (except as sold or otherwise disposed of since the date of such balance
sheet in the ordinary course of business or as permitted by the terms of this
Agreement), free and clear of all Liens, other than Permitted Liens.

 

7.24  Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; etc.  Schedule IX sets forth, as of the Effective
Date, the legal name of each Borrower and each Guarantor, the type of
organization of each Borrower and each Guarantor, whether or not each Borrower
and each Guarantor is a registered organization, the jurisdiction of
organization of each Borrower and each Guarantor and the organizational
identification number (if any) of each Borrower and each Guarantor.

 

SECTION 8.  Affirmative Covenant. The Parent and each of the Borrowers hereby
covenant and agree that on and after the Effective Date and until the Total
Revolving Loan Commitment has been terminated and no Letters of Credit or
Revolving Notes are outstanding and all Revolving Loans, together with interest,
Fees and all other Obligations (other than indemnities described in Section
14.13 which are not then due and payable) incurred hereunder and thereunder, are
paid in full:
 

8.01  Information Covenants. The Parent and the Borrowers will furnish to the
Administrative Agent, with sufficient copies for each of the Lenders:

 

(a)        Quarterly Financial Statements. Within 45 days after the close of the
first three quarterly accounting periods in each fiscal year of the Parent, (i)
the consolidated balance sheet of the Parent and its Subsidiaries as at the end
of such quarterly accounting period and the related consolidated statements of
income and retained earnings and statement of cash flows for such quarterly
accounting period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly accounting period, in each case setting forth
comparative figures for the corresponding quarterly accounting period in the
prior fiscal year and comparable budgeted figures for such quarterly accounting
period as set forth in the respective budget delivered pursuant to Section
8.01(e), all of which shall be certified by the chief financial officer of the
Parent that they fairly present in all material respects in accordance with GAAP
the financial condition of the Parent and its Subsidiaries as of the dates
indicated and the results of their operations for the periods indicated, subject
to normal year-end audit adjustments and the absence of footnotes, and (ii)
management’s discussion and analysis of the important operational and financial
developments during such quarterly accounting period.

 

(b)        Annual Financial Statements. Within 90 days after the close of each
fiscal year of the Parent, (i) the consolidated balance sheet of the Parent and
its Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and retained earnings and statement of cash flows for such
fiscal year setting forth comparative figures for the preceding fiscal year and
certified by PricewaterhouseCoopers LLP or other independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent, and, so long as not contrary to the then current
recommendations of the American Institute of Certified Public Accountants,
accompanied by a report of such accounting firm stating that in connection with
its regular audit of the financial statements of the Parent and its
Subsidiaries, which audit was conducted in accordance with generally accepted
auditing standards, no Default or Event of Default relating to financial or
accounting matters has occurred and is continuing has come to the attention of
such accounting firm or, if in the opinion of such accounting firm such a
Default or an Event of Default has occurred and is continuing, a statement as to
the nature and period of existence thereof (it being understood that such
accounting firm shall not be liable directly or indirectly to any Person for any
failure to obtain knowledge of any such violations), and (ii) management’s
discussion and analysis of the important operational and financial developments
during such fiscal year.

 

(c)        Appraisal Reports. Together with the delivery of the financial
statements described in Section 8.01(b) for each fiscal year of the Parent
(beginning with its fiscal year ending December 31, 2003), and at any other time
within 30 days after the written request of the Administrative Agent, appraisal
reports of recent date in form and substance and from independent appraisers
reasonably satisfactory to the Administrative Agent, stating the then current
fair market value of each of the Collateral Vessels on an individual
charter-free basis. All such appraisals shall be conducted by, and made at the
expense of, the Borrowers; provided that in no event shall the Borrowers be
required to pay for more than two appraisal reports per fiscal year of the
Parent which are delivered to the Parent at a time when no Default or Event of
Default is in existence (it being understood that the cost of any such appraisal
report not paid for by the Borrowers pursuant to this proviso shall be paid for
by the Lenders on a pro rata basis based on the Lenders’ respective Revolving
Loan Commitments at the time of the delivery of the respective appraisal
report).

 

(d)        Management Letters. Promptly after the Parent or any of its
Subsidiaries’ receipt thereof, a copy of any "management letter" received from
its certified public accountants and management’s response thereto.

 

(e)        Budgets. No later than 30 days following the first day of each fiscal
year of the Parent (beginning with the Parent’s fiscal year commencing on
January 1, 2004), a budget in form reasonably satisfactory to the Administrative
Agent (including budgeted statements of income, sources and uses of cash and
balance sheets for the Parent and its Subsidiaries on a consolidated basis) (i)
for each of the four quarters of such fiscal year prepared in detail and
(ii) for the three immediately succeeding fiscal years prepared in summary form,
in each case setting forth, with appropriate discussion, the principal
assumptions upon which such budget is based.

 

(f)        Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 8.01(a) and (b), a compliance certificate
from the chief financial officer of the Parent in the form of Exhibit K
certifying on behalf of the Parent and the Borrowers that, to such officer’s
knowledge after due inquiry, no Default or Event of Default has occurred and is
continuing or, if any Default or Event of Default has occurred and is
continuing, specifying the nature and extent thereof, which certificate shall
(i) set forth in reasonable detail the calculations required to establish
whether the Parent and its Subsidiaries were in compliance with the provisions
of Sections 9.04(iv), 9.04(ix), 9.05(ix) and 9.07 through 9.12, inclusive, at
the end of such fiscal quarter or year, as the case may be, (ii) set forth the
obligor, the obligee and the principal amount outstanding of each performance
bond, surety bond, appeal bond or custom bond permitted under Section 9.04(viii)
with a principal amount outstanding of $1,000,000 or more, and (iii) certify
that there have been no changes to any of Schedule IX, Annexes A and B of the
Security Agreement and Annex A of the Pledge Agreement, in each case since the
Effective Date or, if later, since the date of the most recent certificate
delivered pursuant to this Section 8.01(f), or if there have been any such
changes, a list in reasonable detail of such changes (but, in each case with
respect to this clause (iii), only to the extent that such changes are required
to be reported to the Collateral Agent pursuant to the terms of such Security
Documents) and whether the Parent and the other Credit Parties have otherwise
taken all actions required to be taken by them pursuant to such Security
Documents in connection with any such changes.

 

(g)        Notice of Default, Litigation or Event of Loss. Promptly, and in any
event within three Business Days after the Parent or any of its Subsidiaries
obtains knowledge thereof, notice of (i) the occurrence of any event which
constitutes a Default or an Event of Default, which notice shall specify the
nature thereof, the period of existence thereof and what action the Parent and
each Borrower propose to take with respect thereto, (ii) any litigation or
governmental investigation or proceeding pending or threatened (x) against the
Parent or any of its Subsidiaries which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or (y)
with respect to the Transaction or any Credit Document, (iii) any Event of Loss
in respect of any Collateral Vessel and (iv) any other event, change or
circumstance that has had, or could reasonably be expected to have, a Material
Adverse Effect.

 

(h)        Environmental Matters. Promptly upon, and in any event within five
Business Days after, the Parent or any of its Subsidiaries obtains knowledge
thereof, written notice of any of the following environmental matters occurring
after the Effective Date, except to the extent that such environmental matters
could not, either individually or in the aggregate, be reasonably expected to
have a Material Adverse Effect:



 

(i)        any Environmental Claim pending or threatened in writing against the
Parent or any of its Subsidiaries or any Vessel, Real Property or other facility
owned, operated or occupied by the Parent or any of its Subsidiaries;

 

 

 

(ii)        any condition or occurrence on or arising from any Vessel or
property owned, operated or occupied by the Parent or any of its Subsidiaries
that (a) results in noncompliance by the Parent or such Subsidiary with any
applicable Environmental Law or (b) could reasonably be expected to form the
basis of an Environmental Claim against the Parent or any of its Subsidiaries or
any such Vessel, Real Property or other facility;

 

 

 

(iii)        any condition or occurrence on any Vessel, Real Property or other
facility owned, operated or occupied by the Parent or any of its Subsidiaries
that could reasonably be expected to cause such Vessel, Real Property or other
facility to be subject to any restrictions on the ownership, occupancy, use or
transferability by the Parent or such Subsidiary of such Vessel, Real Property
or other facility under any Environmental Law; and

 

 

 

(iv)       the taking of any removal or remedial action in response to the
actual or alleged presence of any Hazardous Material on any Vessel, Real
Property or other facility owned, operated or occupied by the Parent or any of
its Subsidiaries as required by any Environmental Law or any governmental or
other administrative agency; provided that in any event the Parent shall deliver
to the Administrative Agent all notices received by the Parent or any of its
Subsidiaries from any government or governmental agency under, or pursuant to,
CERCLA or OPA which identify the Parent or any of its Subsidiaries as
potentially responsible parties for remediation costs or otherwise notify the
Parent or any of its Subsidiaries of potential liability under CERCLA or OPA, as
the case may be.

 

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Parent’s or such Subsidiary’s response thereto. In addition, the Parent will
provide the Administrative Agent with copies of all communications with any
government or governmental agency and all communications with any other Person
relating to any Environmental Claim of which notice is required to be given
pursuant to this Section 8.01(h), and such detailed reports of any such
Environmental Claim as may reasonably be requested by the Administrative Agent
or the Required Lenders.
 

(i)        Other Information. Promptly after the filing or delivery thereof,
copies of any filings and registrations with, and reports to, the SEC by the
Parent or any of its Subsidiaries and copies of all financial statements, proxy
statements, notices and reports as the Parent or any of its Subsidiaries shall
send generally to holders of their capital stock or of any of its Indebtedness
(including the Senior Notes), in their capacity as such holders (to the extent
not theretofore delivered to the Lenders pursuant to this Agreement) and, with
reasonable promptness, such other information or documents (financial or
otherwise) as the Administrative Agent on its own behalf or on behalf of the
Required Lenders may reasonably request from time to time.
 

(j)        Certificates of Ownership. Within 30 days following the Effective
Date, certificates of ownership from appropriate authorities showing (or
confirming or updating previously reviewed certificates and indicating) the
registered ownership of each Collateral Vessel by the applicable Borrower.
 

8.02  Books, Records and Inspections.  (a) The Parent will, and will cause each
of its Subsidiaries to, keep proper books of record and account in which full,
true and correct entries, in conformity in all material respects with GAAP and
all requirements of law, shall be made of all dealings and transactions in
relation to its business. The Parent will, and will cause each of its
Subsidiaries to, permit officers and designated representatives of the
Administrative Agent and the Lenders as a group to visit and inspect, under
guidance of officers of the Parent or any of its Subsidiaries, any of the
properties of the Parent or its Subsidiaries, and to examine the books of
account of the Parent or such Subsidiaries and discuss the affairs, finances and
accounts of the Parent or such Subsidiaries with, and be advised as to the same
by, its and their officers and independent accountants, all upon reasonable
advance notice and at such reasonable times and intervals and to such reasonable
extent as the Administrative Agent or such Lender may request.
 

(b)        At a date to be mutually agreed upon between the Administrative Agent
and the Parent occurring on or prior to the 120th day after the close of each
fiscal year of the Parent, the Parent will, at the request of the Administrative
Agent, hold a meeting with all of the Lenders at which meeting will be reviewed
the financial results of the Parent and its Subsidiaries for the previous fiscal
year and the budgets presented for the current fiscal year of the Parent.
 

8.03  Maintenance of Property; Insurance. The Parent will, and will cause each
of its Subsidiaries to, (i) keep all material property necessary to the business
of the Parent and its Subsidiaries in good working order and condition (ordinary
wear and tear and loss or damage by casualty or condemnation excepted), (ii)
maintain with financially sound and reputable insurance companies insurance on
the Collateral Vessels and other properties of the Parent and its Subsidiaries
in at least such amounts and against all such risks as is consistent and in
accordance with normal industry practice for similarly situated insureds and
(iii) furnish to the Administrative Agent, at the written request of the
Administrative Agent or any Lender, a complete description of the material terms
of insurance carried. In addition to the requirements of the immediately
preceding sentence, the Parent will at all times cause insurance of the types
described in Schedule VIII to (i) be maintained (with the same scope of coverage
as that described in Schedule VIII) at levels which are at least as great as the
respective amount described on Schedule VIII and (ii) comply with the insurance
requirements of each Collateral Vessel Mortgage and the other Security
Documents.

 

8.04  Existence; Franchises. The Parent will, and will cause each of its
Subsidiaries to, do or cause to be done all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
licenses, permits, copyrights, trademarks and patents (if any) used in its
business; provided, however, that nothing in this Section 8.04 shall prevent (i)
sales or other dispositions of assets, consolidations, mergers, dissolutions or
liquidations by or involving the Parent or any of its Subsidiaries which are
permitted in accordance with Section 9.02 or (ii) the withdrawal by the Parent
or any of its Subsidiaries of its qualification as a foreign corporation,
partnership or limited liability company, as the case may be, in any
jurisdiction if such withdrawal could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 

8.05  Compliance with Statutes, etc.  The Parent will, and will cause each of
its Subsidiaries to, comply with all applicable statutes, regulations and orders
of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including applicable statutes, regulations, orders and
restrictions relating to environmental standards and controls), except such
non-compliances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

8.06  Compliance with Environmental Laws.   (a) The Parent will, and will cause
each of its Subsidiaries to, comply in all material respects with all
Environmental Laws and permits applicable to, or required by, the ownership or
use of any Vessel, Real Property or other facility now or hereafter owned,
operated or occupied by the Parent or any of its Subsidiaries, and will pay or
cause to be paid all costs and expenses incurred in connection with such
compliance (except to the extent being contested in good faith), and will keep
or cause to be kept each such Vessel and all such Real Property or other
facilities free and clear of any Liens imposed pursuant to such Environmental
Laws. Neither the Parent nor any of its Subsidiaries will generate, use, treat,
store, release or dispose of, or permit the generation, use, treatment, storage,
release or disposal of, Hazardous Materials on any Vessel, Real Property or
other facility now or hereafter owned or operated or occupied by the Parent or
any of its Subsidiaries, or transport or permit the transportation of Hazardous
Materials to or from any ports, Vessels, Real Properties or other facilities
except in compliance in all material respects with all applicable Environmental
Laws and as reasonably required by the trade in connection with the operation,
use and maintenance of any such property or otherwise in connection with their
businesses. The Parent will, and will cause each of its Subsidiaries to,
maintain insurance on the Vessels, Real Properties and other facilities in at
least such amounts as are in accordance with normal industry practice for
similarly situated insureds, against losses from oil spills and other
environmental pollution.

 

(b)        At the written request of the Administrative Agent or the Required
Lenders, which request shall specify in reasonable detail the basis therefor, at
any time and from time to time, the Borrowers will provide, at the Borrowers’
sole cost and expense, an environmental assessment of any Vessel by a nationally
recognized classification society acceptable to the Administrative Agent. If
such nationally recognized classification society, in its assessment, indicates
that such Vessel is not in compliance with the Environmental Laws, such
nationally recognized society shall set forth potential costs of the remediation
of such non-compliance; provided that such request may be made only if (i) there
has occurred and is continuing an Event of Default or (ii) the Administrative
Agent or the Required Lenders reasonably and in good faith believe that the
Parent, any of its Subsidiaries or any such Vessel is not in compliance with
Environmental Law and such non-compliance could reasonably be expected to have a
Material Adverse Effect. If the Parent fails to provide the same within 90 days
after such request was made, the Administrative Agent may order the same, and
the Parent shall grant and hereby grants to the Administrative Agent and the
Lenders and their agents access to such Vessel and specifically grants the
Administrative Agent and the Lenders an irrevocable non-exclusive license,
subject to the rights of tenants, to undertake such an assessment, all at the
Borrowers’ expense.

 

8.07  ERISA. As soon as possible and, in any event, within ten (10) days after
the Parent, any Subsidiary of the Parent or any ERISA Affiliate knows or has
reason to know of the occurrence of any of the following, the Parent will
deliver to each of the Lenders a certificate of the chief financial officer of
the Parent setting forth the full details as to such occurrence and the action,
if any, that the Parent, such Subsidiary or such ERISA Affiliate is required or
proposes to take, together with any notices required or proposed to be given or
filed by the Parent, such Subsidiary, the Plan administrator or such ERISA
Affiliate to or with any government agency, or a Plan participant and any
notices received by the Parent, such Subsidiary or ERISA Affiliate from any
government agency, or a Plan participant with respect thereto: that any
contribution required to be made with respect to a Plan or Foreign Pension Plan
has not been timely made; or that the Parent or any Subsidiary of the Parent may
incur any material liability pursuant to any employee welfare benefit plan (as
defined in Section 3(1) of ERISA) that provides benefits to retired employees or
other former employees (other than as required by Section 601 of ERISA) or any
Plan or any Foreign Pension Plan. Upon request by the Administrative Agent or
any Lender, the Parent will deliver to the Administrative Agent or each such
Lender, as the case may be, a complete copy of the annual report (on Internal
Revenue Service Form 5500-series) of each Plan (including, to the extent
required, the related financial and actuarial statements and opinions and other
supporting statements, certifications, schedules and information) required to be
filed with the Internal Revenue Service. In addition to any certificates or
notices delivered to the Lenders pursuant to the first sentence hereof, copies
of any records, documents or other information required to be furnished to any
government agency, and any notices received by the Parent, any Subsidiary of the
Parent or any ERISA Affiliate with respect to any Plan or Foreign Pension Plan
from any government or governmental agency shall be delivered to the Lenders no
later than ten (10) days after the date such records, documents and/or
information has been furnished to any government agency or such notice has been
received by the Parent, the Subsidiary or the ERISA Affiliate, as applicable.
The Parent and each of its applicable Subsidiaries shall ensure that all Foreign
Pension Plans administered by it obtains or retains (as applicable) registered
status under and as required by applicable law and is administered in a timely
manner in all respects in compliance with all applicable laws except where the
failure to do any of the foregoing would not be reasonably likely to result in a
Material Adverse Effect.

 

8.08  End of Fiscal Years; Fiscal Quarters. The Parent will cause (i) (x) each
of its, and each of its Subsidiaries’, fiscal years (except CHH-Trico’s fiscal
years) to end on December 31 of each year, and (y) CHH-Trico’s fiscal years to
end on either June 30 or December 31 of each year and (ii) each of its and its
Subsidiaries’ fiscal quarters to end on March 31, June 30, September 30 and
December 31 of each year.

 

8.09  Performance of Obligations. The Parent will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound, except such
non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

8.10  Payment of Taxes. The Parent will pay and discharge, and will cause each
of its Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, in each case on a timely basis, and all
lawful claims which, if unpaid, might become a Lien or charge upon any
properties of the Parent or any of its Subsidiaries not otherwise permitted
under Section 9.01(i); provided that neither the Parent nor any of its
Subsidiaries shall be required to pay any such tax, assessment, charge, levy or
claim which is being contested in good faith and by proper proceedings if it has
maintained adequate reserves with respect thereto in accordance with GAAP.

 

8.11  Additional Security; Additional Guarantors; Further Assurances. (a)  The
Parent will, and will cause each other Credit Party to, at any time and from
time to time, at the expense of the Borrowers or such other Credit Party,
promptly execute and deliver all further instruments and documents, and take all
further action, that may be reasonably necessary, or that the Administrative
Agent may reasonably require, to perfect and protect any Lien granted or
purported to be granted hereby or by the other Credit Documents, or to enable
the Collateral Agent to exercise and enforce its rights and remedies with
respect to any Collateral. Without limiting the generality of the foregoing, the
Parent will execute and file, or cause to be filed, such financing or
continuation statements under the UCC (or any non-U.S. equivalent thereto), or
amendments thereto, such amendments or supplements to any Collateral Vessel
Mortgage, and such other instruments or notices, as may be reasonably necessary,
or that the Administrative Agent may reasonably require, to protect and preserve
the Liens granted or purported to be granted hereby and by the other Credit
Documents.
 

(b)        The Parent and the Borrowers hereby authorize the Collateral Agent to
file one or more financing or continuation statements under the UCC (or any
non-U.S. equivalent thereto), and amendments thereto, relative to all or any
part of the Collateral without the signature of the Parent or any other Credit
Party, where permitted by law. The Collateral Agent will promptly send the
Parent a copy of any financing or continuation statements which it may file
without the signature of the Parent or any other Credit Party and the filing or
recordation information with respect thereto.
 

(c)        In the event that the Borrowers elect to grant an additional Vessel
or Vessels as collateral to the Collateral Agent for the benefit of the Secured
Creditors pursuant to the proviso to Section 9.12, the appropriate Person shall
(i) either (x) duly authorize, execute and deliver, and cause to be recorded in
the appropriate vessel registry, a first preferred mortgage substantially in the
form of Exhibit I or (y) execute and deliver a supplement to an existing
Collateral Vessel Mortgage, and such Collateral Vessel Mortgage shall be
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Creditors, a legal, valid and enforceable first priority security
interest in, and lien upon, such additional Vessel or Vessels, subject only to
Permitted Liens, (ii) in the event that a new Collateral Vessel Mortgage is
delivered pursuant to the preceding clause (i)(x) of this Section 8.11(c),
deliver to the Collateral Agent a new security agreement substantially in the
form of Exhibit H in respect of such additional Vessel or Vessels being granted,
and such Security Agreement shall be effective to create in favor of the
Collateral Agent, for the benefit of the Secured Creditors, a legal, valid and
enforceable first priority interest in, and lien upon, the Security Agreement
Collateral referred to therein, (iii) deliver to the Collateral Agent such
opinions of counsel, corporate documents and proceedings and officer’s
certificates as would have been required to deliver pursuant to Section 5 of
this Agreement had such Vessel or Vessels constituted a Collateral Vessel on the
Effective Date, (iv) deliver to the Collateral Agent a certificate of ownership
in respect of such Vessel or Vessels from appropriate authorities showing (or
confirmation updating previously reviewed certificates and indicating) the
registered ownership of the respective Vessel by the appropriate Person and the
results of maritime registry searches with respect to such Vessel, indicating no
record liens other than Liens in favor of the Collateral Agent, (v) deliver to
the Administrative Agent an appraisal report of recent date in scope, form and
substance, and from independent appraisers, reasonably satisfactory to the
Administrative Agent, stating the then current fair market value of the
respective Vessel, the results of which shall be reasonably satisfactory to the
Administrative Agent, and (vi) deliver to the Administrative Agent a report, in
form and scope reasonably satisfactory to the Administrative Agent, from a firm
of independent marine insurance brokers reasonably acceptable to the
Administrative Agent with respect to the insurance maintained by the appropriate
Person in respect of such Vessel, together with a certificate from such broker
certifying that such insurances (x) are placed with such insurance companies
and/or underwriters and/or clubs, in such amounts, against such risks, and in
such form, as are customarily insured against by similarly situated insureds for
the protection of the Collateral Agent and the Secured Creditors and (y) conform
with the insurance requirements of the Collateral Vessel Mortgage thereon.
 

(d)        The Parent will cause each Subsidiary of the Parent (other than the
Borrowers) that is required pursuant to the Senior Note Documents to become a
guarantor of the Parent’s obligations under the Senior Note Documents to (i) in
the case of the first such Subsidiary Guarantor(s), execute and deliver the
Subsidiaries Guaranty and (ii) in all other cases, execute and deliver a
counterpart to the Subsidiaries Guaranty (or, if requested by the Administrative
Agent, a joinder agreement in respect of the Subsidiaries Guaranty) and, in
connection therewith, promptly execute and deliver all further instruments, and
take all further action, that the Administrative Agent may reasonably require
(including, without limitation, the provision of officers’ certificates,
resolutions, good standing certificates and opinions of counsel), in each case
to the satisfaction of the Administrative Agent.
 

(e)        The Parent will cause each obligor and obligee of any Intercompany
Loan made to a Credit Party (including to the Parent) prior to the extension or
incurrence of such Intercompany Loan, to execute and deliver to the
Administrative Agent the Intercompany Subordination Agreement (or, if the
Intercompany Subordination Agreement has already been executed by the Parent
and/or any Subsidiary of the Parent and if requested by the Administrative
Agent, a joinder agreement in respect of the Intercompany Subordination
Agreement) and, in connection therewith, promptly execute and deliver all
further instruments, and take all further action, that the Administrative Agent
may reasonably require.
 

8.12  Use of Proceeds. The Borrowers will use Letters of Credit and the proceeds
of the Revolving Loans only as provided in Section 7.08.

 

8.13   Ownership of Credit Parties. The Parent shall directly or indirectly own
100% of the capital stock or other equity interests of each other Credit Party.

 

SECTION 9.  Negative Covenants. The Parent and each of the Borrowers hereby
covenant and agree that on and after the Effective Date and thereafter for so
long as this Agreement is in effect and until the Total Revolving Loan
Commitment has been terminated, no Letters of Credit or Revolving Notes are
outstanding and all Revolving Loans, together with interest, Fees and all other
Obligations (other than any indemnities described in Section 14.13 which are not
then due and payable) incurred hereunder and thereunder, are paid in full:

 

9.01  Liens. The Parent will not, and will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any property or assets (real or personal, tangible or intangible) of the Parent
or any of its Subsidiaries, whether now owned or hereafter acquired, or sell any
such property or assets subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets (including sales of accounts
receivable with recourse to the Parent or any of its Subsidiaries), or assign
any right to receive income or permit the filing of any financing statement
under the UCC or any other similar notice of Lien under any similar recording or
notice statute; provided that the provisions of this Section 9.01 shall not
prevent the creation, incurrence, assumption or existence of the following
(Liens described below are herein referred to as "Permitted Liens"):
 

 

(i)        inchoate Liens for taxes, assessments or governmental charges or
levies not yet due or Liens for taxes, assessments or governmental charges or
levies being contested in good faith and by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP;

 

 

 

(ii)       Liens in respect of property or assets of the Parent or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as maritime
privileges, carriers’, warehousemen’s, materialmen’s and mechanics’ liens and
other similar Liens arising in the ordinary course of business and which are in
existence less than 120 days from the date of creation thereof, and (x) which do
not in the aggregate materially detract from the value of the Parent’s or such
Subsidiary’s property or assets or materially impair the use thereof in the
operation of the business of the Parent or such Subsidiary or (y) which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien;

 

 

 

(iii)        Liens in existence on the Effective Date which are listed, and the
property subject thereto described, in Schedule X, and any renewals,
replacements and extensions thereof, provided that the aggregate principal
amount of the Indebtedness, if any, secured by such Liens does not increase from
that amount outstanding (or in the case of a revolving credit facility, from
that aggregate amount committed by the respective lenders thereunder) on the
Effective Date, less any repayments of principal thereof (and, in the case of a
revolving credit facility, less any reduction in the commitments thereunder)
made (or effected) on or after the Effective Date;

 

 

 

(iv)        Liens created pursuant to the Security Documents;

 

 

 

(v)        Liens upon assets of the Parent or any of its Subsidiaries subject to
Capitalized Lease Obligations to the extent such Capitalized Lease Obligations
are permitted by Section 9.04(iv), provided that, except as otherwise permitted
by clause (xiv) of this Section 9.01, (x) such Liens only serve to secure the
payment of Indebtedness arising under such Capitalized Lease Obligation and (y)
the Lien encumbering the asset giving rise to the Capitalized Lease Obligation
does not encumber any other asset of the Parent or any Subsidiary of the Parent;

 

 

 

(vi)        Liens placed upon equipment, machinery or Vessels (including, in
each case, any accounts receivable and other general intangibles associated
therewith) acquired or constructed after the Effective Date and used in the
ordinary course of business of the Parent or any of its Subsidiaries and placed
at the time of the acquisition or construction thereof by the Parent or such
Subsidiary or within 90 days after such acquisition or the completion of such
construction, as the case may be, to secure Indebtedness incurred to pay all or
a portion of the purchase price or construction cost thereof or to secure
Indebtedness incurred solely for the purpose of financing the acquisition or
construction of any such equipment, machinery or Vessels or extensions, renewals
or replacements of any of the foregoing for the same or a lesser amount,
provided that (x) the Indebtedness secured by such Liens is permitted by Section
9.04(iv) and (y) in all events (except as otherwise provided in clause (xiv) of
this Section 9.01), the Lien encumbering the equipment, machinery or Vessels
(and related accounts receivable and other general intangibles) so acquired or
constructed does not encumber any other asset of the Parent or any Subsidiary of
the Parent;

 

 

 

(vii)        easements, rights-of-way, restrictions, encroachments and other
similar charges or encumbrances, and minor title deficiencies, in each case not
securing Indebtedness and not materially interfering with the ordinary conduct
of the business of the Parent or any of its Subsidiaries;

 

 

 

(viii)        Liens arising from precautionary UCC financing statement filings
regarding operating leases entered into in the ordinary course of business;

 

 

 

(ix)        Liens arising out of the existence of judgments or awards in respect
of which the Parent or any of its Subsidiaries shall in good faith be
prosecuting an appeal or proceedings for review and in respect of which there
shall have been secured a subsisting stay of execution pending such appeal or
proceedings, provided that the aggregate amount of all cash (including the
stated amount of all letters of credit) and the fair market value of all other
property subject to such Liens does not exceed $5,000,000 at any time
outstanding;

 

 

 

(x)        statutory and common law landlords’ liens under leases to which the
Parent or any of its Subsidiaries is a party;

 

 

 

(xi)        deposits or pledges required in the ordinary course of business in
connection with, or to secure payment of, payroll taxes, workmen’s compensation,
unemployment insurance, old age pensions or other social security obligations
(other than any Lien imposed by ERISA) and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and consistent with
past practice, provided that, in each case, such Liens (I) do not encumber any
Collateral, (II) do not secure the payment of Indebtedness and (III) do not in
the aggregate impair in any material respect the use of the property of the
Parent or any of its Subsidiaries in the operation of their business;

 

 

 

(xii)        Permitted Encumbrances;

 

 

 

(xiii)        Liens (other than Liens on any of the Collateral) not otherwise
permitted pursuant to this Section 9.01 which secure obligations permitted under
this Agreement (other than Indebtedness for, or in respect of, borrowed money)
not exceeding $500,000 in the aggregate at any time outstanding and which apply
to property and/or assets with an aggregate fair market value (as determined by
the Parent in good faith) not to exceed at any time the amount referenced above
in this clause (xiii); and

 

 

 

(xiv)        Liens upon the assets of the Norwegian Subsidiaries securing
Indebtedness of the Norwegian Subsidiaries to the extent that such Indebtedness
is otherwise permitted by Section 9.04, provided that such Liens do not encumber
any asset of the Parent or any of its other Subsidiaries.

 

 

In connection with the granting of Liens described in clauses (v) and (vi) above
by the Parent or any of its Subsidiaries, the Administrative Agent and the
Collateral Agent shall be authorized to take any actions deemed appropriate by
it in connection therewith (including, without limitation, by executing
appropriate lien releases or lien subordination agreements in favor of the
holder or holders of such Liens, in either case solely with respect to the item
or items of equipment or other assets subject to such Liens).

 

9.02  Consolidation, Merger, Purchase or Sale of Assets, etc.  The Parent will
not, and will not permit any of its Subsidiaries to, wind up, liquidate or
dissolve its affairs or enter into any partnership, joint venture, or
transaction of merger or consolidation, or convey, sell, lease, charter or
otherwise dispose of all or any part of its property or assets, or any of the
Collateral or enter into any sale-leaseback transactions, or purchase, lease,
charter or otherwise acquire (in one or a series of related transactions) any
part of the property or assets (other than purchases or other acquisitions of
inventory, materials and equipment in the ordinary course of business) of any
Person (or agree to do any of the foregoing at any future time), except that:

 

 

(i)        (x) Investments by the Parent and its Subsidiaries shall be permitted
in accordance with Section 9.05 and (y) Capital Expenditures by the Subsidiaries
of the Parent shall be permitted to the extent not in violation of Section 9.07;





 

(ii)       the Subsidiaries of the Parent may sell any Vessels (and any related
equipment and spare parts), provided that (v) no Default or Event of Default is
then in existence or would result from each such sale, (w) each such sale is
made at least at fair market value (as determined (A) in the case of Collateral
Vessels, in accordance with the appraisal report most recently delivered to the
Administrative Agent (or obtained by the Administrative Agent) pursuant to
Section 8.01(c) or (B) in the case of other Vessels, in good faith by the chief
executive officer or the chief financial officer of the Parent), (x) 100% of the
consideration in respect of each such sale shall consist of cash or Cash
Equivalents received by the respective Subsidiary of the Parent which owned such
Vessel on the date of consummation of each such sale, (y) the Net Cash Proceeds
of each such sale of Collateral Vessels shall be applied as required by Sections
4.02(a) and 4.02(b) (if applicable) to repay outstanding Revolving Loans (after
giving effect to any required reduction to the Total Revolving Loan Commitment
pursuant to Section 3.03(c)), and (z) the Parent shall have delivered to the
Administrative Agent an officer’s certificate, certified by the chief financial
officer of the Parent, (I) certifying that preceding clauses (v) through (y) of
this Section 9.02(ii) have been or will be satisfied, and (II) in the case of
each sale pursuant to which the aggregate consideration to be received by such
Subsidiary of the Parent is $1,000,000 or more, (A) demonstrating pro forma
compliance (after giving effect to such disposition and, in the case of
calculations involving the appraised value of Collateral Vessels or other
Vessels, using valuations consistent with the appraisal report most recently
delivered to the Administrative Agent (or obtained by the Administrative Agent)
pursuant to Section 8.01(c) in the case of Collateral Vessels or consistent with
the determination of the Parent’s chief executive officer or chief financial
officer, as the case may be, in the case of other Vessels) with each of the
covenants set forth in Sections 9.08 through 9.12, inclusive, for the most
recently ended Test Period (or at the time of such sale, as applicable) and (B)
demonstrating projected compliance with each of the covenants set forth in
Sections 9.08 through 9.12, inclusive, for the one year period following such
disposition, in each case setting forth the calculations required to make such
determination in reasonable detail;





 

(iii)        any Subsidiary of the Parent (and the Parent solely pursuant to the
Petrobras Charter) may lease (as lessee) or license (as licensee) real or
personal property (so long as any such lease or license does not create a
Capitalized Lease Obligation except to the extent permitted by
Section 9.04(iv)); provided, however, except as provided in Section 9.02(vii),
in the case of any demise, bareboat, time, voyage or other charter or lease
arrangement pursuant to which any such Subsidiary (or the Parent pursuant to the
Petrobras Charter) acts as lessee, the term thereof shall be no longer than one
year unless (w) such arrangement exists between one Subsidiary of the Parent on
one hand and another Subsidiary of the Parent on the other hand and such
Subsidiary of the Parent that is acting as lessee has entered into a
"charter-out" arrangement with a third party in respect of the Vessel subject to
such arrangement, (x) such arrangement exists in connection with the Petrobras
Charter, (y) such arrangement exists between the Title XI Subsidiary on one hand
and another Subsidiary of the Parent on the other hand or (z) such arrangement
exists between the Borrowers;





 

(iv)        any Subsidiary of the Parent may sell or discount, in each case
without recourse and in the ordinary course of business, overdue accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof consistent with customary industry
practice (and not as part of any bulk sale or financing transaction);





 

(v)        any Subsidiary of the Parent (other than the Borrowers) may sell or
otherwise transfer all or any part of its business, properties or assets to
either Borrower or any Subsidiary Guarantor, in each case so long as all actions
necessary or desirable to preserve, protect and maintain the security interest
and Lien of the Collateral Agent in any Collateral involved in any such
transaction are taken to the satisfaction of the Collateral Agent;





 

(vi)        any Subsidiary of the Parent (other than the Borrowers) may merge
with and into, or be dissolved or liquidated into, either Borrower, any
Subsidiary Guarantor or any other Subsidiary of the Parent, so long as (w) in
the case of any such merger, dissolution or liquidation involving either
Borrower, such Borrower is the surviving corporation of any such merger,
dissolution or liquidation, (x) except as provided in preceding clause (w), in
the cases of any such merger, dissolution or liquidation involving a Subsidiary
Guarantor, a Subsidiary Guarantor is the surviving corporation of any such
merger, dissolution or liquidation, (y) in the case of any such merger,
dissolution or liquidation involving Subsidiaries of the Parent that are not
Credit Parties, a Subsidiary of the Parent is the surviving corporation of any
such merger, dissolution or liquidation, and (z) in all cases, the security
interests granted to the Collateral Agent for the benefit of the Secured
Creditors pursuant to the Security Documents shall remain in full force and
effect and perfected (to at least the same extent as in effect immediately prior
to such merger, dissolution or liquidation);





 

(vii)        Trico Operators may consummate the sale/leaseback transactions
described in the GECC Lease Documents (as in effect on the Effective Date) in
accordance with the terms of the GECC Lease Documents (as in effect on the
Effective Date);





 

(viii)        any Subsidiary of the Parent may enter into demise, bareboat,
time, voyage and other charter or lease arrangements pursuant to which any such
Subsidiary charters or leases out a Vessel to another Subsidiary of the Parent
or to a third Person, in each case so long as (x) such arrangements are entered
into in the ordinary course of business and consistent with past practices, (y)
such arrangements do not materially impair the value of the Vessel or Vessels
subject to such arrangements and (z) such arrangements involving any Collateral
Vessels do not impair the security interest of the Collateral Agent in such
Collateral Vessels (or the ability of the Collateral Agent to foreclose on each
Collateral Vessel or exercise its remedies in respect thereof, in each case free
of such arrangements) and such arrangements are subject in all respects to the
Collateral Agent’s Lien on such Collateral Vessels;





 

(ix)        any Foreign Subsidiary of the Parent that is not a Credit Party may
sell or otherwise transfer all or any part of its business, properties or assets
to any Wholly-Owned Foreign Subsidiary of the Parent;





 

(x)        any Subsidiary of the Parent may (A) sell obsolete, uneconomic or
worn-out equipment or materials in the ordinary course of business and (B) sell
assets (other than Vessels) to the extent not otherwise permitted by this
Section 9.02, provided that (I) 100% of the consideration received by such
Subsidiary of the Parent is in the form of cash which is received at the time of
each such sale, (II) such assets are sold in the ordinary course of business and
(III) the aggregate sale proceeds from all assets subject to sales permitted by
this Section 9.02(x)(B) shall not exceed $500,000 in any fiscal year of the
Parent; and





 

(xi)        the Subsidiaries of the Parent may sell their respective interests
in any Joint Venture or Subsidiary which owns an interest in the Brazilian AHTS
Project, provided that (I) in no event, however, shall any such sale consist of
shares of equity in any Credit Party, (II) 100% of the consideration received by
such Subsidiary of the Parent is in the form of cash which is received at the
time of each such sale and (III) such interests are sold at fair market value
(as determined in good faith by the chief executive officer or the chief
financial officer of the Parent).





To the extent the Required Lenders waive the provisions of this Section 9.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 9.02, such Collateral (unless sold to either Borrower
or a Subsidiary of either Borrower) shall be sold free and clear of the Liens
created by the Security Documents, and the Administrative Agent and Collateral
Agent shall be authorized to take any actions deemed appropriate in order to
effect the foregoing. Notwithstanding anything to the contrary contained above
in this Section 9.02, in no event shall the Parent of any of its Subsidiaries
sell, lease or otherwise dispose of assets otherwise permitted under this
Section 9.02 that, in the aggregate, constitute all or any substantial part of
the assets of the Parent and its Subsidiaries taken as a whole, provided that
this sentence shall not apply to sales, leases and other dispositions otherwise
permitted pursuant to Sections 9.02(v), (vi), (viii) and (ix).

 

9.03  Dividends. The Parent will not, and will not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to the
Parent or any of its Subsidiaries, except that:



 

(i)        any Subsidiary of the Parent (other than a Borrower) may pay cash
Dividends to the Parent, to a Borrower or to any other Wholly-Owned Subsidiary
of the Parent which is a Credit Party and any Subsidiary of the Parent which is
not a Subsidiary Guarantor also may pay cash Dividends to a Wholly-Owned
Subsidiary of the Parent;





 

(ii)       any non-Wholly-Owned Subsidiary of the Parent may pay cash Dividends
to its shareholders generally so long as the Parent or its respective Subsidiary
which owns the equity interest in the Subsidiary paying such Dividends receives
at least its proportionate share thereof (based upon its relative holding of the
equity interest in such Subsidiary paying such Dividends and taking into account
the relative preferences, if any, of the various classes of equity interests of
such Subsidiary);





 

(iii)       each Borrower may pay cash Dividends to the Parent so long as the
proceeds thereof are promptly used by the Parent to pay operating expenses
incurred in the ordinary course of business (including, without limitation,
outside directors and professional fees, expenses and indemnities) and other
similar corporate overhead costs and expenses, provided that the aggregate
amount of all cash Dividends paid pursuant to this clause (iii), when added to
the aggregate amount of Intercompany Loans made pursuant to Section
9.05(viii)(D) for such purposes, shall not exceed $500,000 in any fiscal year of
the Parent;





 

(iv)        so long as no Default or Event of Default is then in existence or
would result therefrom, each Borrower may pay cash Dividends to the Parent at
the times and in an aggregate amount, when added to the aggregate amount of
Intercompany Loans made pursuant to Section 9.05(viii)(D) for such purpose,
necessary for the Parent to pay all regularly scheduled repayments or payments,
as the case may be, of principal, interest, fees and other payments required to
be made thereunder that become due in respect of the Senior Notes and any
Interest Rate Protection Agreements entered into in connection therewith;







(v)        each Borrower may pay cash Dividends to the Parent at the times and
in the amounts necessary (A) to enable the Parent to pay its tax obligations;
provided that (x) the amount of cash Dividends paid pursuant to this clause (v)
to enable the Parent to pay Federal, state and local income taxes at any time,
when added to the aggregate amount of Intercompany Loans made pursuant to
Section 9.05(viii)(D) for such purpose, shall not exceed the lesser of (A) the
amount of such Federal, state and local income taxes actually owing by the
Parent at such time for the respective period and (B) each Borrower’s allocable
share of such income taxes (based on the amount of such income taxes for which
such Borrower would have been liable had the accounts of such Borrower not been
consolidated with the accounts of the Parent) and (y) any refunds received by
the Parent shall promptly be returned by the Parent to the respective Borrower
either as capital contribution or a repayment of an outstanding Intercompany
Loan theretofore made to the Parent by such Borrower; and;







(vi)        the Parent may pay Dividends on its Qualified Preferred Interests
solely through the issuance of additional shares of its Qualified Preferred
Interests but not in cash.





 

9.04  Indebtedness. The Parent will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:





 

(i)      Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;

 

 

 

(ii)       Indebtedness under (x) Interest Rate Protection Agreements which are
nonspeculative in nature and are entered into with respect to other Indebtedness
permitted to remain outstanding or be incurred, as the case may be, pursuant to
this Section 9.04, provided that the Parent only may enter into Interest Rate
Protection Agreements with respect to the Senior Notes, and (y) Indebtedness
evidenced by Other Hedging Agreements entered into pursuant to Section 9.05(vi);

 

 

 

(iii)        (A) Existing Indebtedness outstanding on the Effective Date and
listed on Schedule VII (as reduced by any repayments thereof (and, in the case
of a revolving credit facility, any reductions in the commitments thereunder) on
or after the Effective Date) and (B) Indebtedness issued to refinance or replace
any such Existing Indebtedness, provided that (I) the obligor or obligors on the
Existing Indebtedness so refinanced or replaced is the obligor or obligors on
such refinancing or replacement Indebtedness, (II) the principal amount of the
Indebtedness issued to refinance or replace such Existing Indebtedness is not
increased beyond the sum of (x) the amount outstanding thereunder on the date of
such refinancing or replacement (and, in the case of revolving credit
facilities, the maximum amount available for borrowing thereunder is not
increased above the amount in place on the Effective Date (as such amount may
have been reduced as provided in preceding clause (A))) plus (y) reasonable fees
and expenses incurred in connection with such refinancing or replacement, (III)
such refinancing or replacement Indebtedness has a final maturity date no
earlier than June 30, 2006, (IV) such Indebtedness is on terms and conditions
taken as a whole (including, without limitation, terms relating to interest
rate, fees, covenants, defaults, amortization and mandatory prepayments) not
materially more onerous to the Parent or any of its Subsidiaries than the terms
and conditions of the Existing Indebtedness being refinanced or replaced (but
taking into account any changes to the terms thereof as permitted by Section
9.13), (V) such Indebtedness is not secured other than by Liens on the assets of
the Parent or any Subsidiary of the Parent which were previously subject to
Liens securing the Existing Indebtedness being refinanced or replaced as
permitted by Section 9.01(iii) or Liens otherwise permitted under Section
9.01(xiv), (VI) such refinancing or replacement Indebtedness is not guaranteed
by any Credit Party and no Credit Party has any liability or obligation with
respect thereto (other than guaranties of refinancing or replacement
Indebtedness to the same extent (and by the same Credit Parties) that the
Existing Indebtedness being refinanced or replaced was guaranteed, so long as
such guaranties are on terms and conditions taken as a whole that are not
materially more onerous to the Parent or any of its Subsidiaries than the terms
and conditions of the guaranties in respect of the Existing Indebtedness being
refinanced or replaced) and (VII) at the time of, and immediately after giving
effect to, the incurrence of such refinancing or replacement Indebtedness, no
Default or Event of Default shall be in existence;

 

 

 

(iv)        Indebtedness of any Subsidiary of the Parent evidenced by
Capitalized Lease Obligations and purchase money Indebtedness described in
Section 9.01(vi), provided that in no event shall the sum of the aggregate
principal amount of all Capitalized Lease Obligations and purchase money
Indebtedness permitted by this clause (iv) exceed $20,000,000 at any time
outstanding;

 

 

 

(v)        intercompany Indebtedness to the extent permitted by Sections
9.05(iii), (viii) and (ix);

 

 

 

(vi)        (x) Contingent Obligations of any Subsidiary of the Parent (other
than the Borrowers and the Subsidiary Guarantors) with respect to Indebtedness
and lease obligations of any other Subsidiary of the Parent otherwise permitted
under this Agreement and (y) Contingent Obligations of the Parent in the form of
guaranties of Indebtedness of its Subsidiaries permitted under Sections 9.04(iv)
and (xi) and of obligations of its Subsidiaries under operating leases entered
into in the ordinary course of business;

 

 

 

(vii)        unsecured Indebtedness of the Parent in respect of the Senior Notes
and unsecured guaranties thereof only by the other Credit Parties in an
aggregate principal amount not to exceed $250,000,000 less the amount of any
repayments of principal thereof on or after the Effective Date;

 

 

 

(viii)        Indebtedness of any Subsidiary of the Parent with respect to
performance bonds, surety bonds, appeal bonds or customs bonds required in the
ordinary course of business or in connection with the enforcement of rights or
claims of the Parent or any of its Subsidiaries, provided that the aggregate
outstanding amount of all such performance bonds, surety bonds, appeal bonds and
customs bonds permitted by this subsection (viii) shall not at any time exceed
$10,000,000;

 

 

 

(ix)        so long as no Default or Event of Default then exists or would
result therefrom, additional Indebtedness of the Norwegian Subsidiaries in an
aggregate principal amount not to exceed NOK 200,000,000 at any time
outstanding, provided that (I) such Indebtedness shall not be guaranteed by, or
secured by the assets of, any Credit Party and (II) no Credit Party shall have
any obligation or liability with respect to any such Indebtedness of the
Norwegian Subsidiaries;

 

 

 

(x)        so long as no Default or Event of Default then exists or would result
therefrom, additional Indebtedness of the Subsidiaries of the Parent not to
exceed $1,000,000 in aggregate principal amount at any time outstanding, which
Indebtedness shall be unsecured unless otherwise permitted under Section
9.01(xiii) or (xiv); and

 

 

 

(xi)        unsecured Indebtedness of any Borrower or any Subsidiary thereof the
proceeds of which are used solely to finance capital contributions permitted
pursuant to Section 9.05(ix), so long as the aggregate amount of such
Indebtedness does not exceed the capital contributions then made.

 

 

9.05  Advances, Investments and Loans. The Parent will not, and will not permit
any of its Subsidiaries to, directly or indirectly, lend money or credit or make
advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any other Person, or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract, or hold any cash or Cash Equivalents
(each of the foregoing an "Investment" and, collectively, "Investments"), except
that the following shall be permitted:



 

(i)      the Subsidiaries of the Parent may acquire and hold accounts
receivables owing to any of them, if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary trade
terms of such Subsidiary of the Parent;

 

 

 

(ii)       the Subsidiaries of the Parent may acquire and hold cash and Cash
Equivalents;

 

 

 

(iii)        the Parent and its Subsidiaries may hold the Investments held by
them on the Effective Date and described on Schedule XI, provided that any
additional Investments made with respect thereto shall be permitted only if
permitted under the other provisions of this Section 9.05;

 

 

 

(iv)        the Subsidiaries of the Parent may acquire and own investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers and customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

 

 

 

(v)       the Subsidiaries of the Parent may make loans and advances to their
officers and employees for moving, relocation and travel expenses and other
similar expenditures, in each case in the ordinary course of business in an
aggregate amount not to exceed $250,000 at any time (determined without regard
to any write-downs or write-offs of such loans and advances);

 

 

 

(vi)        (x) the Parent and its Subsidiaries may enter into Interest Rate
Protection Agreements to the extent permitted by Section 9.04(ii) and (y) the
Subsidiaries of the Parent may enter into and perform their obligations under
Other Hedging Agreements entered into in the ordinary course of business so long
as each such Other Hedging Agreement is non-speculative in nature;

 

 

 

(vii)        the Parent may make cash equity contributions to the Borrowers;

 

 

 

(viii)        (A) the Borrowers and the Subsidiary Guarantors may make
intercompany loans and advances between and among one another, (B) Subsidiaries
of the Parent (other than the Borrowers and the Subsidiary Guarantors) may make
intercompany loans and advances to the Borrowers and/or the Subsidiary
Guarantors, (C) Wholly-Owned Subsidiaries of the Parent that are not Credit
Parties may make intercompany loans and advances between or among one another
and (D) to the extent that the Borrowers may pay cash Dividends to the Parent
pursuant to Section 9.03, the Borrowers may, in lieu of paying such cash
Dividends, make an intercompany loan or advance to the Parent for the purposes,
and subject to the limitations, set forth in Section 9.03 (such intercompany
loans and advances referred to in the preceding clauses (A) through (D),
inclusive, of this Section 9.05 are collectively referred to herein as
"Intercompany Loans"), in each case so long as each Intercompany Loan made to a
Credit Party is subject to the provisions of the Intercompany Subordination
Agreement (which Intercompany Subordination Agreement must have been executed by
the obligor and obligee of each such Intercompany Loan); and

 

 

 

(ix)        so long as no Default or Event of Default then exists or would
result therefrom, the Subsidiaries of the Parent may make cash capital
contributions and/or loans (A) to any Joint Venture or Subsidiary of the Parent
in respect of the Brazilian AHTS Project in an aggregate amount not to exceed
$7,500,000 and (B) to other Joint Ventures and other Subsidiaries of the Parent
that are not Credit Parties in an aggregate amount not to exceed $500,000 in any
fiscal year of the Parent.

 

 

9.06  Transactions with Affiliates. The Parent will not, and will not permit any
of its Subsidiaries to, enter into any transaction or series of related
transactions with any Affiliate of the Parent or any of its Subsidiaries, other
than in the ordinary course of business and on terms and conditions
substantially as favorable to the Parent or such Subsidiary as would reasonably
be obtained by the Parent or such Subsidiary at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate, except that the
following in any event shall be permitted:

 

 

(i)        Dividends may be paid to the extent provided in Section 9.03;

 

 

 

(ii)       loans may be made and other transactions may be entered into by the
Parent and its Subsidiaries to the extent permitted by Sections 9.02, 9.04 and
9.05;

 

 

 

(iii)        customary fees may be paid to non-officer directors of the Parent
and its Subsidiaries;

 

 

 

(iv)        the Parent and its Subsidiaries may enter into, and may make
payments under, employment agreements, employee benefits plans, stock option
plans, indemnification provisions and other similar compensatory arrangements
(including arrangements made with respect to bonuses) with officers, employees
and directors of the Parent and its Subsidiaries in the ordinary course of
business; and

 

 

 

(v)        the Parent and its Subsidiaries may enter into employment agreements
or arrangements with their respective officers and employees in the ordinary
course of business.

 

 

9.07  Capital Expenditures. The Parent will not, and will not permit any of its
Subsidiaries to, make any Capital Expenditures, except that the Subsidiaries of
the Parent may make Capital Expenditures consisting of (i) Maintenance Capital
Expenditures, (ii) Excluded Capital Expenditures and (iii) other Capital
Expenditures not referred to in preceding clauses (i) and (ii) of this Section
9.07 in an aggregate amount not to exceed (x) $2,000,000 during the period from
the Effective Date through and including December 31, 2002 and (y) $20,000,000
in any fiscal year of the Parent ending thereafter.

 

9.08  Consolidated Interest Coverage Ratio. The Parent will not permit the
Consolidated Interest Coverage Ratio for any Test Period ending on the last day
of a fiscal quarter of the Parent set forth below to be less than the ratio set
forth opposite such fiscal quarter below:

Fiscal Quarter Ending

Ratio

December 31, 2002

1.10:1.00

March 31, 2003

1.10:1.00

June 30, 2003

1.10:1.00

September 30, 2003

1.25:1.00

December 31, 2003

1.50:1.00

March 31, 2004

1.75:1.00

June 30, 2004

1.75:1.00

September 30, 2004 and the last day of each fiscal quarter of the Parent ending
thereafter

2.00:1.00

 

9.09  Consolidated Indebtedness to Consolidated Capitalization Ratio. The Parent
will not permit the Consolidated Indebtedness to Consolidated Capitalization
Ratio on the last day of any fiscal quarter of the Parent to be greater than
0.60:1.00.

 

9.10  Consolidated Working Capital. The Parent will not permit the Consolidated
Working Capital on the last day of any fiscal quarter of the Parent to be less
than $0.

 

9.11  Consolidated Tangible Net Worth. The Parent will not permit its
Consolidated Tangible Net Worth on the last day of any fiscal quarter of the
Parent to be less than the sum of (x) $175,000,000 plus (y) 50% of Consolidated
Net Income (to the extent positive) for the period from October 1, 2002 through
such last day of the fiscal quarter of the Parent plus (z) 100% of the Net Cash
Proceeds from any issuance or sale of equity of the Parent or any of its
Subsidiaries that occurs after the Effective Date (except, in the case of such
Subsidiaries, any sale or issuance of equity to the Parent or another Subsidiary
of the Parent).

 

9.12  Collateral Maintenance. The Parent will not permit the sum of the fair
market value of all Collateral Vessels which have not been sold, transferred,
lost or otherwise disposed of, on an individual charter-free basis, at any time
(such value, the "Aggregate Collateral Vessel Value"), as determined by the most
recent appraisal delivered by the Borrowers to the Administrative Agent or
obtained by the Administrative Agent in accordance with Section 8.01(c), to
equal less than 200% of the aggregate principal amount of the Total Revolving
Loan Commitment at such time; provided that, so long as any violation of this
Section 9.12 is not caused by any voluntary Collateral Disposition, such
violation shall not constitute a Default or an Event of Default so long as
within 14 days of the occurrence of such violation, the Borrowers shall either
(i) post additional collateral (at the expense of the Borrowers) satisfactory to
the Required Lenders, pursuant to security documentation referred to in Section
8.11 and otherwise satisfactory in form and substance to the Collateral Agent,
sufficient to cure such violation (and shall at all times during such period and
prior to satisfactory completion thereof, be diligently carrying out such
actions) or (ii) make such reductions to the Total Revolving Loan Commitment
(and any required repayments of outstanding Revolving Loans resulting therefrom)
in an amount sufficient to cure such violation (it being understood that any
action taken in respect of this proviso shall only be effective to cure such
violation pursuant to this Section 9.12 to the extent that no Default or Event
of Default exists hereunder immediately after giving effect thereto).

 

9.13  Limitations on Payments of Senior Notes; Modifications of Senior Note
Documents, Certificate of Incorporation, By-Laws and Certain Other Agreements,
etc.   The Parent will not, and will not permit any of its Subsidiaries to:





 

(i)        make (or give any notice in respect of) any voluntary, optional or
mandatory payment or prepayment on or redemption, repurchase or acquisition for
value of, or any prepayment or redemption as a result of any asset sale, change
of control or similar event of (including, in each case without limitation, by
way of depositing with the trustee with respect thereto money or securities
before due for the purpose of paying when due), any Senior Notes in advance of
the scheduled maturity date thereof;

 

 

 

(ii)       amend, modify or change, or permit the amendment, modification or
change of, any provision of any Senior Note Document unless the prior written
consent of the Administrative Agent shall have been obtained and such amendment,
modification or change contemplated by this clause (ii) could not reasonably be
expected to be adverse to the interests of the Lenders;

 

 

 

(iii)        amend, modify or change (x) its certificate or articles of
incorporation (including, without limitation, by the filing or modification of
any certificate or articles of designation), certificate of formation, limited
liability company agreement or by-laws (or the equivalent organizational
documents), as applicable, or any agreement entered into by it with respect to
its capital stock or other equity interests (including any Shareholders’
Agreement), or enter into any new agreement with respect to its capital stock or
other equity interests or (y) the GECC Lease Documents, unless such amendment,
modification, change or other action contemplated by this clause (iii) could not
reasonably be expected to be adverse to the interests of the Lenders;

 

 

 

(iv)        amend, modify or change any provision of any Tax Sharing Agreement
or enter into any new tax sharing agreement, tax allocation agreement or similar
agreement without the prior written consent of the Administrative Agent; or

 

 

 

(v)        amend, modify or change any provision governing any Existing
Indebtedness (including any refinancings or replacements thereof) permitted to
remain outstanding pursuant to Section 9.04(iii), unless such amendments,
modifications or changes contemplated by this clause (v) (taken as a whole with
respect to any single issue of Existing Indebtedness) are on terms and
conditions not materially more onerous to the Parent or any of its Subsidiaries
than the terms and conditions applicable thereto on the Effective Date.

 

 

9.14  Limitation on Certain Restrictions on Subsidiaries. The Parent will not,
and will not permit any of its Subsidiaries to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Subsidiary to (a) pay dividends or make
any other distributions on its capital stock or any other interest or
participation in its profits owned by the Parent or any of its Subsidiaries, or
pay any Indebtedness owed to the Parent or any of its Subsidiaries, (b) make
loans or advances to the Parent or any of its Subsidiaries or (c) transfer any
of its properties or assets to the Parent or any of its Subsidiaries, except for
such encumbrances or restrictions existing under or by reason of (i) applicable
law, (ii) this Agreement and the other Credit Documents, (iii) the Senior Note
Documents, (iv) customary provisions restricting subletting or assignment of any
lease governing any leasehold interest of the Parent or any of its Subsidiaries,
(v) customary provisions restricting assignment of any agreement entered into by
the Parent or any of its Subsidiaries in the ordinary course of business,
(vi) restrictions on the transfer of any asset pending the close of the sale of
such asset, (vii) restrictions on the transfer of any asset subject to a Lien
permitted by Section 9.01(iii), (v) or (vi), (viii) restrictions imposed by the
Title XI Subsidiary Agreements as in effect on the Effective Date and (ix)
restrictions on the payment of dividends, distributions, loans or advances by
the Norwegian Subsidiaries contained in the Norwegian Subsidiaries’ Indebtedness
Agreements, so long as such restrictions are only imposed upon the occurrence
and during the continuance of an event of default under the applicable Norwegian
Subsidiaries’ Indebtedness Agreement or if the payment of any such Dividend,
distribution, loan or advance would result in an event of default under the
applicable Norwegian Subsidiaries’ Indebtedness Agreements.

 

9.15  Limitation on Issuance of Capital Stock. (a) The Parent will not, and will
not permit any of its Subsidiaries to, issue (i) any preferred stock or other
preferred equity interests, other than Qualified Preferred Interests of the
Parent or (ii) any redeemable common stock or other redeemable common equity
interests other than common stock or other redeemable common equity interests
that is redeemable at the sole option of the Parent or such Subsidiary, as the
case may be.
 

(b)        The Parent will not permit any of its Subsidiaries to issue any
capital stock or other equity interests (including by way of sales of treasury
stock) or any options or warrants to purchase, or securities convertible into,
capital stock or other equity interests, except (i) for transfers and
replacements of then outstanding shares of capital stock or other equity
interests, (ii) for stock splits, stock dividends and issuances which do not
decrease the percentage ownership of the Parent or any of its Subsidiaries in
any class of the capital stock or other equity interests of such Subsidiary,
(iii) to qualify directors to the extent required by applicable law, (iv) for
issuances by newly created or acquired Subsidiaries in accordance with the terms
of this Agreement or (v) issuances by any Subsidiary of the Parent (other than
any Credit Party) which owns an interest in the Brazilian AHTS Project in
connection with a third Person’s purchase of equity in such Subsidiary,
 

9.16  Change of Legal Names; Type of Organization (and whether a Registered
Organization); Jurisdiction of Organization etc.   Neither Borrower nor any
Guarantor shall change its legal name, its type of organization, its status as a
registered organization (in the case of a registered organization), its
jurisdiction of organization, its location, or its organizational identification
number (if any), except that any such changes shall be permitted (so long as not
in violation of the applicable requirements of the Security Documents and so
long as same do not involve (x) a registered organization ceasing to constitute
the same, (y) either Borrower ceasing to constitute a corporation or (z) either
Borrower or any Guarantor changing its jurisdiction of organization or location
from the United States or a State thereof to a jurisdiction of organization or
location, as the case may be, outside the United States or a State thereof) if
(i) it shall have given to the Collateral Agent not less than 15 days’ prior
written notice of each change to the information listed on Schedule IX (as
adjusted for any subsequent changes thereto previously made in accordance with
this sentence), together with a supplement to Schedule IX which shall correct
all information contained therein for the respective Borrower or Subsidiary, and
(ii) in connection with the respective such change or changes, it shall have
taken all action reasonably requested by the Collateral Agent to maintain the
security interests of the Collateral Agent in the Collateral intended to be
granted hereby at all times fully perfected and in full force and effect.

 

9.17  Business. (a)  The Parent will not, and will not permit any of its
Subsidiaries to, engage in any business other than any business conducted by the
Parent and its Subsidiaries on the Effective Date and any other business or
activities as may be substantially similar, incidental or related thereto.
 

(b) Notwithstanding the foregoing or anything else in this Agreement to the
contrary, the Parent will not engage in any business or own any significant
assets or have any material liabilities other than (i) its obligations under the
Senior Notes and Interest Rate Protection Agreements entered into in connection
therewith, (ii) the guarantees referred to in Sections 9.04(iii) and (vi)(y),
(iii) in connection with the Petrobras Charter, (iv) its ownership of the equity
interests of any of its direct Subsidiaries and of any loans owed to it by any
of its Subsidiaries and (v) those liabilities which it is responsible for under
this Agreement and the other Credit Documents to which it is a party, provided
that the Parent may engage in those activities that are incidental to (x) the
maintenance of its existence in compliance with applicable law and (y) legal,
tax and accounting matters in connection with any of the foregoing activities.

 

9.18  ERISA. The Parent will not and will not, permit any of its Subsidiaries,
nor any ERISA Affiliate, to (i) engage in any "prohibited transaction" within
the meaning of Section 406 of ERISA or Section 4975 of the Code which could
result in a material liability for the Parent or any of its Subsidiaries; or
(ii) sponsor, maintain, make contributions to or incur liabilities in respect of
any Plan which is subject to Title IV of ERISA or Section 302 of ERISA or
Section 412 of the Code.

 

SECTION 10.  Events of Default. Upon the occurrence of any of the following
specified events (each an "Event of Default"):

 

10.01  Payments. Either Borrower shall (i) default in the payment when due of
any principal of any Revolving Loan or any Revolving Note or (ii) default, and
such default shall continue unremedied for three or more Business Days, in the
payment when due of any interest on any Revolving Loan or Revolving Note, or any
Fees or any other amounts owing hereunder or thereunder; or

 

10.02  Representations, etc.  Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered pursuant hereto or thereto shall prove to be untrue in any
material respect on the date as of which made or deemed made; or

 

10.03  Covenants. The Parent or any of its Subsidiaries shall (i) default in the
due performance or observance by it of any term, covenant or agreement contained
in Sections 8.01(g), 8.08, 8.11(d), 8.12, 8.13 or Section 9 or (ii) default in
the due performance or observance by it of any other term, covenant or agreement
(other than those referred to in Section 10.01, 10.02 or clause (i) of this
Section 10.03) contained in this Agreement and, in the case of this clause (ii),
such default shall continue unremedied for a period of 30 days after written
notice to the defaulting party by the Administrative Agent or the Required
Lenders; or

 

10.04  Default Under Other Agreements. (i) The Parent or any of its Subsidiaries
shall default in any payment of any Indebtedness (other than the Obligations)
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created or (ii) the Parent or any of its
Subsidiaries shall default in the observance or performance of any agreement or
condition relating to any Indebtedness (other than the Obligations) or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause (determined without regard to whether any notice is required), any such
Indebtedness to become due prior to its stated maturity or (iii) any
Indebtedness (other than the Obligations) of the Parent or any of its
Subsidiaries shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment, prior to the stated
maturity thereof, provided that it shall not be a Default or Event of Default
under this Section 10.04 unless the aggregate principal amount of all
Indebtedness as described in preceding clauses (i) through (iii), inclusive, is
at least $5,000,000; or

 

10.05  Bankruptcy, etc.  The Parent or any of its Subsidiaries shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled "Bankruptcy," as now or hereafter in effect, or any successor thereto
(the "Bankruptcy Code"); or an involuntary case is commenced against the Parent
or any of its Subsidiaries and the petition is not controverted within 10 days
after service of summons, or is not dismissed within 60 days, after commencement
of the case; or a custodian (as defined in the Bankruptcy Code) is appointed
for, or takes charge of, all or substantially all of the property of the Parent
or any of its Subsidiaries or the Parent or any of its Subsidiaries commences
any other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Parent or any of
its Subsidiaries or there is commenced against the Parent or any of its
Subsidiaries any such proceeding which remains undismissed for a period of 60
days, or the Parent or any of its Subsidiaries is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Parent or any of its Subsidiaries suffers any
appointment of any custodian or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or the
Parent or any of its Subsidiaries makes a general assignment for the benefit of
creditors; or any corporate action is taken by the Parent or any of its
Subsidiaries for the purpose of effecting any of the foregoing; or

 

10.06  ERISA.   A contribution required to be made with respect to a Plan or a
Foreign Pension Plan is not timely made, or the Parent or any of its
Subsidiaries has incurred or is reasonably likely to incur liabilities pursuant
to one or more employee welfare benefit plans (as defined in Section 3(1) of
ERISA) that provide benefits to retired employees or other former employees
(other than as required by Section 601 of ERISA) or Plans or Foreign Pension
Plans; (b) there shall result from any such event or events the imposition of a
lien, the granting of a security interest, or a liability or a material risk of
incurring a liability; and (c) such lien, security interest or liability,
individually and/or in the aggregate, in the opinion of the Required Lenders,
has had, or could reasonably be expected to have, a Material Adverse Effect; or

 

10.07  Security Documents. At any time after the execution and delivery thereof,
any of the Security Documents shall cease to be in full force and effect, or
shall cease in to give the Collateral Agent for the benefit of the Secured
Creditors the Liens, rights, powers and privileges purported to be created
thereby (including, without limitation, a perfected security interest in, and
Lien on, all of the Collateral), in favor of the Collateral Agent, superior to
and prior to the rights of all third Persons (except in connection with
Permitted Liens), and subject to no other Liens (except Permitted Liens), or any
Credit Party shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to any of
the Security Documents and such default shall continue beyond any grace period
(if any) specifically applicable thereto pursuant to the terms of such Security
Document; or

 

10.08  Guaranties. Any Guaranty or any provision thereof shall cease to be in
full force and effect, or any Guarantor or any Person acting by or on behalf of
such Guarantor shall deny or disaffirm such Guarantor’s obligations under the
relevant Guaranty or any Guarantor shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to any Guaranty; or

 

10.09  Judgments. One or more judgments or decrees shall be entered against the
Parent or any of its Subsidiaries involving in the aggregate for the Parent and
its Subsidiaries a liability (not paid or fully covered by a reputable and
solvent insurance company) and such judgments and decrees either shall be final
and non-appealable or shall not be vacated, discharged or stayed or bonded
pending appeal for any period of 60 consecutive days, and the aggregate amount
of all such judgments, to the extent not covered by insurance, equals or exceeds
$5,000,000; or

 

10.10  Change of Control. A Change of Control shall occur;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrowers, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Revolving Note to enforce its claims
against any Credit Party (provided that, if an Event of Default specified in
Section 10.05 shall occur with respect to either Borrower, the result which
would occur upon the giving of written notice by the Administrative Agent to the
respective Borrower or Borrowers as specified in clauses (i) and (ii) below
shall occur automatically without the giving of any such notice): (i) declare
the Total Revolving Loan Commitment terminated, whereupon all Revolving Loan
Commitments of each Lender shall forthwith terminate immediately and any
Commitment Commission shall forthwith become due and payable without any other
notice of any kind; (ii) declare the principal of and any accrued interest in
respect of all Revolving Loans and the Revolving Notes and all Obligations owing
hereunder and thereunder to be, whereupon the same shall become, forthwith due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Credit Party; (iii) terminate any Letter
of Credit which may be terminated in accordance with its terms; (iv) direct the
Borrowers to pay (and the Borrowers hereby jointly and severally agree upon
receipt of such notice, or upon the occurrence of Event of Default specified in
Section 10.05 with respect to either Borrower, to pay) to the Collateral Agent
at the Payment Office such additional amount of cash or Cash Equivalents, to be
held as security by the Collateral Agent, as is equal to the aggregate Stated
Amount of all Letters of Credit issued for the account of either Borrower then
outstanding; (v) enforce, as Collateral Agent, all of the Liens and security
interests created pursuant to the Security Documents; and (vi) apply any cash
collateral held by the Administrative Agent pursuant to Section 4.02 to the
repayment of the Obligation in Section 4.02.

 

SECTION 11. Definitions and Accounting Terms

 

11.01  Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):
 

"Administrative Agent" shall have the meaning provided in the first paragraph of
this Agreement, and shall include any successor thereto.
 

"Affiliate" shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (i) to vote 10% or more
of the securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (ii) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent nor any Affiliate thereof shall be
considered an Affiliate of the Parent or any Subsidiary thereof.
 

"Aggregate Collateral Vessel Value" shall have the meaning set forth in
Section 9.12.

 

"Agreement" shall mean this Credit Agreement, as modified, supplemented,
amended, restated, extended or renewed from time to time.

 

"Applicable Margin" for any Margin Reduction Period shall mean, from and after
any Start Date to and including the corresponding End Date, the respective
percentage per annum set forth below opposite the respective Level (i.e., Level
3, Level 2 or Level 1, as the case may be) indicated to have been achieved on
the applicable Test Date for such Start Date (as shown in the respective
officer’s certificate delivered pursuant to Section 8.01(f) or the first proviso
below):

Level



Consolidated Interest Coverage Ratio



Percentage

3

 

Less than 2.00:1.00

 

2.50%

2

 

Equal to or greater than 2.00:1.00 but less than 3.00:1.00

 



2.25%

1

 

Equal to or greater than 3.00:1.00

 

2.00%

         

; provided, however, that if the Parent fails to deliver the financial
statements required to be delivered pursuant to Section 8.01(a) or (b)
(accompanied by the officer’s certificate required to be delivered pursuant to
Section 8.01(f)) showing the applicable Consolidated Interest Coverage Ratio on
the relevant Test Date on or prior to the respective date required by such
Sections, then Level 3 pricing shall apply until such time, if any, as the
financial statements required as set forth above and the accompanying officer’s
certificate have been delivered showing the pricing for the respective Margin
Reduction Period is at a Level below Level 3 (it being understood that, in the
case of any late delivery of the financial statements and officer’s certificate
as so required, any reduction in the Applicable Margin shall apply only from and
after the date of the delivery of the complying financial statements and
officer’s certificate); provided further, that Level 3 pricing shall apply (i)
at all times when any Default or Event of Default is in existence and (ii) for
the period from the Effective Date to the date of the delivery of the Parent’s
financial statements (and related officer’s certificate) in respect of its
fiscal quarter ending on March 31, 2003.
 

"Assignment and Assumption Agreement" shall mean the Assignment and Assumption
Agreement substantially in the form of Exhibit L (appropriately completed).
 

"Bankruptcy Code" shall have the meaning provided in Section 10.05.
 

"Base Rate" shall mean, for any day, a rate of interest per annum equal to the
higher of (i) the Prime Rate for such day and (ii) the sum of the Federal Funds
Rate for such day plus ½ of 1%.
 

"Borrowers" shall have the meaning set forth in the first paragraph of this
Agreement.
 

"Borrowing" shall mean the borrowing of Revolving Loans from all the Lenders
(other than any Lender which has not funded its share of a Borrowing in
accordance with this Agreement) having Revolving Loan Commitments on a given
date having the same Interest Period. It is understood that there may be more
than one Borrowing outstanding.
 

"Brazilian AHTS Project" shall mean that certain project to construct and
operate a new 722L design anchor handling towing supply vessel under a long-term
contract with Petroleo Brasileiro S.A., which construction of such vessel is
scheduled to be completed no later than October 2005.
 

"Business Day" shall mean (i) for all purposes other than as covered by the
following clause (ii), any day except Saturday, Sunday and any day which shall
be in New York, New York a legal holiday or a day on which banking institutions
are authorized or required by law or other government action to close and (ii)
with respect to all notices and determinations in connection with, and payments
of principal and interest on, Revolving Loans, any day which is a Business Day
described in clause (i) above and which is also a day for trading by and between
banks in U.S. dollar deposits in the applicable interbank Eurodollar market.
 

"Capital Expenditures" shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP (excluding
Capitalized Lease Obligations).
 

"Capital Stock" shall mean (i) in the case of a corporation, corporate stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents of corporate stock, (iii)
in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited) and (iv) any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distribution of assets of, the issuing Person.
 

"Capitalized Lease Obligations" shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.
 

"Cash Equivalents" shall mean, as to any Person, (i) (x) Dollars and (y) in the
case of any Foreign Subsidiary of the Parent, Euros and such local currencies
held by any such Foreign Subsidiary from time to time in the ordinary course of
its business, (ii) securities issued or directly and fully guaranteed or insured
by (x) in the case of a Foreign Subsidiary of the Parent organized in Norway,
Norway or any agency of instrumentality thereof (provided that the full faith
and credit of Norway is pledged in support thereof) and (y) in all cases, the
United States or any agency or instrumentality thereof (provided that the full
faith and credit of the United States is pledged in support thereof), in either
case having maturities of not more than six months from the date of acquisition,
(iii) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within six months from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s, (iv) time deposits, certificates of deposit and bankers
acceptances of any Lender or any commercial bank organized under the laws of the
United States, any State thereof or any other country which is a member of the
Organization for Economic Cooperation and Development and, in each case, having
total assets in excess of $10,000,000,000 (or an equivalent amount in the
currency of any member country), (v) repurchase obligations with a term of not
more than seven days for underlying securities of the types described in clause
(ii)(y) above entered into with any bank meeting the qualifications specified in
clause (iv) above, (vi) commercial paper issued by any Person incorporated in
the United States rated at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody’s and in each case maturing not
more than six months after the date of acquisition by such Person,
(vii) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (i) through (vi) above
and (viii) in the case of Foreign Subsidiaries of the Parent, overnight deposits
and demand deposit accounts (in the respective local currencies) maintained in
the ordinary course of business.
 

"CERCLA" shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C.
§ 9601 et seq.

 

"Change of Control" shall mean (i) any "Person" or "Group" (within the meaning
of Sections 13(d) and 14(d) under the Exchange Act, as in effect on the
Effective Date) is or shall (A) be the "beneficial owner" (as so defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act) of 25% or more on a fully
diluted basis of the voting and/or economic interest in the Parent’s capital
stock or other Equity Interests, provided, however, Inverness Management LLC and
its Affiliates may "beneficially own" up to 35% in the aggregate of the voting
and/or economic interest in the Parent’s capital stock or other Equity
Interests, or (B) have obtained the power (whether or not exercised) to elect a
majority of the Parent’s directors, (ii) the Board of Directors of the Parent
shall cease to consist of a majority of Continuing Directors, (iii) the Parent
shall cease to own on a fully diluted basis in the aggregate 100% of the
economic and voting interest in each of the Borrowers’ capital stock, (iv) the
adoption of a plan by the holder of Capital Stock relating to the liquidation or
dissolution of the Parent or (v) a "change of control" under any of the Senior
Note Documents shall occur.
 

"CHH-Trico" shall mean CHH-Trico Pte Ltd, a company organized and existing under
the laws of Singapore.
 

"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
 

"Collateral" shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Pledge
Agreement Collateral, all Security Agreement Collateral, all Collateral Vessels
and all cash and Cash Equivalents at any time delivered as collateral hereunder.
 

"Collateral Agent" shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Security Documents.
 

"Collateral Disposition" shall mean (i) the sale, lease, transfer or other
disposition of any Collateral Vessel by either Borrower or any of their
Subsidiaries to any Person other than a Credit Party or (ii) any Event of Loss
of in respect of any Collateral Vessel.
 

"Collateral Vessel" shall have the meaning set forth in Section 5.10.
 

"Collateral Vessel Mortgages" shall have the meaning set forth in Section
5.10(a).
 

"Commitment Commission" shall have the meaning provided in Section 3.01(a).
 

"Consolidated Capitalization" shall mean, at any time, Consolidated Indebtedness
at such time plus Consolidated Net Worth at such time.
 

"Consolidated Current Assets" shall mean, at any time, the consolidated current
assets of the Parent and its Subsidiaries at such time.
 

"Consolidated Current Liabilities" shall mean, at any time, the consolidated
current liabilities of the Parent and its Subsidiaries at such time, but
excluding the current portion of any Indebtedness under this Agreement and the
current portion of any other long-term Indebtedness of the Parent and its
Subsidiaries which would otherwise have been included therein.
 

"Consolidated EBIT" shall mean, for any period, Consolidated Net Income for such
period, before deducting therefrom consolidated interest expense of the Parent
and its Subsidiaries for such period and provision for taxes based on income
that were included in arriving at Consolidated Net Income for such period and
without giving effect (x) to any extraordinary gains or extraordinary non-cash
losses (except to the extent that any such extraordinary non-cash losses require
a cash payment in a future period) and (y) to any or gains or losses from sales
of assets other than from sales of inventory in the ordinary course of business.
 

"Consolidated EBITDA" shall mean, for any period, Consolidated EBIT for such
period, adjusted by adding thereto (i) the amount of all amortization of
intangibles and depreciation to the extent that same was deducted in arriving at
Consolidated EBIT for such period, (ii) in respect of the fiscal quarter of the
Parent ended on September 30, 2002, a non-cash charge in an aggregate amount no
greater than $22,700,000 to the extent that such non-cash charge was (x) related
to the establishment by the Parent and its Subsidiaries of a valuation allowance
against deferred taxes of the Parent and its Subsidiaries and (y) deducted in
arriving at Consolidated EBIT for such period and (iii) the effect of
write-downs of deferred dry-docking costs to the extent that (A) such
write-downs were deducted in arriving at Consolidated EBIT for such period, (B)
such write-downs were related to the implementation of new accounting treatment
for activities related to property, plant and equipment, (C) such write-downs
are taken in accordance with GAAP as in effect on the date of such write-downs
and (D) such write-downs do not have any cash impact on the Parent or any of its
Subsidiaries.
 

"Consolidated Indebtedness" shall mean, as at any date of determination, without
duplication, the sum of (I) the aggregate stated balance sheet amount of all
Indebtedness (but including, in any event, without limitation, the then
outstanding principal amount of all Senior Notes, all Revolving Loans, all
Capitalized Lease Obligations and all purchase money Indebtedness) of the Parent
and its Subsidiaries at such time determined on a consolidated basis, (II) the
aggregate amount of all Indebtedness of the Parent and its Subsidiaries of the
type described in clause (ii) of the definition of "Indebtedness" contained
herein at such time determined on a consolidated basis and (III) the aggregate
amount of all Contingent Obligations of the Parent and its Subsidiaries in
respect of Indebtedness described in preceding clauses (I) and (II) at such time
determined on a consolidated basis.
 

"Consolidated Indebtedness to Consolidated Capitalization Ratio" shall mean, as
at any date of determination, the ratio of Consolidated Indebtedness to
Consolidated Capitalization as at such date; provided that, for the purpose of
this definition, Consolidated Net Worth shall be determined by adding thereto
the effect of the non-cash charge taken by the Parent and its Subsidiaries in
the fiscal quarter of the Parent ended on September 30, 2002 in an aggregate
amount no greater than $22,700,000, to the extent that such non-cash charge (x)
related to the establishment of a valuation allowance by the Parent and its
Subsidiaries against deferred taxes of the Parent and its Subsidiaries and (y)
had the effect of reducing Consolidated Net Worth for such period.
 

"Consolidated Interest Coverage Ratio" shall mean, for any period, the ratio of
Consolidated EBITDA to Consolidated Interest Expense for such period.
 

"Consolidated Interest Expense" shall mean, for any period, the sum of the total
consolidated interest expense of the Parent and its Subsidiaries for such period
(calculated without regard to any limitations on the payment thereof) plus,
without duplication, that portion of Capitalized Lease Obligations of the Parent
and its Subsidiaries representing the interest factor for such period; provided
that, the amortization of deferred financing, legal and accounting costs with
respect to this Agreement shall be excluded from Consolidated Interest Expense
to the extent same would otherwise have been included therein.
 

"Consolidated Net Income" shall mean, for any period, the net income (or loss)
of the Parent and its Subsidiaries for such period, determined on a consolidated
basis (after any deduction for minority interests), provided that (i) in
determining Consolidated Net Income, the net income of any other Person which is
not a Subsidiary of the Parent or is accounted for by the Parent by the equity
method of accounting shall be included only to the extent of the payment of cash
dividends or cash distributions by such other Person to the Parent or a
Subsidiary thereof during such period, (ii) the net income of any Subsidiary of
the Parent shall be excluded to the extent that the declaration or payment of
cash dividends or similar cash distributions by that Subsidiary of that net
income is not at the date of determination permitted by operation of its charter
or any agreement, instrument or law applicable to such Subsidiary and (iii) the
net income (or loss) of any other Person acquired by the Parent or a Subsidiary
of the Parent in a pooling of interests transaction for any period prior to the
date of such acquisition shall be excluded.
 

"Consolidated Net Worth" shall mean, with respect to any person, the Net Worth
of such Person and its Subsidiaries determined on a consolidated basis after
appropriate deduction for any minority interests in Subsidiaries; provided that
Consolidated Net Worth shall be determined by adding thereto the effect of
write-downs of deferred dry-docking costs to the extent that (i) such
write-downs had the effect of reducing Consolidated Net Worth, (ii) such
write-downs were related to the implementation of new accounting treatment for
activities related to property, plant and equipment, (iii) such write-downs are
taken in accordance with GAAP as in effect on the date of such write-downs and
(iv) such write-downs do not have any cash impact on the Parent or any of its
Subsidiaries.
 

"Consolidated Tangible Net Worth" shall mean, as of the date of any
determination, Consolidated Net Worth of the Parent and its Subsidiaries on such
date less the amount of all intangible items included therein, including,
without limitation, goodwill, franchises, licenses, patents, trademarks, trade
names, copyrights, service marks, brand names and write-ups of assets. For
purposes of determining Consolidated Tangible Net Worth pursuant to this
definition, the effect of cumulative foreign currency translation adjustments
calculated in accordance with GAAP and set forth in the stockholders’ equity
section of the Parent and its Subsidiaries’ consolidated financial statements
delivered pursuant to Section 8.01 shall be excluded.
 

"Consolidated Working Capital" shall mean, at any time of determination,
Consolidated Current Assets minus Consolidated Current Liabilities.
 

"Contingent Obligation" shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations ("primary
obligations") of any other Person (the "primary obligor") in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.
 

"Continuing Directors" shall mean the directors of the Parent on the Effective
Date and each other director, if such other director’s nomination for election
to the Board of Directors of the Parent is recommended by a majority of the then
Continuing Directors or is recommended by a committee of the Board of Directors
of the Parent a majority of which is composed of the then Continuing Directors.
 

"Credit Documents" shall mean this Agreement, each Revolving Note, each Security
Document, the Subsidiaries Guaranty, the Intercompany Subordination Agreement
and, after the execution and delivery thereof, each additional guaranty executed
pursuant to Section 8.11.
 

"Credit Event" shall mean the making of any Revolving Loan or the issuance of
any Letter of Credit.
 

"Credit Party" shall mean the Parent, each Borrower and each Subsidiary
Guarantor.
 

"Default" shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
 

"Defaulting Lender" shall mean any Lender with respect to which a Lender Default
is in effect.
 

"Dividend" with respect to any Person shall mean that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common equity of such Person) or
cash to its stockholders, partners or members as such, or redeemed, retired,
purchased or otherwise acquired, directly or indirectly, for a consideration
(other than common equity of such Person) any shares of any class of its capital
stock or any partnership or membership interests outstanding on or after the
Effective Date (or any options or warrants issued by such Person with respect to
its capital stock or other equity interests), or set aside any funds for any of
the foregoing purposes, or shall have permitted any of its Subsidiaries to
purchase or otherwise acquire for a consideration (other than common equity of
such Person) any shares of any class of the capital stock of, or other equity
interests in, such Person outstanding on or after the Effective Date (or any
options or warrants issued by such Person with respect to its capital stock or
other equity interests). Without limiting the foregoing, "Dividends" with
respect to any Person shall also include all payments made or required to be
made (other than common equity of such Person) by such Person with respect to
any stock appreciation rights, plans, equity incentive or achievement plans or
any similar plans or setting aside of any funds for the foregoing purposes.
 

"Dollars" and the sign "$" shall each mean lawful money of the United States.
 

"Domestic Subsidiary" shall mean, as to any Person, each Subsidiary of such
Person that is organized under the laws of the United States, any state thereof
or the District of Columbia.
 

"Drawing" shall have the meaning provided in Section 2.05(b).
 

"Effective Date" shall have the meaning provided in Section 14.10.
 

"Eligible Transferee" shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other "accredited investor" (as defined in Regulation D of the
Securities Act).
 

"Employee Benefit Plans" shall have the meaning provided in Section 5.06.
 

"End Date" shall mean, for any Margin Reduction Period, the last day of such
Margin Reduction Period.
 

"Environmental Claims" shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, "Claims"), including, without
limitation, (a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief in connection with alleged injury or threat of
injury to health, safety or the environment due to the presence of Hazardous
Materials.
 

"Environmental Law" shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on the Borrower or any
of its Subsidiaries, relating to the environment, employee health and safety or
Hazardous Materials, including, without limitation, CERCLA; OPA; the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C. § 1801 et seq.; the Occupational Safety and Health
Act, 29 U.S.C. § 651 et seq. (to the extent it regulates occupational exposure
to Hazardous Materials); and any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.
 

"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
 

"ERISA Affiliate" shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Parent or a Domestic Subsidiary of the Parent would be
deemed to be a "single employer" within the meaning of Section 414(b), (c), (m)
or (o) of the Code.
 

"Eurodollar Rate" shall mean, with respect to each Interest Period for a
Revolving Loan, (a) the offered rate (rounded upward to the nearest 1/16 of one
percent) for deposits of Dollars for a period equivalent to such period at or
about 11:00 A.M. (London time) on the second Business Day before the first day
of such period as is displayed on Telerate page 3750 (British Bankers’
Association Interest Settlement Rates) (or such other page as may replace such
page 3750 on such system or on any other system of the information vendor for
the time being designated by the British Bankers’ Association to calculate the
BBA Interest Settlement Rate (as defined in the British Bankers’ Association’s
Recommended Terms and Conditions dated August 1985)), provided that if on such
date no such rate is so displayed, the Eurodollar Rate for such period shall be
the rate quoted to the Administrative Agent as the offered rate for deposits of
Dollars in an amount approximately equal to the amount in relation to which the
Eurodollar Rate is to be determined for a period equivalent to such applicable
Interest Period by prime banks in the London interbank Eurodollar market at or
about 11:00 A.M. (London time) on the second Business Day before the first day
of such period, in each case divided (and rounded upward to the nearest 1/16 of
1%) by (b) a percentage equal to 100% minus the then stated maximum rate of all
reserve requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves required by applicable law) applicable
to any member bank of the Federal Reserve System in respect of Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D).
 

"Event of Default" shall have the meaning provided in Section 10.
 

"Event of Loss" shall mean any of the following events: (x) the actual or
constructive total loss of a Collateral Vessel or the agreed or compromised
total loss of a Collateral Vessel; or (y) the capture, condemnation,
confiscation, requisition, purchase, seizure or forfeiture of, or any taking of
title to, a Collateral Vessel. An Event of Loss shall be deemed to have occurred
(i) in the event of an actual loss of a Collateral Vessel, at the time and on
the date of such loss or if that is not known at noon Greenwich Mean Time on the
date which such Collateral Vessel was last heard from; (ii) in the event of
damage which results in a constructive or compromised or arranged total loss of
a Collateral Vessel, at the time and on the date of the event giving rise to
such damage; or (iii) in the case of an event referred to in clause (y) above,
at the time and on the date on which such event is expressed to take effect by
the Person making the same. Notwithstanding the foregoing, if such Collateral
Vessel shall have been returned to the Parent, either Borrower or any other
Subsidiary of the Parent, as the case may be, following any event referred to in
clause (y) above prior to the date upon which payment is required to be made
under Section 4.02(b) hereof, no Event of Loss shall be deemed to have occurred
by reason of such event.
 

"Excluded Capital Expenditures" shall mean, collectively, (i) Capital
Expenditures incurred by Subsidiaries of the Parent in connection with the
construction and completion of three large 155 foot crew boats being built at a
U.S. Gulf Coast shipyard and (ii) Capital Expenditures by Subsidiaries of the
Parent not to exceed $50,000,000 in the aggregate during any fiscal year of the
Parent pursuant to which 100% of the consideration paid or payable by such
Subsidiaries in connection with such Capital Expenditures is cash obtained from
the proceeds of an issuance of common stock of the Parent and/or Qualified
Preferred Interests of the Parent to Persons other than a Subsidiary of the
Parent.
 

"Existing Credit Agreement" shall mean the Third Amended and Restated Revolving
Credit Agreement, dated as of July 19, 1999, among the Parent, each of the
Borrowers, Wells Fargo Bank, N.A., as issuing bank, Wells Fargo Bank (Texas),
National Association, as administrative agent, and such other lenders party
thereto.
 

"Existing Indebtedness" shall have the meaning provided in Section 7.20.
 

"Existing Indebtedness Agreements" shall have the meaning provided in Section
5.06.
 

"Facing Fee" shall have the meaning provided in Section 3.01(c).
 

"Federal Funds Rate" shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.
 

"Fees" shall mean all amounts payable pursuant to or referred to in Section
3.01.
 

"Foreign Lender" shall have the meaning provided in Section 4.04(b).
 

"Foreign Pension Plan" shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States of America by the Parent or any one or more of its
Subsidiaries primarily for the benefit of employees of the Parent or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
 

"Foreign Subsidiary" shall mean, as to any Person, each Subsidiary of such
Person which is not a Domestic Subsidiary.
 

"GAAP" shall mean generally accepted accounting principles in the United States
consistently applied.
 

"GECC Lease Documents" shall mean the Master Bareboat Charter and all other
documents executed and delivered with respect to the GECC Lease Obligations and
the Master Bareboat Charter, as in effect on the Effective Date and as the same
may be amended, modified or supplemented in accordance with the terms hereof and
thereof.
 

"GECC Lease Obligations" shall mean the obligations of Trico Operators under the
GECC Lease Documents.
 

"Guaranteed Creditors" shall mean and include each of the Administrative Agent,
the Collateral Agent, each Issuing Lender and the Lenders.
 

"Guaranteed Obligations" shall mean (i) the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of the principal
and interest on each Revolving Note issued by, and all Revolving Loans made to,
each Borrower under this Agreement and all reimbursement obligations and Unpaid
Drawings with respect to Letters of Credit, together with all the other
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), indebtedness and
liabilities (including, without limitation, indemnities, fees and interest
(including any interest accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for herein,
whether or not such interest is an allowed claim in any such proceeding)
thereon) of each Borrower to the Lenders, each Issuing Lender, the
Administrative Agent and the Collateral Agent now existing or hereafter incurred
under, arising out of or in connection with this Agreement and each other Credit
Document to which each Borrower is a party and the due performance and
compliance by each Borrower with all the terms, conditions and agreements
contained in the Credit Agreement and in each such other Credit Document and
(ii) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due), liabilities and indebtedness (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed
claim in any such proceeding) of each Borrower owing under any Interest Rate
Protection Agreement or any Other Hedging Agreement entered into by such
Borrower with any Lender or any affiliate thereof (even if such Lender
subsequently ceases to be a Lender under this Agreement for any reason) so long
as such Lender or affiliate participates in such Interest Rate Protection
Agreement or such Other Hedging Agreement and their subsequent assigns, if any,
whether now in existence or hereafter arising, and the due performance and
compliance with all terms, conditions and agreements contained therein.
 

"Guarantor" shall mean, collectively, the Parent and each Subsidiary Guarantor.
 

"Guaranty" shall mean, collectively, the Parent Guaranty and, following the
execution thereof pursuant to Section 8.11(d), the Subsidiaries Guaranty.
 

"Hazardous Materials" shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
ureaformaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas,
(b) any chemicals, materials or substances defined as or included in the
definition of "hazardous substances," "hazardous waste," "hazardous materials,"
"extremely hazardous substances," "restricted hazardous waste," "toxic
substances," "toxic pollutants," "contaminants," or "pollutants," or words of
similar import, under any applicable Environmental Law, and (c) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any governmental authority under Environmental Laws.
 

"Indebtedness" shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(ii) the maximum amount available to be drawn under all letters of credit,
bankers’ acceptances and similar obligations issued for the account of such
Person and all unpaid drawings in respect of such letters of credit, bankers’
acceptances and similar obligations, (iii) all Indebtedness of the types
described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such Indebtedness, such
Indebtedness shall be deemed to be in an amount equal to the fair market value
of the property to which such Lien relates as determined in good faith by such
Person), (iv) the aggregate amount of all Capitalized Lease Obligations of such
Person, (v) all obligations of such Person to pay a specified purchase price for
goods or services, whether or not delivered or accepted, i.e., take-or-pay and
similar obligations, (vi) all Contingent Obligations of such Person, and (vii)
all obligations under any Interest Rate Protection Agreement, any Other Hedging
Agreement or under any similar type of agreement. Notwithstanding the foregoing,
Indebtedness shall not include trade payables and accrued expenses incurred by
any Person in accordance with customary practices and in the ordinary course of
business of such Person.
 

"Intercompany Loan" shall have the meaning provided in Section 9.05(viii).
 

"Intercompany Subordination Agreement" shall mean the Intercompany Subordination
Agreement substantially in the form of Exhibit M (appropriately completed, and
as the same may be amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof).
 

"Interest Determination Date" shall mean, with respect to any Revolving Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Revolving Loan.
 

"Interest Period" shall have the meaning provided in Section 1.08.

 

"Interest Rate Protection Agreement" shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.
 

"Investments" shall have the meaning provided in Section 9.05.
 

"Issuing Lender" shall mean (i) Nordea Bank Finland Plc, New York Branch (which,
for purposes of this definition, shall include any banking affiliate of Nordea
Finland Plc, New York Branch) and (ii) any other Lender which at the request of
the Borrowers and with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld) agrees (in such Lender’s sole discretion) to
become an Issuing Lender for the purpose of issuing Letters of Credit pursuant
to Section 2.
 

"Joint Venture" shall mean any Person other than an individual or a Wholly-Owned
Subsidiary of the Parent (i) in which the Parent or any of its Subsidiaries
holds or acquires an ownership interest (by way of Capital Stock or other
evidence of ownership) and (ii) which is engaged in a business permitted by
Section 9.17.
 

"Leaseholds" of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.
 

"Lender" shall mean each financial institution listed on Schedule I, as well as
any Person which becomes a "Lender" hereunder pursuant to Section 1.12 or
14.04(b).
 

"Lender Default" shall mean (i) the refusal (which has not been retracted) or
the failure of a Lender to make available its portion of any Borrowing or to
fund its portion of any unreimbursed payment under Section 2.04(c) or (ii) a
Lender having notified in writing the Borrowers and/or the Administrative Agent
that such Lender does not intend to comply with its obligations under Section
1.01 or 2.
 

"Letter of Credit" shall have the meaning provided in Section 2.01(a).
 

"Letter of Credit Fee" shall have the meaning provided in Section 3.01(b).
 

"Letter of Credit Outstandings" shall mean, at any time, the sum of (i) the
Stated Amount of all outstanding Letters of Credit and (ii) the aggregate amount
of all Unpaid Drawings in respect of all Letters of Credit.
 

"Letter of Credit Request" shall have the meaning provided in Section 2.03(a).
 

"Lien" shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).
 

"Maintenance Capital Expenditures" shall mean Capital Expenditures incurred in
connection with the maintenance, repair or dry-docking of, and inspection costs
relating to, Vessels which are owned by any Subsidiary of the Parent.
 

"Management Agreements" shall have the meaning provided in Section 5.06.
 

"Margin Reduction Period" shall mean each period which shall commence on the
date upon which the respective officer’s certificate is delivered pursuant to
Section 8.01(f) (together with the related financial statements pursuant to
Section 8.01(a) or (b), as the case may be) and which shall end on the date of
actual delivery of the next officer’s certificate pursuant to Section 8.01(f)
(and related financial statements) or the latest date on which such next
officer’s certificate (and related financial statements) is required to be so
delivered; it being understood that the first Margin Reduction Period shall
commence with the delivery of the Parent’s financial statements (and related
officer’s certificate) in respect of its fiscal quarter ending on March 31,
2003.
 

"Margin Stock" shall have the meaning provided in Regulation U.
 

"Master Bareboat Charter" shall mean the Master Bareboat Charter, dated as of
September 30, 2002, between Trico Operators and General Electric Capital
Corporation.
 

"Material Adverse Effect" shall mean a material adverse effect (w) on the rights
or remedies of the Lenders, (x) or the ability of the Parent, either Borrower or
the Parent and its subsidiaries taken as a whole to perform its or their
obligations to the Lenders, (y) on the Transaction or (z) on the property,
assets, operations, liabilities, financial condition or prospects of the Parent,
either Borrower or the Parent and its subsidiaries taken as a whole.
 

"Maturity Date" shall mean December 18, 2005.
 

"NAIC" shall mean the National Association of Insurance Commissioners.
 

"Net Cash Proceeds" shall mean, with respect to any Collateral Disposition or
equity issuance, the aggregate cash payments (including any cash received by way
of deferred payment pursuant to a note receivable issued in connection with such
Collateral Disposition or equity issuance, other than the portion of such
deferred payment constituting interest, but only as and when received) received
by the Parent or any of its Subsidiaries from such Collateral Disposition or
equity issuance, net of (i) reasonable transaction costs (including, without
limitation, reasonable attorney’s fees) and sales commissions and (ii) the
estimated marginal increase in income taxes and any stamp tax payable by the
Parent or any of its Subsidiaries as a result of such Collateral Disposition or
equity issuance.
 

"Net Worth" shall mean, as to any Person, the sum of its capital stock, capital
in excess of par or stated value of shares of its capital stock, retained
earnings and any other account which, in accordance with GAAP, constitutes
stockholders’ equity, but excluding any treasury stock.
 

"NOK" shall mean lawful money of the Kingdom of Norway.

 

"Non-Defaulting Lender" shall mean and include each Lender other than a
Defaulting Lender.
 

"Norwegian Subsidiaries" shall mean, collectively, (i) Trico Supply ASA, a
company organized and existing under the laws of Norway, (ii) Trico Shipping AS,
a company organized and existing under the laws of Norway and (iii) Foreign
Subsidiaries of Trico Supply ASA and Trico Shipping AS.|
 

"Norwegian Subsidiaries’ Indebtedness Agreements" shall mean, collectively, the
Trico Shipping Credit Agreement and any other Indebtedness of Norwegian
Subsidiaries permitted to be outstanding pursuant to Sections 9.04(iii) and
(ix).
 

"Notice of Borrowing" shall have the meaning provided in Section 1.03(a).
 

"Notice Office" shall mean the office of the Administrative Agent located at 437
Madison Avenue, New York, New York 10022, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.
 

"Obligations" shall mean all amounts owing to the Administrative Agent, the
Collateral Agent, any Issuing Lender or any Lender pursuant to the terms of this
Agreement or any other Credit Document.
 

"OPA" shall mean the Oil Pollution Act of 1990, as amended, 33 U.S.C. § 2701 et
seq.

 

"Other Hedging Agreement" shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar agreements or
arrangements designed to protect against the fluctuations in currency or
commodity values.
 

"Parent" shall have the meaning provided in the first paragraph of this
Agreement.
 

"Parent Guaranty" shall mean the guaranty of the Parent pursuant to Section 13.
 

"Participant" shall have the meaning provided in Section 2.04(a).
 

"Payment Office" shall mean the office of the Administrative Agent located at
437 Madison Avenue, New York, New York 10022, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.
 

"Percentage" of any Lender at any time shall mean a fraction (expressed as a
percentage) the numerator of which is the Revolving Loan Commitment of such
Lender at such time and the denominator of which is the Total Revolving Loan
Commitment at such time, provided that if the Percentage of any Lender is to be
determined after the Total Revolving Loan Commitment has been terminated, then
the Percentages of such Lender shall be determined immediately prior (and
without giving effect) to such termination.
 

"Permitted Encumbrance" shall mean easements, rights-of-way, restrictions,
encroachments, exceptions to title and other similar charges or encumbrances on
any Collateral Vessel or any other property of the Parent or any of its
Subsidiaries arising in the ordinary course of business which do not materially
detract from the value of such Collateral Vessel or the other property subject
thereto.
 

"Permitted Liens" shall have the meaning provided in Section 9.01.
 

"Person" shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.
 

"Petrobras Charter" shall mean that certain charter, among Petroleo Brasileiro
S.A., the Title XI Subsidiary and the Parent in respect of the Stillwater River
Vessel, as such charter is in effect on the Effective Date and as same may be
extended from time to time.
 

"Plan" shall mean any pension plan as defined in Section 3(2) of ERISA,
excluding any pension plan that is not subject to Title I or Title IV of ERISA,
which is maintained or contributed to by (or to which there is an obligation to
contribute of) the Parent or a Subsidiary of the Parent or any ERISA Affiliate,
and each such plan for the five-year period immediately following the latest
date on which the Parent, or a Subsidiary of the Parent or any ERISA Affiliate
maintained, contributed to or had an obligation to contribute to such plan.
 

"Pledge Agreement" shall have the meaning provided in Section 5.08.
 

"Pledge Agreement Collateral" shall mean all "Collateral" as defined in the
Pledge Agreement.
 

"Pledged Securities" shall mean "Pledged Securities" as defined in the Pledge
Agreement.
 

"Prime Rate" shall mean the rate which the Administrative Agent announces from
time to time as its prime lending rate, the Prime Rate to change when and as
such prime lending rate changes. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
The Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Prime Rate.
 

"Projections" shall mean the projections that are contained in the Confidential
Information Memorandum dated October 2002 and that were prepared by or on behalf
of the Parent and its Subsidiaries and delivered to the Administrative Agent and
the Lenders prior to the Effective Date.
 

"Qualified Preferred Interests" shall mean any preferred stock of the Parent so
long as the terms of any such preferred stock (i) do not contain any mandatory
put, redemption, repayment, sinking fund or other similar provision occurring
prior to one year after the Maturity Date, (ii) do not require the cash payment
of dividends, (iii) do not contain any covenants other than financial reporting
requirements and (iv) do not grant the holder thereof any voting rights except
for voting rights on fundamental matters such as mergers, consolidations, sales
or all or substantially all of the assets of the issuer thereof, or liquidations
involving the issuer thereof.
 

"Quarterly Payment Date" shall mean the last Business Day of each March, June,
September and December occurring after the Effective Date, commencing on
December 31, 2002.
 

"RCRA" shall mean the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. § 6901 et seq.

 

"Real Property" of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.
 

"Refinancing" shall mean the repayment in full of all indebtedness and other
obligations under, and the termination of all commitments in respect of, the
Existing Credit Agreement.
 

"Register" shall have the meaning provided in Section 14.15.
 

"Regulation D" shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
 

"Regulation T" shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

"Regulation U" shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

"Regulation X" shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

"Release" shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.

 

"Replaced Lender" shall have the meaning provided in Section 1.12.

 

"Replacement Lender" shall have the meaning provided in Section 1.12.

 

"Required Lenders" shall mean Non-Defaulting Lenders the sum of whose
outstanding Revolving Loan Commitments (or after the termination thereof,
outstanding Revolving Loans and Percentages of Letter of Credit Outstandings)
represent an amount greater than 50% of the sum of the Total Revolving Loan
Commitment less the Revolving Loan Commitments of all Defaulting Lenders (or
after the termination thereof, the sum of then total outstanding Revolving Loans
of Non-Defaulting Lenders and the aggregate Percentages of all Non-Defaulting
Lenders of the total Letter of Credit Outstandings at such time).

 

"Returns" shall have the meaning provided in Section 7.09.

 

"Revolving Loan" shall have the meaning provided in Section 1.01.

 

"Revolving Loan Commitment" shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I hereto directly below the column
entitled "Revolving Loan Commitment," as same may be (x) reduced from time to
time pursuant to Sections 3.02, 3.03, 4.02 and/or 10 or (y) adjusted from time
to time as a result of assignments to or from such Lender pursuant to Section
1.12 or 14.04(b).

 

"Revolving Note" shall have the meaning provided in Section 1.05(a).

 

"SEC" shall mean the Securities and Exchange Commission or any successor
thereto.

 

"Section 4.04(b)(ii) Certificate" shall have the meaning provided in Section
4.04(b)(ii).

 

"Secured Creditors" shall have the meaning assigned that term in the Security
Documents.

 

"Securities Act" shall mean the Securities Act of 1933, as amended.

 

"Security Agreement Collateral" shall mean all "Collateral" as defined in the
Security Agreement.

 

"Security Agreements" shall have the meaning provided in Section 5.09.

 

"Security Documents" shall mean the Pledge Agreement, each Security Agreement
and each Collateral Vessel Mortgage and each additional security document
delivered pursuant to Section 8.11.

 

"Senior Note Documents" shall mean the Senior Notes, the Senior Note Indenture
and all other documents executed and delivered with respect to the Senior Notes
or Senior Note Indenture, as in effect on the Effective Date and as the same may
be amended, modified or supplemented from time to time in accordance with the
terms hereof and thereof.

 

"Senior Note Indenture" shall mean the Indenture, dated as of May 31, 2002,
among the Parent, the Borrowers, JP Morgan Chase Bank, as trustee as in effect
on the Effective Date and as thereafter amended, modified or supplemented from
time to time in accordance with the requirements hereof and thereof.

 

"Senior Notes" shall mean the Borrowers’ 8-7/8% Senior Notes due 2012, issued
pursuant to the Senior Note Indenture, as in effect on the Effective Date and as
the same may be amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof.

 

"Shareholders’ Agreements" shall have the meaning provided in Section 5.06.

 

"Start Date" shall mean, with respect to any Margin Reduction Period, the first
day of such Margin Reduction Period.

 

"Stated Amount" of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met).

 

"Subsidiaries Guaranty" shall mean the Subsidiaries Guaranty substantially in
the form of Exhibit N (appropriately completed, and as same may be amended,
modified or supplemented from time to time).

 

"Subsidiary" shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.

 

"Subsidiary Guarantor" shall mean each direct and indirect Subsidiary of the
Parent which, pursuant to Section 8.11(d), becomes party to the Subsidiaries
Guaranty, or which executes a counterpart of the Subsidiaries Guaranty (or a
joinder agreement in respect thereof) after the Effective Date and pursuant to
Section 8.11(d).

 

"Tax Sharing Agreement" shall have the meaning provided in Section 5.06.

 

"Taxes" shall have the meaning provided in Section 4.04.

 

"Test Date" shall mean, with respect to any Start Date, the last day of the most
recent fiscal quarter of the Parent ended immediately prior to such Start Date.

 

"Test Period" shall mean each period of four consecutive fiscal quarters then
last ended, in each case taken as one accounting period.

 

"Title XI Subsidiary" shall mean Trico Marine International, Inc.

 

"Title XI Subsidiary Agreements" shall have the meaning provided in
Section 5.06.

 

"Total Revolving Loan Commitment" shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders.

 

"Total Unutilized Revolving Loan Commitment" shall mean, at any time, an amount
equal to the remainder of the then Total Revolving Loan Commitment, less the
aggregate principal amount of Revolving Loans then outstanding.

 

"Transaction" shall mean, collectively, (i) the consummation of the Refinancing,
(ii) the entering into of the Credit Documents and (iii) the payment of fees and
expenses in connection with the foregoing.

 

"Trico Assets" shall have the meaning provided in the first paragraph of this
Agreement.

 

"Trico Marine International" shall mean Trico Marine International Holdings BV,
a company organized and existing under the laws of Holland.

 

"Trico Operators" shall have the meaning provided in the first paragraph of this
Agreement.

 

"Trico Shipping Credit Agreement" shall mean that certain Loan Agreement, dated
April 24, 2002, among Trico Shipping AS, as borrower, certain lenders party
thereto and Den Norske Bank ASA, as Agent, as same may be amended, modified,
changed, replaced or refinanced from time to time in accordance with Sections
9.04 and 9.13.

 

"UCC" shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

 

"United States" and "U.S." shall each mean the United States of America.

 

"Unpaid Drawing" shall have the meaning provided in Section 2.05(a).

 

"Unutilized Revolving Loan Commitment" shall mean, with respect to any Lender at
any time, such Lender’s Revolving Loan Commitment at such time less the sum of
(i) the aggregate outstanding principal amount of Revolving Loans made by such
Lender at such time and (ii) such Lender’s Percentage of the Letter of Credit
Outstandings at such time.

 

"Vessel" shall mean, collectively, all sea going vessels and tankers owned by
the Parent and its Subsidiaries, and, individually, any of such vessels.

 

"Wholly-Owned Foreign Subsidiary" shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person that is also a Foreign Subsidiary of such Person.

 

"Wholly-Owned Subsidiary" shall mean, as to any Person, (i) any corporation 100%
of whose capital stock (other than director’s qualifying shares and/or other
nominal amounts of shares required to be held other than by such Person under
applicable law) is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time. Unless otherwise indicated herein, or the context
otherwise requires, all references herein to any Wholly-Owned Subsidiary or
Wholly-Owned Subsidiaries shall mean and be deemed to be references to a
Wholly-Owned Subsidiary or Wholly-Owned Subsidiaries, as the case may be, of the
Parent.

 

SECTION 12.     The Administrative Agent.

12.01     Appointment.   The Lenders hereby irrevocably designate and appoint
Nordea Bank Finland Plc, New York Branch, as Administrative Agent (for purposes
of this Section 12 and Section 14.01, the term "Administrative Agent" also shall
include Nordea Bank Finland Plc, New York Branch (and/or any of its affiliates)
in its capacity as Collateral Agent pursuant to the Security Documents
(including as mortgagee under the Collateral Vessel Mortgages) and in its
capacity as Lead Arranger and Book Runner in connection with this Agreement and
the financings contemplated hereby) to act as specified herein and in the other
Credit Documents. Each Lender hereby irrevocably authorizes, and each holder of
any Revolving Note by the acceptance of such Revolving Note shall be deemed
irrevocably to authorize, the Administrative Agent to take such action on its
behalf under the provisions of this Agreement, the other Credit Documents and
any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Administrative Agent by the terms
hereof and thereof and such other powers as are reasonably incidental thereto.
The Administrative Agent may perform any of its respective duties hereunder by
or through its officers, directors, agents, employees or affiliates.

12.02     Nature of Duties.   The Administrative Agent shall not have any duties
or responsibilities except those expressly set forth in this Agreement and in
the other Credit Documents. Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in final and non–appealable decision). The duties of the
Administrative Agent shall be mechanical and adminis-tra-tive in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any Revolving Note; and nothing in this Agreement or any other Credit
Document, expressed or implied, is intended to or shall be so construed as to
impose upon the Administrative Agent any obligations in respect of this
Agreement or any other Credit Document except as expressly set forth herein or
therein.

12.03     Lack of Reliance on the Administrative Agent.   Independently and
without reliance upon the Administrative Agent, each Lender and the holder of
each Revolving Note, to the extent it deems appropriate, has made and shall
continue to make (i) its own independent investigation of the financial
condition and affairs of the Parent and its Subsidiaries in connection with the
making and the continuance of the Revolving Loans and the taking or not taking
of any action in connection herewith and (ii) its own appraisal of the
creditworthiness of the Parent and its Subsidiaries and, except as expressly
provided in this Agreement, the Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender
or the holder of any Revolving Note with any credit or other information with
respect thereto, whether coming into its possession before the making of the
Revolving Loans or at any time or times thereafter. The Administrative Agent
shall not be responsible to any Lender or the holder of any Revolving Note for
any recitals, statements, information, representations or warranties herein or
in any document, certificate or other writing delivered in connection herewith
or for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectibility, priority or sufficiency of this Agreement or any
other Credit Document or the financial condition of the Parent and its
Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Credit Document, or the financial condition of the Parent
and its Subsidiaries or the existence or possible existence of any Default or
Event of Default.

12.04     Certain Rights of the Administrative Agent.   If the Administrative
Agent requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining. Without
limiting the foregoing, neither any Lender nor the holder of any Revolving Note
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder or
under any other Credit Document in accordance with the instructions of the
Required Lenders.

12.05     Reliance.   The Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Credit Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.

12.06     Indemnification.   To the extent the Administrative Agent (or any
affiliate thereof) is not reimbursed and indemnified by the Parent or the
Borrowers, the Lenders will reimburse and indemnify the Administrative Agent
(and any affiliate thereof), in proportion to their respective "percentage" as
used in deter-mining the Required Lenders determined as if there were no
Defaulting Lenders), for and against any and all liabilities, obligations,
losses, damages, penal-ties, claims, actions, judgments, costs, expenses or
disbursements of whatsoever kind or nature which may be imposed on, asserted
against or incurred by the Administrative Agent (or any affiliate thereof) in
performing its duties here-under or under any other Credit Document, or in any
way relating to or arising out of this Agreement or any other Credit Document;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penal-ties, claims, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s (or
such affiliate’s) gross negligence or willful misconduct (as deter-mined by a
court of competent jurisdiction in a final and non-appealable decision).

12.07     The Administrative Agent in its Individual Capacity.   With respect to
its obligation to make Revolving Loans, or issue or participate in Letters of
Credit, under this Agreement, the Administrative Agent shall have the rights and
powers specified herein for a "Lender" and may exercise the same rights and
powers as though it were not performing the duties specified herein; and the
term "Lender," "Required Lenders," "holders of Revolving Notes" or any similar
terms shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its respective individual capacities. The Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, investment banking, trust or other business with,
or provide debt financing, equity capital or other services (including financial
advisory services) to any Credit Party or any Affiliate of any Credit Party (or
any Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

12.08     Holders.   The Administrative Agent may deem and treat the payee of
any Revolving Note as the owner thereof for all purposes hereof unless and until
a written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Administrative Agent. Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is the holder of any Revolving Note shall be
conclusive and binding on any subsequent holder, transferee, assignee or
endorsee, as the case may be, of such Revolving Note or of any Revolving Note or
Revolving Notes issued in exchange therefor.

12.09     Resignation by the Administrative Agent.   (a)  The Administrative
Agent may resign from the performance of all its respective functions and duties
hereunder and/or under the other Credit Documents at any time by giving 15
Business Days’ prior written notice to the Lenders and, unless a Default or an
Event of Default under Section 10.05 then exists, the Borrowers. Any such
resignation by an Administrative Agent hereunder shall also constitute its
resignation as an Issuing Lender, in which case the resigning Administrative
Agent (x) shall not be required to issue any further Letters of Credit hereunder
and (y) shall maintain all of its rights as Issuing Lender with respect to any
Letters of Credit issued by it, prior to the date of such resignation. Such
resignation shall take effect upon the appointment of a successor Administrative
Agent pursuant to clauses (b) and (c) below or as otherwise provided below.

(b)     Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrowers, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrowers’ approval shall not be required if an Event of
Default then exists).

(c)     If a successor Administrative Agent shall not have been so appointed
within such 15 Business Day period, the Administrative Agent, with the consent
of each Borrower (which consent shall not be unreasonably withheld or delayed,
provided that each Borrower’s consent shall not be required if an Event of
Default then exists), shall then appoint a successor Administrative Agent who
shall serve as Administrative Agent hereunder or thereunder until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided above.

(d)     If no successor Administrative Agent has been appointed pursuant to
clause (b) or (c) above by the 30th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.

SECTION 13.     Parent Guaranty.

13.01     Guaranty.   In order to induce the Administrative Agent, the Issuing
Lenders and the Lenders to enter into this Agreement and to extend credit
hereunder, and in recognition of the direct benefits to be received by Parent
from the proceeds of the Revolving Loans and the issuance of the Letters of
Credit, the Parent hereby agrees with the Guaranteed Creditors as follows: the
Parent hereby and unconditionally and irrevocably guarantees to the Guaranteed
Creditors, as primary obligor and not merely as surety, the full and prompt
payment when due, whether upon maturity, acceleration or otherwise, of any and
all of the Guaranteed Obligations to the Guaranteed Creditors. If any or all of
the Guaranteed Obligations becomes due and payable hereunder, the Parent,
unconditionally and irrevocably, promises to pay such indebtedness to the
Administrative Agent and/or the other Guaranteed Creditors, or order, on demand,
together with any and all expenses which may be incurred by the Administrative
Agent and the other Guaranteed Creditors in collecting any of the Guaranteed
Obligations. If claim is ever made upon any Guaranteed Creditor for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or com-promise of any such claim effected by such payee
with any such claimant (including either Borrower), then and in such event the
Parent agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon the Parent, notwithstanding any revocation of this Parent
Guaranty or other instrument evidencing any liability of either Borrower, and
the Parent shall be and remain liable to the afore-said payees hereunder for the
amount so repaid or recovered to the same extent as if such amount had never
originally been received by any such payee.

13.02     Bankruptcy.   Additionally, the Parent unconditionally and irrevocably
guarantees to the Guaranteed Creditors the payment of any and all of the
Guaranteed Obligations whether or not due or payable by either Borrower upon the
occurrence of any of the events specified in Section 10.05, and unconditionally,
irrevocably, jointly and severally promises to pay such indebtedness to the
Guaranteed Creditors, or order, on demand.

13.03     Nature of Liability.   The liability of the Parent hereunder is
exclusive and independent of any security for or other guaranty of the
Guaranteed Obligations, whether executed by the Parent, any other guarantor or
by any other party, and the liability of the Parent hereunder shall not be
affected or impaired by (a) any direction as to application of payment by either
Borrower or by any other party, or (b) any other continuing or other guaranty,
undertaking or maximum liability of a guarantor or of any other party as to the
Guaranteed Obligations, or (c) any payment on or in reduction of any such other
guaranty or undertaking, or (d) any dissolution, termination or increase,
decrease or change in personnel by either Borrower, or (e) any payment made to
any Guaranteed Creditor on the Guaranteed Obligations which any such Guaranteed
Creditor repays to either Borrower or any other Subsidiary of the Parent
pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and the Parent waives any right to
the deferral or modification of its obligations here-under by reason of any such
proceeding, or (f) any action or inaction of the type described in Section
13.05.

13.04     Independent Obligation.   The obligations of the Parent hereunder are
independent of the obligations of any other guarantor, any other party or either
Borrower, and a separate action or actions may be brought and prosecuted against
the Parent whether or not action is brought against any other guarantor, any
other party or either Borrower and whether or not any other guarantor, any other
party or either Borrower be joined in any such action or actions. The Parent
waives, to the fullest extent permitted by law, the benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof. Any
payment by either Borrower or other circumstance which operates to toll any
statute of limitations as to either Borrower shall operate to toll the statute
of limitations as to the Parent.

13.05     Authorization.   The Parent authorizes the Guaranteed Creditors
without notice or demand (except as shall be required by applicable statute and
cannot be waived), and without affecting or impairing its liability hereunder,
from time to time to:

(a)     change the manner, place or terms of payment of, and/or change or extend
the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including any increase or decrease in the principal
amount thereof or the rate of interest or fees thereon), any security therefor,
or any liability incurred directly or indirectly in respect thereof, and this
Parent Guaranty made shall apply to such Guaranteed Obligations as so changed,
extended, renewed or altered;

(b)     take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, impair, surrender, realize upon or otherwise deal with
in any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset thereagainst;

(c)     exercise or refrain from exercising any rights against either Borrower,
any other Credit Party or others or otherwise act or refrain from acting;

(d)     release or substitute any one or more endorsers, guarantors, either
Borrower, other Credit Parties or other obligors;

(e)     settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
either Borrower to its creditors other than the Guaranteed Creditors;

(f)     apply any sums by whomsoever paid or howsoever realized to any liability
or liabilities of either Borrower to the Guaranteed Creditors regardless of what
liability or liabilities of either Borrower remain unpaid;

(g)     consent to or waive any breach of, or any act, omission or default
under, this Agreement or any other Credit Document or any of the instruments or
agreements referred to herein or therein, or otherwise amend, modify or
supplement this Agreement or any other Credit Document or any of such other
instruments or agreements; and/or

(h)     take any other action which would, under otherwise applicable principles
of common law, give rise to a legal or equitable discharge of the Parent from
its liabilities under this Parent Guaranty.

13.06     Reliance.   It is not necessary for any Guaranteed Creditor to inquire
into the capacity or powers of the Parent or any of its Subsidiaries or the
officers, directors, partners or agents acting or purporting to act on their
behalf, and any Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

13.07     Subordination.   Any indebtedness of either Borrower now or hereafter
owing to the Parent is hereby subordinated to the Guaranteed Obligations of such
Borrower owing to the Guaranteed Creditors; and if the Administrative Agent so
requests at a time when an Event of Default exists, all such indebtedness of the
Borrowers to the Parent shall be collected, enforced and received by the Parent
for the benefit of the Guaranteed Creditors and be paid over to the
Administrative Agent on behalf of the Guaranteed Creditors on account of the
Guaranteed Obligations, but without affecting or impairing in any manner the
liability of the Parent under the other provisions of this Parent Guaranty.
Prior to the transfer by the Parent of any note or negotiable instrument
evidencing any such indebtedness of either Borrower to the Parent, the Parent
shall mark such note or negotiable instrument with a legend that the same is
subject to this subordination. Without limiting the generality of the foregoing,
the Parent hereby agrees with the Guaranteed Creditors that it will not exercise
any right of subrogation which it may at any time otherwise have as a result of
this Parent Guaranty (whether contractual, under Section 509 of the Bankruptcy
Code or otherwise) until all Guaranteed Obligations have been irrevocably paid
in full in cash.

13.08     Waiver.   (a)  The Parent waives any right (except as shall be
required by applicable statute and cannot be waived) to require any Guaranteed
Creditor to (i) proceed against either Borrower, any other guarantor or any
other party, (ii) proceed against or exhaust any security held from either
Borrower, any other guarantor or any other party or (iii) pursue any other
remedy in any Guaranteed Creditor’s power whatsoever. The Parent waives any
defense based on or arising out of any defense of either Borrower, any other
guarantor or any other party, other than payment in full in cash of the
Guaranteed Obligations, based on or arising out of the disability of either
Borrower, any other guarantor or any other party, or the validity, legality or
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of either Borrower other
than payment in full in cash of the Guaranteed Obligations. The Guaranteed
Creditors may, at their election, fore-close on any security held by the
Administrative Agent or any other Guaranteed Creditor by one or more judicial or
non-judicial sales, whether or not every aspect of any such sale is commercially
reason-able (to the extent such sale is permitted by applicable law), or
exercise any other right or remedy the Guaranteed Creditors may have against
either Borrower, or any other party, or any security, with-out affecting or
impairing in any way the liability of the Parent hereunder except to the extent
the Guaranteed Obligations have been paid in cash. The Parent waives any defense
arising out of any such election by the Guaranteed Creditors, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Parent against either Borrower, or
any other party or any security.

(b)     The Parent waives all presentments, demands for performance, protests
and notices, including, without limitation, notices of nonperformance, notices
of protest, notices of dishonor, notices of acceptance of this Parent Guaranty,
and notices of the existence, creation or incur-ring of new or additional
Guaranteed Obligations. The Parent assumes all responsibility for being and
keeping itself informed of the Borrowers’ financial condition and assets, and of
all other circum-stances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks which the Parent
assumes and incurs hereunder, and agrees that neither the Administrative Agent
nor any of the other Guaranteed Creditors shall have any duty to advise the
Parent of information known to them regarding such circumstances or risks.

13.09     Payment.   All payments made by the Parent pursuant to this Section 13
shall be made in Dollars. All payments made by the Parent pursuant to this
Section 13 will be made without setoff, counterclaim or other defense.

SECTION 14.     Miscellaneous.

14.01     Payment of Expenses, etc.   The Borrowers jointly and severally agree
to: (i) whether or not the transactions herein contemplated are consummated, pay
all reasonable out-of-pocket costs and expenses of the Administrative Agent
(including, without limitation, the reasonable fees and disbursements of White &
Case LLP and the Administrative Agent’s local maritime counsel and the
Administrative Agent’s consultants) in connection with the preparation,
execution and delivery of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein and any amendment,
waiver or consent relating hereto or thereto, of the Administrative Agent in
connection with its syndication efforts with respect to this Agreement and of
the Administrative Agent and, after the occurrence of an Event of Default, each
of the Issuing Lenders and Lenders in connection with the enforcement of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a "work-out" or pursuant to any insolvency or bankruptcy proceedings
(including, in each case without limitation, the reasonable fees and
disbursements of counsel and consultants for the Administrative Agent and, after
the occurrence of an Event of Default, counsel for each of the Issuing Lenders
and Lenders); (ii) pay and hold the Administrative Agent, each of the Issuing
Lenders and each of the Lenders harmless from and against any and all present
and future stamp, documentary, transfer, sales and use, value added, excise and
other similar taxes with respect to the foregoing matters, the performance of
any obligation under this Agreement or any other Credit Document or any payment
thereunder, and save the Administrative Agent, each of the Issuing Lenders and
each of the Lenders harmless from and against any and all liabilities with
respect to or resulting from any delay or omission (other than to the extent
attributable to the Administrative Agent, such Issuing Lender or such Lender) to
pay such taxes; and (iii) indemnify the Administrative Agent, the Collateral
Agent, each Issuing Lender and each Lender, and each of their respective
officers, directors, employees, representatives, agents, affiliates, trustees
and investment advisors from and hold each of them harmless against any and all
liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including reasonable attorneys’ and consultants’ fees and
disbursements) incurred by, imposed on or assessed against any of them as a
result of, or arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding (whether or not the Administrative
Agent, any Issuing Lender or any Lender is a party thereto and whether or not
such investigation, litigation or other proceeding is brought by or on behalf of
any Credit Party) related to the entering into and/or performance of this
Agreement or any other Credit Document or the use of any Letter of Credit or the
proceeds of any Revolving Loans hereunder or the consummation of the Transaction
or any other transactions contemplated herein or in any other Credit Document or
the exercise of any of their rights or remedies provided herein or in the other
Credit Documents, or (b) the actual or alleged presence of Hazardous Materials
in the air, surface water or groundwater or on the surface or subsurface of any
Vessel or Real Property at any time owned, operated or occupied by the Parent,
either Borrower, or any of the Parent’s Subsidiaries, the generation, storage,
transportation, handling, disposal or Release of Hazardous Materials by the
Parent, either Borrower or any of the Parent’s Subsidiaries at any location,
whether or not owned, leased or operated by the Parent, either Borrower or any
of the Parent’s Subsidiaries, the non-compliance of any Vessel or Real Property
and Environmental Law (including applicable permits thereunder) applicable to
any Vessel or Real Property, or any Environmental Claim asserted against the
Parent, either Borrower or any of the Parent’s Subsidiaries, or any Vessel or
Real Property at any time owned, operated or occupied by the Parent, either
Borrower or any of the Parent’s Subsidiaries, including, in each case, without
limitation, the reasonable fees and disbursements of counsel and other
consultants incurred in connection with any such investigation, litigation or
other proceeding (but excluding any losses, liabilities, claims, damages or
expenses to the extent incurred by reason of the gross negligence or willful
misconduct of the Person to be indemnified (as determined by a court of
competent jurisdiction in a final and non-appealable decision)). To the extent
that the undertaking to indemnify, pay or hold harmless the Administrative
Agent, any Issuing Lender or any Lender set forth in the preceding sentence may
be unenforceable because it is violative of any law or public policy, the
Borrowers shall make the maximum contribution to the payment and satisfaction of
each of the indemnified liabilities which is permissible under applicable law.

14.02     Right of Setoff.   In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent, each Issuing Lender and each Lender is hereby
authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) and any other Indebtedness at
any time held or owing by the Administrative Agent, such Issuing Lender or such
Lender (including, without limitation, by branches and agencies of the
Administrative Agent, such Issuing Lender or such Lender wherever located) to or
for the credit or the account of the Parent or any of its Subsidiaries against
and on account of the Obligations and liabilities of the Credit Parties to the
Administrative Agent, such Issuing Lender or such Lender under this Agreement or
under any of the other Credit Documents, including, without limitation, all
interests in Obligations purchased by such Lender pursuant to Section 14.06(b),
and all other claims of any nature or description arising out of or connected
with this Agreement or any other Credit Document, irrespective of whether or not
the Administrative Agent, such Issuing Lender or such Lender shall have made any
demand hereunder and although said Obligations, liabilities or claims, or any of
them, shall be contingent or unmatured.

14.03     Notices.   Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier or cable communication) and mailed, telegraphed,
telexed, telecopied, cabled or delivered: if to any Credit Party, at the address
specified opposite its signature below or in the other relevant Credit
Documents; if to any Lender, at its address specified on Schedule II; and if to
the Administrative Agent, at the Notice Office; or, as to any Credit Party or
the Administrative Agent, at such other address as shall be designated by such
party in a written notice to the other parties hereto and, as to each Lender, at
such other address as shall be designated by such Lender in a written notice to
the Borrowers and the Administrative Agent. All such notices and communications
shall, when mailed, telegraphed, telexed, telecopied, or cabled or sent by
over-night courier, be effective when deposited in the mails, delivered to the
telegraph company, cable company or overnight courier as the case may be, or
sent by telex or telecopier, except that notices and communications to the
Administrative Agent shall not be effective until received by the Administrative
Agent.

14.04     Benefit of Agreement; Assignments; Participations.   (a)  This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective successors and assigns of the parties hereto; provided,
however, that neither the Parent nor any Borrower may assign or transfer any of
its rights, obligations or interest hereunder or under any other Credit Document
without the prior written consent of the Lenders, and, provided further, that,
although any Lender may transfer, assign or grant participations in its rights
hereunder, such Lender shall remain a "Lender" for all purposes hereunder (and
may not transfer or assign all or any portion of its Revolving Loan Commitments
hereunder except as provided in Sections 1.12 and 14.04(b)) and the transferee,
assignee or participant, as the case may be, shall not constitute a "Lender"
hereunder and, provided further, that no Lender shall transfer or grant any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (i) extend the final scheduled
maturity of any Revolving Loan or Revolving Note or Letter of Credit (unless
such Letter of Credit is not extended beyond the Maturity Date) in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or Fees thereon (except in connection with a waiver of applicability
of any post-default increase in interest rates) or reduce the principal amount
thereof (it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 14.07(a) shall not constitute a
reduction in the rate of interest or Fees payable hereunder) or increase the
amount of the participant’s participation over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the Total Revolving Loan Commitment shall not constitute
a change in the terms of such participation, and that an increase in any
Revolving Loan Commitment (or the available portion thereof) or Revolving Loan
shall be permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (ii) consent to the
assignment or transfer by the Parent or any Borrower of any of its rights and
obligations under this Agreement or (iii) release all or substantially all of
the Collateral under all of the Security Documents (except as expressly provided
in the Credit Documents) supporting the Revolving Loans or Letters of Credit
hereunder in which such participant is participating. In the case of any such
participation, the participant shall not have any rights under this Agreement or
any of the other Credit Documents (the participant’s rights against such Lender
in respect of such participation to be those set forth in the agreement executed
by such Lender in favor of the participant relating thereto) and all amounts
payable by each Borrower hereunder shall be determined as if such Lender had not
sold such participation.

(b)     Notwithstanding the foregoing, any Lender (or any Lender together with
one or more other Lenders) may (x) assign all or a portion of its Revolving Loan
Commitment and related outstanding Obligations hereunder to (i) (A) its parent
company and/or any affiliate of such other Lender which is at least 50% owned by
such Lender or its parent company or (B) to one or more other Lenders or any
affiliate of any such Lender which is at least 50% owned by such other Lender or
its parent company (provided that any fund that invests in loans and is man-aged
or advised by the same investment advisor of another fund which is a Lender (or
by an Affiliate of such investment advisor) shall be treated as an affiliate of
such other Lender for the purposes of this sub-clause (x)(i)(B)), or (ii) in the
case of any Lender that is a fund that invests in loans, any other fund that
invests in loans and is managed or advised by the same investment advisor of any
Lender or by an Affiliate of such investment advisor or (iii) to one or more
Lenders or (y) assign all, or if less than all, a portion equal to at least
$2,500,000 in the aggregate for the assigning Lender or assigning Lenders, of
such Revolving Loan Commitments and related outstanding Obligations hereunder to
one or more Eligible Transferees (treating any fund that invests in bank loans
and any other fund that invests in bank loans and is managed or advised by the
same investment advisor of such fund or by an Affiliate of such investment
advisor as a single Eligible Transferee), each of which assignees shall become a
party to this Agreement as a Lender by execution of an Assignment and Assumption
Agreement, provided that (i) at such time, Schedule I shall be deemed modified
to reflect the Revolving Loan Commitments and/or outstanding Revolving Loans, as
the case may be, of such new Lender and of the existing Lenders, (ii) upon the
surrender of the relevant Revolving Notes by the assigning Lender, new Revolving
Notes will be issued, at the Borrowers’ joint and several expense, to such new
Lender and to the assigning Lender upon the request of such new Lender or
assigning Lender, such new Revolving Notes to be in conformity with the
requirements of Section 1.05 (with appropriate modifications) to the extent
needed to reflect the revised Revolving Loan Commitments and/or outstanding
Revolving Loans, as the case may be, (iii) the consent of (x) the Administrative
Agent and each Issuing Lender and (y) so long as no Default or Event of Default
is then in existence, the Parent shall, in each case, be required in connection
with any such assignment pursuant to clause (y) above (each of which consents
shall not be unreasonably withheld or delayed), (iv) the Administrative Agent
shall receive at the time of each such assignment, from the assigning or
assignee Lender, the payment of a non-refundable assignment fee of $3,000 and
(v) no such transfer or assignment will be effective until recorded by the
Administrative Agent on the Register pursuant to Section 14.16. To the extent of
any assignment pursuant to this Section 14.04(b), the assigning Lender shall be
relieved of its obligations hereunder with respect to its assigned Revolving
Loan Commitments and outstanding Revolving Loans. At the time of each assignment
pursuant to this Section 14.04(b) to a Person which is not already a Lender
hereunder and which is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes, the
respective assignee Lender shall, to the extent legally entitled to do so,
provide to the Borrowers the appropriate Internal Revenue Service Forms (and, if
applicable, a Section 4.04(b)(ii) Certificate) described in Section 4.04(b)) to
the extent such forms would provide a complete exemption from or reduction in
United States withholding tax. To the extent that an assignment of all or any
portion of a Lender’s Revolving Loan Commitments and related outstanding
Obligations pursuant to Section 1.12 or this Section 14.04(b) would, at the time
of such assignment, result in increased costs under Section 1.09, 2.06 or 4.04
from those being charged by the respective assigning Lender prior to such
assignment, then the Borrowers shall not be obligated to pay such increased
costs (although the Borrower, in accordance with and pursuant to the other
provisions of this Agreement, shall be obligated to pay any other increased
costs of the type described above resulting from changes after the date of the
respective assignment).

(c)     Nothing in this Agreement shall prevent or prohibit any Lender from
pledging its Revolving Loans and Revolving Notes hereunder to a Federal Reserve
Bank in support of borrowings made by such Lender from such Federal Reserve Bank
and, with prior notification to the Administrative Agent (but without the
consent of the Administrative Agent or the Borrowers), any Lender which is a
fund may pledge all or any portion of its Revolving Loans and Revolving Notes to
its trustee or to a collateral agent providing credit or credit support to such
Lender in support of its obligations to such trustee, such collateral agent or a
holder of such obligations, as the case may be. No pledge pursuant to this
clause (c) shall release the transferor Lender from any of its obligations
hereunder.

14.05     No Waiver; Remedies Cumulative.   No failure or delay on the part of
the Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
in exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between either Borrower or any other Credit
Party and the Administrative Agent, the Collateral Agent, any Issuing Lender or
any Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
would otherwise have. No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender to
any other or further action in any circumstances without notice or demand.

14.06     Payments Pro Rata.   (a)  Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrowers in respect of any Obligations
hereunder, the Administrative Agent shall distribute such payment to the Lenders
entitled thereto (other than any Lender that has consented in writing to waive
its pro rata share of any such payment) pro rata based upon their respective
shares, if any, of the Obligations with respect to which such payment was
received.

(b)     Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or interest
on, the Revolving Loans, Unpaid Drawings, or Fees, of a sum which with respect
to the related sum or sums received by other Lenders is in a greater proportion
than the total of such Obligation then owed and due to such Lender bears to the
total of such Obligation then owed and due to all of the Lenders immediately
prior to such receipt, then such Lender receiving such excess payment shall
purchase for cash without recourse or warranty from the other Lenders an
interest in the Obligations of the respective Credit Party to such Lenders in
such amount as shall result in a proportional participation by all the Lenders
in such amount; provided that if all or any portion of such excess amount is
thereafter recovered from such Lenders, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.

(c)     Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 14.06(a) and (b) shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

14.07     Calculations; Computations.   (a)  The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with GAAP in the United States consistently applied throughout the
periods involved (except as set forth in the notes thereto or as otherwise
disclosed in writing by the Borrowers to the Lenders to the extent, in each
case, permitted by the terms of this Agreement); provided that, except as
otherwise specifically provided herein, all computations of the Applicable
Margin, and all computations and all definitions (including accounting terms)
used in determining compliance with Sections 9.07 through 9.11, inclusive, shall
utilize generally accepted accounting principles and policies in conformity
with, and consistent with, those used to prepare the historical audited
consolidated financial statements of the Parent and its Subsidiaries referred to
in Section 7.05(a).

(b)     All computations of interest, Commitment Commission and other Fees
hereunder shall be made on the basis of a year of 360 days for the actual number
of days (including the first day but excluding the last day; except that in the
case of Letter of Credit Fees and Facing Fees, the last day shall be included)
occurring in the period for which such interest, Commitment Commission or other
Fees are payable.

14.08     GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.   (a)  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN CERTAIN OF THE COLLATERAL VESSEL MORTGAGES, BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE
COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT, EACH OF THE PARENT AND EACH BORROWER HEREBY IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH OF THE PARENT
AND EACH BORROWER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH
COURTS LACK PERSONAL JURISDICTION OVER EACH OF THE PARENT AND EACH BORROWER, AND
AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENTS BROUGHT IN ANY OF THE
AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER THE
PARENT OR THE BORROWERS. EACH OF THE PARENT AND EACH BORROWER FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POST-AGE PREPAID, TO EACH OF THE PARENT AND EACH
BORROWER AT EACH ADDRESS SET FORTH OPPOSITE EACH SIGNATURE BELOW, SUCH SERVICE
TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH OF THE PARENT AND EACH
BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE
OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT
THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY REVOLVING
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHER-WISE PROCEED AGAINST THE PARENT OR EITHER BORROWER.

(b)     EACH OF THE PARENT AND EACH BORROWER HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HERE-AFTER HAVE TO THE LAYING OF VENUE OF ANY OF
THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(c)     EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

14.09     Counterparts.   This Agreement may be executed in any number of
counter-parts and by the different parties hereto on separate counter-parts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument. A set of
counterparts executed by all the parties hereto shall be lodged with the
Borrowers and the Administrative Agent.

14.10     Effectiveness.   This Agreement shall become effective on the date
(the "Effective Date") on which (i) the Parent, each Borrower, the
Administrative Agent and each of the Lenders shall have signed a counterpart
hereof (whether the same or different counterparts) and shall have delivered the
same to the Administrative Agent at the Notice Office or, in the case of the
Lenders, shall have given to the Administrative Agent telephonic (confirmed in
writing), written or telex notice (actually received) at the Notice Office that
the same has been signed and mailed to it and (ii) the conditions set forth in
Section 5 are met to the reasonable satisfaction of the Administrative Agent and
the Lenders. Unless the Administrative Agent has received actual notice from any
Lender that the conditions contained in Section 5 have not been met to its
reason-able satisfaction, upon the satisfaction of the condition described in
clause (i) of the immediately preceding sentence and upon the Administrative
Agent’s good faith determination that the conditions described in clause (ii) of
the immediately preceding sentence have been met, then the Effective Date shall
have been deemed to have occurred, regardless of any subsequent determination
that one or more of the conditions thereto had not been met (although the
occurrence of the Effective Date shall not release the Parent or the Borrowers
from any liability for failure to satisfy one or more of the applicable
conditions contained in Section 5). The Administrative Agent will give the
Parent, each Borrower and each Lender prompt written notice of the occurrence of
the Effective Date.

14.11     Headings Descriptive.   The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

14.12     Amendment or Waiver; etc.   (a)  Neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party hereto or thereto and
the Required Lenders (although additional parties may be added to (and annexes
may be modified to reflect such additions), and Subsidiaries of the Borrowers
may be released from, the Subsidiaries Guaranty and the Security Documents in
accordance with the provisions hereof and thereof without the consent of the
other Credit Parties party thereto or the Required Lenders), provided that no
such change, waiver, discharge or termination shall, without the consent of each
Lender (other than a Defaulting Lender) (with Obligations being directly
affected in the case of following clause (i)), (i) extend the final scheduled
maturity of any Revolving Loan or Revolving Note, or extend the stated
expiration date of any Letter of Credit beyond the Maturity Date, or reduce the
rate or extend the time of payment of interest thereon, or reduce the amount, or
extend the time of payment, of any Fees (except in connection with the waiver of
applicability of any post-default increase in interest rates), or reduce the
principal amount of any Revolving Loan (it being understood that any amendment
or modification to the financial definitions in this Agreement or to Section
14.07(a) shall not constitute a reduction in the rate of interest or the amount
of Fees for the purposes of this clause (i)), (ii) release all or substantially
all of the Collateral (except as expressly provided in the Credit Documents)
under all the Security Documents, (iii) amend, modify or waive any provision of
this Section 14.12, (except for technical amendments with respect to additional
extensions of credit pursuant to this Agreement which afford the protections to
such additional extensions of credit of the type provided to the Revolving Loan
Commitments on the Effective Date), (iv) reduce the percentage specified in the
definition of Required Lenders (it being understood that, with the consent of
the Required Lenders, additional extensions of credit pursuant to this Agreement
may be included in the determination of the Required Lenders on substantially
the same basis as the extensions of Revolving Loan Commitments are included on
the Effective Date) or (v) consent to the assignment or transfer by the Parent
or any Borrower of any of their respective rights and obligations under this
Agreement; provided further, that no such change, waiver, discharge or
termination shall (1) increase the Revolving Loan Commitments of any Lender over
the amount thereof then in effect without the consent of such Lender (it being
understood that waivers or modifications of conditions precedent, covenants,
Defaults or Events of Default or of a mandatory reduction in the Total Revolving
Commitment shall not constitute an increase of the Revolving Loan Commitment of
any Lender, and that an increase in the available portion of any Revolving Loan
Commitment of any Lender shall not constitute an increase of the Revolving Loan
Commitment of such Lender), (2) without the consent of each Issuing Lender,
amend, modify or waive any provision of Section 2 or alter its rights or
obligations with respect to Letters of Credit, (3) without the consent of the
Administrative Agent, amend, modify or waive any provision of Section 12 or any
other provision as same relates to the rights or obligations of the
Administrative Agent or (4) without the consent of the Collateral Agent, amend,
modify or waive any provision relating to the rights or obligations of the
Collateral Agent.

(b)     If, in connection with any proposed change, waiver, discharge or
termination of any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to Section 14.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrowers shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clauses (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders with
one or more Replacement Lenders pursuant to Section 1.12 so long as at the time
of such replacement, each such Replacement Lender consents to the proposed
change, waiver, discharge or termination or (B) terminate such non-consenting
Lender’s Revolving Loan Commitment and/or repay each outstanding Revolving Loan
of such Lender in accordance with Sections 3.02(b) and/or 4.01(b), provided
that, unless the Revolving Loan Commitments that are terminated, and the
Revolving Loans repaid, pursuant to preceding clause (B) are immediately
replaced in full at such time through the addition of new Lenders or the
increase of the Revolving Loan Commitments and/or outstanding Revolving Loans of
existing Lenders (who in each case must specifically consent thereto), then in
the case of any action pursuant to preceding clause (B) the Required Lenders
(determined after giving effect to the proposed action) shall specifically
consent thereto, provided further, that in any event the Borrowers shall not
have the right to replace a Lender, terminate its Revolving Loan Commitment or
repay its Revolving Loans solely as a result of the exercise of such Lender’s
rights (and the withholding of any required consent by such Lender) pursuant to
the second proviso to Section 14.12(a).

14.13     Survival.   All indemnities set forth herein including, without
limitation, in Sections 1.09, 1.10, 2.06, 4.04, 12.06 and 14.01 shall survive
the execution, delivery and termination of this Agreement and the Revolving
Notes and the making and repayment of the Obligations.

14.14     Domicile of Loans.   Each Lender may transfer and carry its Revolving
Loans at, to or for the account of any office, Subsidiary or Affiliate of such
Lender. Notwithstanding anything to the contrary contained herein, to the extent
that a transfer of Loans pursuant to this Section 14.14 would, at the time of
such transfer, result in increased costs under Section 1.09, 1.10, 2.06 or 4.04
from those being charged by the respective Lender prior to such transfer, then
the Borrower shall not be obligated to pay such increased costs (although the
Borrowers shall jointly and severally be obligated to pay any other increased
costs of the type described above resulting from changes after the date of the
respective transfer).

14.15     Register.   Each Borrower hereby designates the Administrative Agent
to serve as its agent, solely for purposes of this Section 14.15, to maintain a
register (the "Register") on which it will record the Revolving Loan Commitments
from time to time of each of the Lenders, the Revolving Loans made by each of
the Lenders and each repayment in respect of the principal amount of the
Revolving Loans of each Lender. Failure to make any such recordation, or any
error in such recordation, shall not affect the Borrowers’ obligations in
respect of such Revolving Loans. With respect to any Lender, the transfer of the
Revolving Loan Commitments of such Lender and the rights to the principal of,
and interest on, any Revolving Loan made pursuant to such Revolving Loan
Commitments shall not be effective until such transfer is recorded on the
Register maintained by the Administrative Agent with respect to ownership of
such Revolving Loan Commitments and Revolving Loans and prior to such
recordation all amounts owing to the transferor with respect to such Revolving
Loan Commitments and Revolving Loans shall remain owing to the transferor. The
registration of assignment or transfer of all or part of any Revolving Loan
Commitments and Revolving Loans shall be recorded by the Administrative Agent on
the Register only upon the acceptance by the Administrative Agent of a properly
executed and delivered Assignment and Assumption Agreement pursuant to Section
14.04(b). Coincident with the delivery of such an Assignment and Assumption
Agreement to the Administrative Agent for acceptance and registration of
assignment or transfer of all or part of a Revolving Loan, or as soon thereafter
as practicable, the assigning or transferor Lender shall surrender the Revolving
Note (if any) evidencing such Revolving Loan, and thereupon one or more new
Revolving Notes in the same aggregate principal amount shall be issued to the
assigning or transferor Lender and/or the new Lender at the request of any such
Lender. Each Borrower jointly and severally agrees to indemnify the
Administrative Agent from and against any and all losses, claims, damages and
liabilities of whatsoever nature which may be imposed on, asserted against or
incurred by the Administrative Agent in performing its duties under this Section
14.15.

14.16     Confidentiality.   (a)  Subject to the provisions of clause (b) of
this Section 14.16, each Lender agrees that it will use its reasonable efforts
not to disclose without the prior consent of the Parent (other than to its
employees, auditors, advisors or counsel or to another Lender if such Lender or
such Lender’s holding or parent company or board of trustees in its sole
discretion determines that any such party should have access to such
information, provided such Persons shall be subject to the provisions of this
Section 14.16 to the same extent as such Lender) any information with respect to
the Parent or any of its Subsidiaries which is now or in the future furnished
pursuant to this Agreement or any other Credit Document, provided that any
Lender may disclose any such information (i) as has become generally available
to the public other than by virtue of a breach of this Section 14.16(a) by the
respective Lender, (ii) as may be required or appropriate in any report,
statement or testimony submitted to any municipal, state or Federal regulatory
body having or claiming to have jurisdiction over such Lender or to the Federal
Reserve Board or the Federal Deposit Insurance Corporation or similar
organizations (whether in the United States or elsewhere) or their successors,
(iii) as may be required or appropriate in respect to any summons or subpoena or
in connection with any litigation, (iv) in order to comply with any law, order,
regulation or ruling applicable to such Lender, (v) to the Administrative Agent
or the Collateral Agent, (vi) to any direct or indirect contractual counterparty
in any swap, hedge or similar agreement (or to any such contractual
counterparty’s professional advisor), so long as such contractual counterparty
(or such professional advisor) agrees to be bound by the provisions of this
Section 14.16, and (vii) to any prospective or actual transferee or participant
in connection with any contemplated transfer or participation of any of the
Revolving Notes or Revolving Loan Commitments or any interest therein by such
Lender, provided that such prospective transferee agrees to be bound by the
confidentiality provisions contained in this Section 14.16.

(b)     Each of the Parent and each of the Borrowers hereby acknowledges and
agrees that each Lender may share with any of its affiliates, and such
affiliates may share with such Lender, any information related to the Parent or
any of its Subsidiaries (including, without limitation, any non-public customer
information regarding the creditworthiness of the Parent and its Subsidiaries),
provided such Persons shall be subject to the provisions of this Section 14.16
to the same extent as such Lender.

*    *    *

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

Address:      

2401 Fountainview, Suite 920

TRICO MARINE SERVICES

Houston, Texas  77057



 

Attention: Victor M. Perez



 

Tel. No.: (713) 780-9926

By: 

/s/ Victor M. Perez

Fax No.: (713) 750-0062  

--------------------------------------------------------------------------------





Name: Victor M. Perez





Title: Vice President

 

2401 Fountainview, Suite 920

TRICO MARINE ASSETS, INC.

Houston, Texas 77057



 

Attention: Victor M. Perez



 

Tel. No.: (713) 780-9926

By: 

/s/ Victor M. Perez

Fax No.: (713) 750-0062  

--------------------------------------------------------------------------------





Name: Victor M. Perez





Title: Vice President

     

 

2401 Fountainview, Suite 920

TRICO MARINE OPERATORS, INC.

Houston, Texas 77057



 

Attention: Victor M. Perez



 

Tel. No.: (713) 780-9926

By: 

/s/ Victor M. Perez

Fax No.: (713) 750-0062  

--------------------------------------------------------------------------------





Name: Victor M. Perez





Title: Vice President

     

 

NORDEA BANK FINLAND PLC,

NEW YORK BRANCH, Individually and as Administrative Agent

 



 

 



 

 

By: 

/s/ Martin Lunder

   

--------------------------------------------------------------------------------

 



Name: Martin Lunder





Title: Senior Vice President

 



 

 



 

 

By: 

/s/ Ronny Bjornadal

   

--------------------------------------------------------------------------------

 



Name: Ronny Bjornadal





Title: Vice President

 

 

THE GOVERNOR AND COMPANY OF

THE BANK OF SCOTLAND

 



 

 



 

 

By: 

/s/ Russell Parker

   

--------------------------------------------------------------------------------

 



Name: Russell Parker





Title: Director of Corporate Banking

 

  VEREINS –UND WESTBANK AG  



 

 



 

 

By: 

/s/ Schilling

   

--------------------------------------------------------------------------------

 



Name: Schilling





Title: Senior Vice President

 

 

HAMBURGISCHE LANDESBANK

GIROZENTRALE

 



 

 



 

 

By: 

/s/ Jorg A. Schelp

 

 

--------------------------------------------------------------------------------

 



Name: Jorg A. Schelp





Title: Senior Vice President

 



 

 



 

 

By: 

/s/ Marco B. Gowers

 

 

--------------------------------------------------------------------------------

 



Name: Marco B. Gowers





Title: Vice President

 

 

--------------------------------------------------------------------------------

 

 

 

[SUPPLEMENTAL EXHIBITS ARE AVAILABLE TO THE COMMISSION UPON REQUEST]

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

    Page      

SECTION 1.    

 Amount and Terms of Credit Facility  

1

1.01

 Revolving Loan Commitments  

 1

1.02

 Minimum Amount of Each Borrowing; Limitation on Number of Borrowings  

 1

1.03

 Notice of Borrowing  

 1

1.04

 Disbursement of Funds  

 2

1.05

 Revolving Notes  

 3

1.06

 Pro Rata Borrowings  

 3

1.07

 Interest  

 4

1.08

 Interest Periods  

 4

1.09

 Increased Costs, Illegality, etc.  

 5

1.10

 Compensation  

 7

1.11

 Change of Lending Office  

 8

1.12

 Replacement of Lenders  

 8

   

 

SECTION 2.    

 Letters of Credit  

 9

2.01

 Letters of Credit  

 9

2.02

 Maximum Letter of Credit Outstandings; Maturities  

 10

2.03

 Letter of Credit Requests; Minimum Stated Amount  

 10

2.04

 Letter of Credit Participations  

 11

2.05

 Agreement to Repay Letter of Credit Drawings  

 13

2.06

 Increased Costs  

 14

   

 

SECTION 3.    

 Commitment Commission; Reductions of Commitment  

 14

3.01

 Fees  

 14

3.02

 Voluntary Termination of Unutilized Commitments  

 15

3.03

 Mandatory Reduction of Commitments  

 16

   

 

SECTION 4.    

 Prepayments; Payments; Taxes  

 17

4.01

 Voluntary Prepayments  

 17

4.02

 Mandatory Repayments  

 18

4.03

 Method and Place of Payment  

 19

4.04

 Net Payments; Taxes  

 19

   

 

SECTION 5.    

 Conditions Precedent to the Effective Date  

 21

5.01

 Execution of Agreement; Revolving Notes  

 21

5.02

 Fees, etc.  

 21

5.03

 Officer's Certificate  

 21

5.04

 Opinions of Counsel  

 21

5.05

 Corporate Documents; Proceedings; etc.  

 21

5.06

 Employee Benefit Plans; Shareholders' Agreements; Existing Indebtedness
Agreements; Tax Sharing Agreements; Title XI Subsidiary Agreements  

 22

5.07

 Consummation of the Refinancing; etc.  

 23

5.08

 Pledge Agreement  

 23

5.09

 Security Agreement  

 24

5.10

 Collateral Vessel Mortgage; Certificates of Ownership; Searches; Appraisal
Report; Insurance  

 24

5.11

 Adverse Change; Approvals  

 25

5.12

 Litigation  

 26

5.13

 Solvency Certificate  

 26

5.14

 Financial Statements; Projections  

 26

   

 

SECTION 6.    

 Conditions Precedent to All Credit Events  

 26

6.01

 Effective Date  

 26

6.02

 No Default; Representations and Warranties  

 26

6.03

 Notice of Borrowing  

 27

   

 

SECTION 7.    

 Representations, Warranties and Agreements  

 27

7.01

 Corporate/Limited Liability Company/Limited Partnership Status  

 27

7.02

 Corporate Power and Authority  

 27

7.03

 No Violation  

 28

7.04

 Governmental Approvals  

 28

7.05

 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc.  

 28

7.06

 Litigation  

 29

7.07

 True and Complete Disclosure  

 30

7.08

 Use of Proceeds; Margin Regulations  

 30

7.09

 Tax Returns and Payments  

 30

7.10

 Compliance with ERISA  

 31

7.11

 The Security Documents  

 31

7.12

 Capitalization  

 31

7.13

 Subsidiaries  

 32

7.14

 Compliance with Statutes, etc.  

 32

7.15

 Investment Company Act  

 32

7.16

 Public Utility Holding Company Act  

 32

7.17

 Environmental Matters  

 32

7.18

 Labor Relations  

 33

7.19

 Patents, Licenses, Franchises and Formulas  

 33

7.20

 Indebtedness  

 34

7.21

 Insurance  

 34

7.22

 Collateral Vessels  

 34

7.23

 Properties  

 34

7.24

 Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; etc.  

 34

   

 

SECTION 8.    

 Affirmative Covenants  

 35

8.01

 Information Covenants  

 35

8.02

 Books, Records and Inspections  

 38

8.03

 Maintenance of Property; Insurance  

 38

8.04

 Existence; Franchises  

 39

8.05

 Compliance with Statutes, etc.  

 39

8.06

 Compliance with Environmental Laws  

 39

8.07

 ERISA  

 40

8.08

 End of Fiscal Years; Fiscal Quarters  

 40

8.09

 Performance of Obligations  

 41

8.10

 Payment of Taxes  

 41

8.11

 Additional Security; Additional Guarantors; Further Assurances  

 41

8.12

 Use of Proceeds  

 43

8.13

 Ownership of Credit Parties  

 43

   

 

SECTION 9.    

 Negative Covenants  

 43

9.01

 Liens  

 43

9.02

 Consolidation, Merger, Purchase or Sale of Assets, etc.  

 45

9.03

 Dividends  

 48

9.04

 Indebtedness  

 49

9.05

 Advances, Investments and Loans  

 51

9.06

 Transactions with Affiliates  

 53

9.07

 Capital Expenditures  

 53

9.08

 Consolidated Interest Coverage Ratio  

 53

9.09

 Consolidated Indebtedness to Consolidated Capitalization Ratio  

 54

9.10

 Consolidated Working Capital  

 54

9.11

 Consolidated Tangible Net Worth  

 54

9.12

 Collateral Maintenance  

 54

9.13

 Limitations on Payments of Senior Notes; Modifications of Senior Note
Documents, Certificate of Incorporation, By-Laws and Certain Other Agreements,
etc.  

 55

9.14

 Limitation on Certain Restrictions on Subsidiaries  

 55

9.15

 Limitation on Issuance of Capital Stock  

 56

9.16

 Change of Legal Names; Type of Organization (and whether a Registered
Organization); Jurisdiction of Organization etc.  

 56

9.17

 Business  

 57

9.18

 ERISA  

 57

   

 

SECTION 10.    

 Events of Default  

 57

10.01

 Payments  

 57

10.02

 Representations, etc.  

 57

10.03

 Covenants  

 57

10.04

 Default Under Other Agreements  

 58

10.05

 Bankruptcy, etc.  

 58

10.06

 ERISA  

 58

10.07

 Security Documents  

 59

10.08

 Guaranties  

 59

10.09

 Judgments  

 59

10.10

 Change of Control  

 59

   

 

SECTION 11.    

 Definitions and Accounting Terms  

 60

11.01

 Defined Terms  

 60

   

 

SECTION 12.    

 The Administrative Agent.  

 80

12.01

 Appointment  

 80

12.02

 Nature of Duties  

 80

12.03

 Lack of Reliance on the Administrative Agent  

 80

12.04

 Certain Rights of the Administrative Agent  

 81

12.05

 Reliance  

 81

12.06

 Indemnification  

 81

12.07

 The Administrative Agent in its Individual Capacity  

 81

12.08

 Holders  

 82

12.09

 Resignation by the Administrative Agent  

 82

   

 

SECTION 13.    

 Parent Guaranty  

 83

13.01

 Guaranty  

 83

13.02

 Bankruptcy  

 83

13.03

 Nature of Liability  

 83

13.04

 Independent Obligation  

 84

13.05

 Authorization  

 84

13.06

 Reliance  

 85

13.07

 Subordination  

 85

13.08

 Waiver  

 85

13.09

 Payment  

 86

   

 

SECTION 14.    

 Miscellaneous  

 86

14.01

 Payment of Expenses, etc.  

 86

14.02

 Right of Setoff  

 87

14.03

 Notices  

 88

14.04

 Benefit of Agreement; Assignments; Participations  

 88

14.05

 No Waiver; Remedies Cumulative  

 90

14.06

 Payments Pro Rata  

 90

14.07

 Calculations; Computations  

 91

14.08

 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL  

 91

14.09

 Counterparts  

 92

14.10

 Effectiveness  

 93

14.11

 Headings Descriptive  

 93

14.12

 Amendment or Waiver; etc.  

 93

14.13

 Survival  

 94

14.14

 Domicile of Loans  

 94

14.15

 Register  

 95

14.16

 Confidentiality  

 95

 

SCHEDULE I

 -    Revolving Loan Commitments

SCHEDULE II

 -    Lender Addresses

SCHEDULE III

 -    Collateral Vessels

SCHEDULE IV

 -    Tax Matters

SCHEDULE V

 -    ERISA

SCHEDULE VI

 -    Subsidiaries

SCHEDULE VII

 -    Existing Indebtedness

SCHEDULE VIII

 -    Insurance

SCHEDULE IX

 -    Legal Name; Type of Organization and Whether a Registered

        Organization; Jurisdiction of Organization; Etc.

SCHEDULE X

 -    Existing Liens

SCHEDULE XI

 -    Existing Investments

 

EXHIBIT A  

 Notice of Borrowing

EXHIBIT B  

 Revolving Note

EXHIBIT C  

 Letter of Credit Request

EXHIBIT D  

 Section 4.04(b)(ii) Certificate

EXHIBIT E  

 Opinion of Jones, Walker, Waechter, Poitevent, Carrère & Denègre, L.L.P.

EXHIBIT F  

 Officers' Certificate

EXHIBIT G  

 Pledge Agreement

EXHIBIT H  

 Security Agreement

EXHIBIT I  

 Collateral Vessel Mortgage

EXHIBIT J  

 Solvency Certificate

EXHIBIT K  

 Compliance Certificate

EXHIBIT L  

 Assignment and Assumption Agreement

EXHIBIT M  

 Intercompany Subordination Agreement

EXHIBIT N  

 Subsidiaries Guaranty

 

 